 
Execution Copy

U-HAUL S FLEET, LLC,
 
2007 TM-1, LLC,
 
2007 DC-1, LLC,
 
and
 
2007 EL-1, LLC,
 
as Co-Issuers
 
and
 
U.S. BANK NATIONAL ASSOCIATION,
 
as Trustee
 
_______________________________
 
2007-1 BOX TRUCK BASE INDENTURE
 
Dated as of June 1, 2007
 
_______________________________
 
Box Truck Asset Backed Notes
(Issuable in Series)




--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
ARTICLE 1. DEFINITIONS, INCORPORATION BY REFERENCE AND
CONSTRUCTION                            
 
Section 1.1. Definitions                                                    
Section 1.2. Cross-References                                                
Section 1.3. Rules of Construction                                            
Section 1.4. Other Definitional
Provisions                                        
 
ARTICLE 2. THE NOTES                                                   
 
Section 2.1. Joint and Several
Obligations                                                            
Section 2.2. Designation and Terms of Notes
Section 2.3. Notes Issuable in Series
Section 2.4. Series Supplement For Each Series
Section 2.5. Execution and Authentication
Section 2.6. Registration of Transfer and Exchange of Notes
Section 2.7. Appointment of Paying Agent
Section 2.8. Noteholder List
Section 2.9. Persons Deemed Owners
Section 2.10. Replacement Notes
Section 2.11. Treasury Notes
Section 2.12. Temporary Notes
Section 2.13. Cancellation
Section 2.14. Principal and Interest
Section 2.15. Book-Entry Notes
Section 2.16. Definitive Notes
Section 2.17. Tax Treatment
Section 2.18. CUSIP Numbers
 
ARTICLE 3. SECURITY
 
Section 3.1. Grant of Security Interest
Section 3.2. Certain Rights and Obligations of the Issuers Unaffected
Section 3.3. Performance of Collateral Agreements
Section 3.4. Release of Collateral
Section 3.5. Stamp, Other Similar Taxes and Filing Fees
 
ARTICLE 4. REPORTS
 
Section 4.1. Agreement of the Issuers to Provide Reports and Instructions
Section 4.2. Administrator
Section 4.3. Reports to Noteholders
Section 4.4. Annual Noteholders’ Tax Statement
Section 4.5. Rule 144A Information
 
ARTICLE 5. ALLOCATION AND APPLICATION OF COLLECTIONS
 
Section 5.1. Issuer Accounts
 
-i-

--------------------------------------------------------------------------------


Section 5.2. Collections and Allocations
Section 5.3. Determination of Monthly Interest
Section 5.4. Determination of Monthly Principal
Section 5.5. Misdirected Collections
 
ARTICLE 6. DISTRIBUTIONS
 
Section 6.1. Distributions in General
 
ARTICLE 7. REPRESENTATIONS AND WARRANTIES
 
Section 7.1. Existence and Power
Section 7.2. Limited Liability Company and Governmental Authorization
Section 7.3. Binding Effect
Section 7.4. Financial Information; Financial Condition
Section 7.5. Litigation
Section 7.6. No ERISA Plan
Section 7.7. Tax Filings and Expenses
Section 7.8. Disclosure
Section 7.9. Investment Company Act; Securities Act
Section 7.10. Regulations T, U and X
Section 7.11. No Consent
Section 7.12. Solvency
Section 7.13. Ownership of Membership Interests
Section 7.14. Security Interests
Section 7.15. Binding Effect of Collateral Agreements
Section 7.16. Non-Existence of Other Agreements
Section 7.17. Compliance with Contractual Obligations and Laws
Section 7.18. Eligible Box Trucks
Section 7.19. SPV Fleet Owner Agreement
Section 7.20. No Employees
Section 7.21. Environmental Matters
Section 7.22. Other Representations
 
ARTICLE 8. COVENANTS
 
Section 8.1. Payment of Notes
Section 8.2. Maintenance of Office or Agency
Section 8.3. Payment of Obligations
Section 8.4. Maintenance of Existence
Section 8.5. Compliance with Requirements of Law and Contractual Obligations
Section 8.6. Inspection of Property, Books and Records
Section 8.7. Compliance with Collateral Agreements
Section 8.8. Notice of Defaults
Section 8.9. Notice of Material Proceedings
Section 8.10. Further Requests
Section 8.11. Further Assurances
Section 8.12. Liens
Section 8.13. Other Indebtedness
Section 8.14. Mergers
 
-ii-

--------------------------------------------------------------------------------


Section 8.15. Sales of Collateral
Section 8.16. Acquisition of Assets
Section 8.17. Distributions
Section 8.18. Name; Principal Office
Section 8.19. Organizational Documents
Section 8.20. Investments
Section 8.21. No Other Agreements
Section 8.22. Other Business
Section 8.23. Maintenance of Separate Existence
Section 8.24. Use of Proceeds of Notes
Section 8.25. No ERISA Plan
Section 8.26. No Employees
Section 8.27. Environmental
Section 8.28. SPV Fleet Owner Agreement
Section 8.29. Maintenance of the Box Trucks
Section 8.30. Entrance into a Permitted Note Issuance Indenture
Section 8.31. Box Truck SPV Permitted Note Limited Guarantees
 
ARTICLE 9. EVENTS OF DEFAULT
 
Section 9.1. Events of Default
Section 9.2. Acceleration of Maturity; Rescission and Annulment
Section 9.3. Collection of Indebtedness and Suits for Enforcement by the Trustee
Section 9.4. Remedies; Priorities
Section 9.5. Optional Preservation of the Collateral
Section 9.6. Limitation on Suits
Section 9.7. Unconditional Rights of Noteholders to Receive Principal and
Interest
Section 9.8. Restoration of Rights and Remedies
Section 9.9. Rights and Remedies Cumulative
Section 9.10. Delay or Omission Not a Waiver
Section 9.11. Control by the Controlling Party
Section 9.12. Waiver of Past Defaults
Section 9.13. Undertaking for Costs
Section 9.14. Waiver of Certain Rights
Section 9.15. Sale of Collateral
Section 9.16. Action on Notes
 
ARTICLE 10. RAPID AMORTIZATION EVENTS
 
Section 10.1. Rapid Amortization Events
 
ARTICLE 11. THE TRUSTEE
 
Section 11.1. Duties of the Trustee
Section 11.2. Rights of the Trustee
Section 11.3. Individual Rights of the Trustee
Section 11.4. Notice of Events of Default, Rapid Amortization Events, Defaults
and Potential Rapid Amortization Events
Section 11.5. Compensation and Expenses
Section 11.6. Eligibility Disqualification
 
-iii-

--------------------------------------------------------------------------------


Section 11.7. Replacement of the Trustee
Section 11.8. Successor Trustee by Merger, etc.
Section 11.9. Appointment of Co-Trustee or Separate Trustee
Section 11.10. Representations and Warranties of the Trustee
Section 11.11. Issuer Indemnification of the Trustee
 
ARTICLE 12. DISCHARGE OF INDENTURE
 
Section 12.1. Termination of the Issuers’ Obligations
Section 12.2. Application of Trust Money
Section 12.3. Repayment to the Issuers
Section 12.4. Reinstatement
 
ARTICLE 13. AMENDMENTS
 
Section 13.1. Without Consent of the Noteholders
Section 13.2. With Consent of the Noteholders
Section 13.3. Supplements
Section 13.4. Revocation and Effect of Consents
Section 13.5. Notation on or Exchange of Notes
Section 13.6. The Trustee to Sign Amendments, etc.
 
ARTICLE 14. MISCELLANEOUS
 
Section 14.1. Notices
Section 14.2. Communication by Noteholders With Other Noteholders
Section 14.3. Certificate and Opinion as to Conditions Precedent
Section 14.4. Statements Required in Certificate
Section 14.5. Rules by the Trustee
Section 14.6. Duplicate Originals
Section 14.7. Benefits of Indenture
Section 14.8. Payment on Business Day
Section 14.9. Governing Law
Section 14.10. No Adverse Interpretation of Other Agreements
Section 14.11. Successors
Section 14.12. Severability
Section 14.13. Counterpart Originals
Section 14.14. Table of Contents, Headings, etc.
Section 14.15. Termination; Collateral
Section 14.16. Release of an Issuer
Section 14.17. No Bankruptcy Petition
Section 14.18. No Recourse.
Section 14.19. Subordination.
Section 14.20. Waiver of Trial by Jury
Section 14.21. Submission to Jurisdiction
Section 14.22. Know Your Customer


-iv-



--------------------------------------------------------------------------------




SCHEDULES AND EXHIBITS
 
SCHEDULE 1 DEFINITIONS LIST
 
EXHIBIT A FORM OF MONTHLY REPORT
 
EXHIBIT B FORM OF BOX TRUCK SPV
 
PERMITTED NOTE LIMITED GUARANTEE
 


 
-v-


--------------------------------------------------------------------------------




2007-1 BOX TRUCK BASE INDENTURE, dated as of June 1, 2007, among U-HAUL S FLEET,
LLC, a special purpose limited liability company established under the laws of
Nevada, 2007 TM-1, LLC, a special purpose limited liability company established
under the laws of Nevada, 2007 DC-1, LLC, a special purpose limited liability
company established under the laws of Nevada, and 2007 EL-1, LLC, a special
purpose limited liability company established under the laws of Nevada, as
co-issuers (each an “Issuer” and collectively, the “Issuers”), and U.S. BANK
NATIONAL ASSOCIATION, a national banking association, as trustee (in such
capacity, the “Trustee”).
 
W I T N E S S E T H:
 
WHEREAS, each Issuer has duly authorized the execution and delivery by it of
this 2007-1 Base Indenture to provide for the issuance from time to time of one
or more series of the Issuers’ Box Truck Asset Backed Notes (the “Notes”),
issuable as provided in this 2007-1 Base Indenture; and
 
WHEREAS, all things necessary to make this 2007-1 Base Indenture a legal, valid
and binding agreement of the Issuers, enforceable in accordance with its terms,
have been done, and each Issuer proposes to do all the things necessary to make
the Notes, when executed by such Issuer and authenticated and delivered by the
Trustee hereunder and duly issued by such Issuer, the legal, valid and binding
obligations of such Issuer as hereinafter provided;
 
NOW, THEREFORE, for and in consideration of the premises and the receipt of the
Notes by the Noteholders, it is mutually covenanted and agreed, for the benefit
of the Trustee, on behalf of the Secured Parties, as follows:
 
ARTICLE 1.  
 
 
DEFINITIONS, INCORPORATION BY REFERENCE AND CONSTRUCTION
 
Section 1.1.   Definitions. Certain capitalized terms used herein (including the
preamble and the recitals hereto) shall have the meanings assigned to such terms
in the Definitions List attached hereto as Schedule I (the “Definitions List”),
as such Definitions List may be amended or modified from time to time in
accordance with the provisions hereof.
 
Section 1.2.   Cross-References. Unless otherwise specified, references in this
2007-1 Base Indenture and in each other Related Document to any Article or
Section are references to such Article or Section of this 2007-1 Base Indenture
or such other Related Document, as the case may be and, unless otherwise
specified, references in any Article, Section or definition to any clause are
references to such clause of such Article, Section or definition.
 
Section 1.3.   Rules of Construction. In the Indenture, unless the context
otherwise requires:
 
(i) the singular includes the plural and vice versa;

--------------------------------------------------------------------------------


 
(ii) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by the
Indenture, and reference to any Person in a particular capacity only refers to
such Person in such capacity;
 
(iii) reference to any gender includes the other gender;
 
(iv) reference to any Requirement of Law means such Requirement of Law as
amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time;
 
(v) “including” (and with correlative meaning “include”) means including without
limiting the generality of any description preceding such term;
 
(vi) with respect to the determination of any period of time, “from” means “from
and including” and “to” means “to but excluding”; and
 
(vii) “or” is not exclusive.
 
Section 1.4.   Other Definitional Provisions. (i) All terms defined in the
Indenture shall have such defined meanings when used in any certificate or
document made or delivered pursuant hereto unless otherwise defined therein.
 
(ii)  The words “hereof,” “herein” and “hereunder” and words of similar import
when used in the Indenture shall refer to the Indenture as a whole and not to
any particular provision of the Indenture; and Section, subsection, Schedule and
Exhibit references contained in the Indenture are references to Sections,
subsections, Schedules and Exhibits in or to the Indenture unless otherwise
specified.
 
ARTICLE 2.  
 
 
THE NOTES
 
Section 2.1.   Joint and Several Obligations. Each Issuer hereby agrees and
acknowledges that it will be liable, jointly and severally, for the Issuer
Obligations, including the Notes and all amounts payable with respect thereto.
 
Section 2.2.   Designation and Terms of Notes. Each Series of Notes shall be
substantially in the form specified in the applicable Series Supplement, with
such appropriate insertions, omissions, substitutions and other variations as
are required or permitted hereby or by the applicable Series Supplement and may
have such letters, numbers or other marks of identification and such legends or
endorsements placed thereon as may, consistently herewith, be determined to be
appropriate by the Authorized Officers executing such Notes, as evidenced by
their execution of the Notes and shall bear, upon its face, the designation for
such Series to which it belongs so selected by the Issuers. All Notes of all
Series shall, except as specified in the applicable Series Supplement, be
equally and ratably entitled as provided herein to the benefits hereof without
preference, priority or distinction on account of the actual time or times of
authentication and delivery, all in accordance with the terms and provisions of
this 2007-1 Base Indenture and the applicable Series Supplement. The aggregate
principal amount of Notes which may be authenticated and delivered under the
Indenture is unlimited. The Notes of each
 
 
2

--------------------------------------------------------------------------------


Series shall be issued in the minimum denominations, if any, set forth in the
applicable Series Supplement.
 
Section 2.3.   Notes Issuable in Series. (a) The Notes may be issued in one or
more Series; provided, however, that there shall be no more than one Series of
Notes Outstanding at any time.
 
(b)  Each Series of Notes shall be created by a Series Supplement. Subject to
Section 2.3(a), Notes of a new Series may from time to time be executed by the
Issuers and delivered to the Trustee for authentication and thereupon the same
shall be authenticated and delivered by the Trustee upon the receipt by the
Trustee of a Company Request at least two (2) Business Days (or such shorter
period as is acceptable to the Trustee) in advance of the related Closing Date
and upon delivery by the Issuers to the Trustee, and receipt by the Trustee, of
the following:
 
(i)  a Company Order authorizing and directing the authentication and delivery
of the Notes of such new Series by the Trustee and specifying the designation of
such new Series, the Initial Aggregate Note Balance of such new Series to be
authenticated and the Note Rate (or the method for allocating interest payments
or other cash flows to such Series) with respect to such new Series;
 
(ii)  a Series Supplement satisfying the criteria set forth in Section 2.4 in
form satisfactory to the Trustee executed by each Issuer and the Trustee and
specifying the Principal Terms of such new Series;
 
(iii)  the related Enhancement Agreement, if any, executed by each of the
parties thereto, other than the Trustee;
 
(iv)  written confirmation that the Permitted Note Issuance Rating Agency
Condition shall have been satisfied with respect to such issuance;
 
(v)  an Officer’s Certificate of each Issuer dated as of the applicable Closing
Date to the effect that (x) no Event of Default, Rapid Amortization Event,
Aggregate Asset Amount Deficiency, Enforcement Event, Termination Event,
Default, Potential Rapid Amortization Event, Potential Enforcement Event, or
Potential Termination Event is continuing or will occur as a result of the
issuance of the new Series of Notes, (y) after giving effect to the application
of the net proceeds of such new Series, the only Series of Notes Outstanding
will be the new Series of Notes and (z) all conditions precedent provided in
this 2007-1 Base Indenture and the applicable Series Supplement with respect to
the authentication and delivery of the new Series of Notes have been complied
with;
 
(vi)  unless otherwise specified in the related Series Supplement, an Opinion of
Counsel, subject to the assumptions and qualifications stated therein, and in a
form reasonably acceptable to the Trustee, dated the applicable Closing Date,
substantially to the effect that:
 
(A)  all instruments furnished to the Trustee conform to the requirements of
this 2007-1 Base Indenture and the applicable Series Supplement
 
3

--------------------------------------------------------------------------------


    and constitute all the documents required to be delivered hereunder and
thereunder for the Trustee to authenticate and deliver the new Series of Notes,
and all conditions
    precedent provided for in this 2007-1 Base Indenture and the applicable
Series Supplement with respect to the authentication and delivery of the new
Series of Notes have
    been complied with;
 
(B)  the applicable Series Supplement has been duly authorized, executed and
delivered by each Issuer;
 
(C)  the new Series of Notes has been duly authorized and executed and, when
authenticated and delivered in accordance with the provisions of this 2007-1
Base Indenture and the applicable Series Supplement, will constitute valid,
binding and enforceable obligations of each Issuer entitled to the benefits of
this 2007-1 Base Indenture and the applicable Series Supplement, subject, in the
case of enforcement, to bankruptcy, insolvency, reorganization, moratorium and
other similar laws affecting creditors’ rights generally and to general
principles of equity;
 
(D)  the applicable Series Supplement is a legal, valid and binding agreement of
each Issuer, enforceable in accordance with its terms, subject to bankruptcy,
insolvency, reorganization, moratorium and other similar laws affecting
creditors’ rights generally and to general principles of equity; and
 
(E)  such other matters as the Trustee may reasonably require;
 
(vii)  a Permitted Note Issuance SPV Limited Guarantee executed by each
Permitted Note Issuance SPV which is a party to a Permitted Note Issuance
Indenture as of the applicable Closing Date;
 
(viii)  evidence that each of the parties to the Related Documents and each
party to any Hedge Agreement (other than any interest rate cap agreement)
outstanding as of the date thereof has covenanted and agreed that, prior to the
date which is one year and one day after the payment in full of all Issuer
Obligations, it will not institute against, or join with any other Person in
instituting, against USF, any Box Truck SPV, any Permitted Note Issuance SPV or
the Nominee Titleholder any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceedings, or other proceedings, under any federal or state
bankruptcy or similar law; and
 
(ix)  such other documents, instruments, certifications, agreements or other
items as the Trustee may reasonably require.
 
Upon satisfaction of such conditions, the Trustee shall authenticate and
deliver, as provided above, such Series of Notes upon execution thereof by each
Issuer.
 
Section 2.4.   Series Supplement For Each Series. In conjunction with the
issuance of a new Series, the parties hereto shall execute a Series Supplement,
which shall specify the relevant terms with respect to such new Series of Notes,
which shall include, as applicable: (i) its name or designation, (ii) the
Initial Aggregate Note Balance or the method for determining
 
 
4

--------------------------------------------------------------------------------


 the Aggregate Note Balance of the Notes if such Series will have a variable
principal amount, (iii) the Note Rate (or the method for allocating interest
payments or other cash flows to such Series) with respect to such Series, (iv)
the interest payment date or dates (if other than a Payment Date) and the date
or dates from which interest shall accrue, (v) the method of allocating
Collections with respect to such Series and the method by which the principal
amount of Notes of such Series shall amortize or accrete, (vi) the names of any
Series Accounts to be used by such Series and the terms governing the operation
of any such accounts, (vii) the terms of any Enhancement with respect to such
Series, (viii) the Enhancement Provider with respect to such Series, if any,
(ix) the name of the Clearing Agency, if any, or Foreign Clearing Agency, if
any, (x) the terms on which the Notes of such Series may be redeemed,
repurchased or remarketed to other investors, (xi) whether the Notes of such
Series will be issued in multiple Classes and, if so, the rights and priorities
of each such Class, and (xii) any other relevant terms of such Series of Notes
that do not conflict with the provisions of this 2007-1 Base Indenture (all such
terms, the “Principal Terms” of such Series).
 
Section 2.5.   Execution and Authentication. (a) An Authorized Officer of each
Issuer shall sign the Notes by manual, facsimile or electronically scanned
signature. If an Authorized Officer whose signature is on a Note no longer holds
that office at the time the Note is authenticated, the Note shall nevertheless
be valid.
 
(b)  At any time and from time to time after the execution and delivery of this
2007-1 Base Indenture, the Issuers may deliver Notes of any particular Series
executed by each Issuer to the Trustee for authentication, together with one or
more Company Orders for the authentication and delivery of such Notes, and the
Trustee, in accordance with such Company Order and this 2007-1 Base Indenture,
shall authenticate and deliver such Notes.
 
(c)  No Note shall be entitled to any benefit under the Indenture or be valid
for any purpose unless there appears on such Note a certificate of
authentication substantially in the form provided for herein, duly executed by
the Trustee by the manual signature of a Trust Officer. Such signatures on such
certificate shall be conclusive evidence, and the only evidence, that the Note
has been duly authenticated under the Indenture. The Trustee may appoint an
authenticating agent acceptable to the Issuers to authenticate Notes. Unless
limited by the term of such appointment, an authenticating agent may
authenticate Notes whenever the Trustee may do so. Each reference in this 2007-1
Base Indenture to authentication by the Trustee includes authentication by such
agent. The Trustee’s certificate of authentication shall be in substantially the
following form:
 
This is one of the Notes of a series issued under the within-mentioned
Indenture.
 
U.S. BANK NATIONAL ASSOCIATION,
as Trustee
 
By:     
Authorized Signatory
 
 
5

--------------------------------------------------------------------------------


 
(d)  Each Note shall be dated and issued as of the date of its authentication by
the Trustee.
 
(e)  Notwithstanding the foregoing, if any Note shall have been authenticated
and delivered hereunder but never issued and sold by the Issuers, and the
Issuers shall deliver such Note to the Trustee for cancellation as provided in
Section 2.13 together with a written statement stating that such Note has never
been issued and sold by the Issuers, for all purposes of the Indenture such Note
shall be deemed never to have been authenticated and delivered hereunder and
shall not be entitled to the benefits of the Indenture.
 
Section 2.6.   Registration of Transfer and Exchange of Notes. (a) The Issuers
shall cause to be kept at the office or agency to be maintained by a transfer
agent and registrar (the “Registrar”), a register (the “Note Register”) in
which, subject to such reasonable regulations as it may prescribe, the Registrar
shall provide for the registration of the Notes of each Series (unless otherwise
provided in the applicable Series Supplement) and of transfers and exchanges of
the Notes as herein provided. U.S. Bank National Association is hereby initially
appointed Registrar for the purposes of registering the Notes and transfers and
exchanges of the Notes as herein provided. The Issuers may appoint one or more
co-registrars. Any reference in the Indenture to the Registrar shall include any
co-registrar unless the context otherwise requires. U.S. Bank National
Association shall be permitted to resign as Registrar upon 30 days’ written
notice to the Issuers, any Financial Insurance Provider and the Trustee;
provided, however, that such resignation shall not be effective and U.S. Bank
National Association shall continue to perform its duties as Registrar until the
Issuers have appointed a successor Registrar.
 
If a Person other than the Trustee is appointed by the Issuers as the Registrar,
the Issuers will give the Trustee and any Financial Insurance Provider prompt
written notice of the appointment of such Registrar and of the location, and any
change in the location, of the Registrar, and the Trustee and any Financial
Insurance Provider shall have the right to inspect the Note Register at all
reasonable times and to obtain copies thereof.
 
An institution succeeding to the corporate agency business of the Registrar
shall continue to be the Registrar without the execution or filing of any paper
or any further act on the part of any Issuer or such Registrar.
 
The Registrar shall maintain in The City of New York (and, if so specified in
the applicable Series Supplement for any Series of Notes, any other city
designated in such Series Supplement) an office or offices or agency or agencies
where Notes may be surrendered for registration of transfer or exchange. The
Registrar initially designates its corporate trust office located at 100 Wall
Street, Suite 1600, New York, New York 10005, as its office for such purposes.
The Registrar shall give prompt written notice to the Trustee, the Issuers, any
Financial Insurance Provider and the Noteholders of any change in the location
of such office or agency.
 
Upon surrender for registration of transfer of any Note at the office or agency
of the Registrar, if the requirements of Section 2.6(b) and Section 8-401(a) of
the New York UCC are met, each Issuer shall execute and, after the Issuers have
executed, the Trustee shall authenticate and (if the Registrar is different than
the Trustee, then the Registrar shall) deliver to
 
 
6

--------------------------------------------------------------------------------


the Noteholder, in the name of the designated transferee or transferees, one or
more new Notes, in any authorized denominations, of the same Class and a like
aggregate principal amount.
 
At the option of any Noteholder, Notes may be exchanged for other Notes of the
same Series in authorized denominations of like aggregate principal amount, upon
surrender of the Notes to be exchanged at any office or agency of the Registrar
maintained for such purpose.
 
Whenever any Notes of any Series are so surrendered for exchange, if the
requirements of Section 8-401(a) of the New York UCC are met, each Issuer shall
execute and, after the Issuers have executed, the Trustee shall authenticate and
(if the Registrar is different than the Trustee, then the Registrar shall)
deliver to the Noteholder, the Notes which the Noteholder making the exchange is
entitled to receive.
 
All Notes issued upon any registration of transfer or exchange of the Notes
shall be the valid obligations of the Issuers, evidencing the same debt, and
entitled to the same benefits under the Indenture, as the Notes surrendered upon
such registration of transfer or exchange.
 
Every Note presented or surrendered for registration of transfer or exchange
shall be (i) duly endorsed by, or be accompanied by a written instrument of
transfer in form satisfactory to the Trustee duly executed by, the Holder
thereof or such Holder’s attorney duly authorized in writing, with a medallion
signature guarantee, and (ii) accompanied by such other documents as the Trustee
may require.
 
The preceding provisions of this Section 2.6 notwithstanding, the Trustee or the
Registrar, as the case may be, shall not be required to register the transfer of
or exchange any Note of any Series for a period of 15 days preceding the due
date for any payment in full of the Notes of such Series.
 
Unless otherwise provided in the applicable Series Supplement, no service charge
shall be made for any registration of transfer or exchange of Notes, but the
Registrar may require payment of a sum sufficient to cover any tax or
governmental charge that may be imposed in connection with any transfer or
exchange of Notes.
 
All Notes surrendered for registration of transfer and exchange shall be
canceled by the Registrar and disposed of in a manner satisfactory to the
Trustee. The Trustee shall cancel and destroy any Global Notes upon its exchange
in full for Definitive Notes and shall deliver a certificate of destruction to
the Issuers. Such certificate shall also state that a certificate or
certificates of each Foreign Clearing Agency was received with respect to each
portion of such Global Note exchanged for Definitive Notes in accordance with
the applicable Series Supplement.
 
The Issuers shall execute and deliver to the Trustee or the Registrar, as
applicable, Notes in such amounts and at such times as are necessary to enable
each of the Trustee and the Registrar to fulfill its responsibilities under the
Indenture and the Notes.
 
(b)  Unless otherwise provided in the applicable Series Supplement, registration
of transfer of Notes containing a legend relating to the restrictions on
transfer of such
 
 
7

--------------------------------------------------------------------------------


Notes (which legend shall be set forth in the Series Supplement relating to such
Notes) shall be effected only if the conditions set forth in such applicable
Series Supplement are satisfied.
 
Section 2.7.   Appointment of Paying Agent. (a) The Trustee may appoint a Paying
Agent with respect to the Notes. The Trustee hereby appoints U.S. Bank National
Association as the initial Paying Agent. The Paying Agent shall have the
revocable power to withdraw funds and make distributions to Noteholders from the
appropriate account or accounts maintained for the benefit of Noteholders as
specified in this 2007-1 Base Indenture or the applicable Series Supplement. The
Trustee may revoke such power and remove the Paying Agent, if the Trustee
determines in its sole discretion that the Paying Agent shall have failed to
perform its obligations under the Indenture in any material respect or for other
good cause. The Paying Agent shall be permitted to resign as Paying Agent upon
30 days’ written notice to the Trustee. In the event that any Paying Agent shall
no longer be the Paying Agent, the Trustee shall appoint a successor to act as
Paying Agent (which shall be a Qualified Institution or a Qualified Trust
Institution and may be the Trustee) with the consent of each Issuer. Any
reference in the Indenture to the Paying Agent shall include any co-paying agent
unless the context requires otherwise.
 
(b)  The Trustee shall cause each Paying Agent (other than itself) to execute
and deliver to the Trustee an instrument in which such Paying Agent shall agree
with the Trustee (and to the extent that the Trustee is acting as Paying Agent,
the Trustee hereby so agrees in respect of clauses (i) and (v) below) that such
Paying Agent will:
 
(i)  hold all sums held by it for the payment of amounts due with respect to the
Notes in trust for the benefit of the Persons entitled thereto until such sums
shall be paid to such Persons or otherwise disposed of as herein provided and
pay such sums to such Persons as herein provided;
 
(ii)  give the Trustee notice of any default by the Issuers of which it has
actual knowledge in the making of any payment required to be made with respect
to the Notes;
 
(iii)  at any time during the continuance of any such default, upon the written
request of the Trustee, forthwith pay to the Trustee all sums so held in trust
by such Paying Agent;
 
(iv)  immediately resign as a Paying Agent and forthwith pay to the Trustee all
sums held by it in trust for the payment of the Notes if at any time it ceases
to meet the standards required to be met by a Trustee hereunder at the time of
its appointment; and
 
(v)  comply with all requirements of the Code with respect to the withholding
from any payments made by it on any Notes of any applicable withholding taxes
imposed thereon and with respect to any applicable reporting requirements in
connection therewith.
 
An institution succeeding to the corporate agency business of the Paying Agent
shall continue to be the Paying Agent without the execution or filing of any
paper or any further act on the part of the Trustee or such Paying Agent.
 
 
8

--------------------------------------------------------------------------------


 
(c)  Subject to the terms of any Enhancement Agreement and all applicable laws
with respect to escheat of funds, any money held by the Trustee or any Paying
Agent or a Clearing Agency or a Foreign Clearing Agency in trust for the payment
of any amount due with respect to any Note and remaining unclaimed for two (2)
years after such amount has become due and payable shall be discharged from such
trust and be paid to the order of the Issuers on Company Request. The Holder of
such Note shall thereafter, as an unsecured general creditor, look only to the
Issuers (and not to any Financial Insurance Provider) for payment thereof (but
only to the extent of the amounts so paid to any Issuer), and all liability of
the Trustee, such Paying Agent, such Clearing Agency, such Foreign Clearing
Agency or any Financial Insurance Provider with respect to such trust money
shall thereupon cease; provided, however, that the Trustee or such Paying Agent,
before being required to make any such repayment, may at the expense of the
Issuers cause to be published once, in a newspaper published in the English
language, customarily published on each Business Day and of general circulation
in New York City, and in a newspaper customarily published on each Business Day
and of general circulation in London, notice that such money remains unclaimed
and that, after a date specified therein, which shall not be less than thirty
(30) days from the date of such publication, any unclaimed balance of such money
then remaining will be repaid to the Issuers. The Trustee may also adopt and
employ, at the expense of the Issuers, any other reasonable means of
notification of such repayment.
 
Section 2.8.   Noteholder List. The Trustee will furnish or cause to be
furnished by the Registrar to any Issuer, any Financial Insurance Provider or
the Paying Agent, within five (5) Business Days after receipt by the Trustee of
a request therefor from such Issuer, Financial Insurance Provider or the Paying
Agent, respectively, in writing, a list in such form as such Issuer, Financial
Insurance Provider or the Paying Agent may reasonably require, of the names and
addresses of the Noteholders as of the most recent Record Date for payments to
such Noteholders. Unless otherwise provided in the applicable Series Supplement,
Holders of Notes of any Series having an aggregate principal amount aggregating
not less than 10% of the Aggregate Note Balance of such Series (the
“Applicants”) may apply in writing to the Trustee, and if such application
states that the Applicants desire to communicate with other Noteholders with
respect to their rights under the Indenture or under the Notes and is
accompanied by a copy of the communication which such Applicants propose to
transmit, then the Trustee, after having been adequately indemnified by such
Applicants for its costs and expenses, shall afford or shall cause the Registrar
to afford such Applicants access during normal business hours to the most recent
list of Noteholders held by the Trustee and shall give the Issuers notice that
such request has been made, within five (5) Business Days after the receipt of
such application. Such list shall be as of a date no more than forty-five (45)
days prior to the date of receipt of such Applicants’ request. Every Noteholder,
by receiving and holding a Note, agrees with the Trustee that neither the
Trustee nor the Registrar shall be held accountable by reason of the disclosure
of any such information as to the names and addresses of the Noteholders
hereunder, regardless of the source from which such information was obtained.
 
The Trustee shall preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of the Noteholders.
If the Trustee is not the Registrar, the Issuers shall furnish, or cause to be
furnished, to the Trustee at least seven (7) Business Days before each Payment
Date (or such shorter period as is acceptable to the Trustee) and at such other
time as the Trustee may request in writing, a list in such form and as of such
date as
 
 
9

--------------------------------------------------------------------------------


the Trustee may reasonably require of the names and addresses of the
Noteholders.
 
Section 2.9.   Persons Deemed Owners. Prior to due presentation of a Note for
registration of transfer, the Trustee, the Paying Agent, any Financial Insurance
Provider and the Registrar may treat the Person in whose name any Note is
registered as the owner of such Note for the purpose of receiving payments
pursuant to the Indenture and for all other purposes whatsoever, and none of the
Trustee, the Paying Agent, any Financial Insurance Provider or the Registrar
shall be affected by any notice to the contrary.
 
Section 2.10.   Replacement Notes. (a) If (i) any mutilated Note is surrendered
to the Trustee, or the Trustee receives evidence to its satisfaction of the
destruction, loss or theft of any Note, and (ii) there is delivered to the
Trustee and any Financial Insurance Provider such security or indemnity as may
be required by each of them to hold the Issuers, such Financial Insurance
Provider and the Trustee harmless then, in the absence of notice to the Issuers,
the Registrar, any Financial Insurance Provider or the Trustee that such Note
has been acquired by a protected purchaser (within the meaning of Section 8-303
of the New York UCC), and provided that the requirements of Section 8-405 of the
New York UCC (which generally permit the Issuers to impose reasonable
requirements) are met, each Issuer shall execute and upon its request the
Trustee shall authenticate and deliver, in exchange for or in lieu of any such
mutilated, destroyed, lost or stolen Note, a replacement Note of like tenor and
aggregate principal amount; provided, however, that if any such destroyed, lost
or stolen Note, but not a mutilated Note, shall have become or within seven (7)
days shall be due and payable or shall have been called for redemption, instead
of issuing a replacement Note, the Issuers may pay such destroyed, lost or
stolen Note when so due or payable without surrender thereof. If, after the
delivery of such replacement Note or payment of a destroyed, lost or stolen Note
pursuant to the proviso to the preceding sentence, a protected purchaser (within
the meaning of Section 8-303 of the New York UCC) of the original Note in lieu
of which such replacement Note was issued presents for payment such original
Note, the Issuers and the Trustee shall be entitled to recover such replacement
Note (or such payment) from the Person to whom it was delivered or any Person
taking such replacement Note from such Person to whom such replacement Note was
delivered or any assignee of such Person, except a protected purchaser, and the
Issuers, the Trustee and any Financial Insurance Provider shall be entitled to
recover upon the security or indemnity provided therefor to the extent of any
loss, damage, cost or expense incurred by the Issuers, the Trustee or such
Financial Insurance Provider in connection therewith.
 
(b)  Upon the issuance of any replacement Note under this Section 2.10, the
Issuers may require the payment by the Holder of such Note of a sum sufficient
to cover any tax or other governmental charge that may be imposed in relation
thereto and any other reasonable expenses (including the fees and expenses of
the Trustee) connected therewith.
 
(c)  Every replacement Note issued pursuant to this Section 2.10 in replacement
of any mutilated, destroyed, lost or stolen Note shall be entitled to all the
benefits of the Indenture equally and proportionately with any and all other
Notes duly issued hereunder.
 
 
10

--------------------------------------------------------------------------------


 
(d)  The provisions of this Section 2.10 are exclusive and shall preclude (to
the extent lawful) all other rights and remedies with respect to the replacement
or payment of mutilated, destroyed, lost or stolen Notes.
 
Section 2.11.   Treasury Notes. In determining whether the Noteholders of the
required Aggregate Note Balance of Notes have concurred in any direction, waiver
or consent, Notes owned either beneficially or of record by any Issuer or any
Affiliate of any Issuer shall be considered as though they are not Outstanding,
except that for the purpose of determining whether the Trustee shall be
protected in relying on any such direction, waiver or consent, only Notes of
which the Trustee has actual knowledge or has received written notice of such
ownership shall be so disregarded. Absent actual knowledge by, or written notice
to, the Trustee of such ownership, the Trustee shall not be deemed to have
knowledge of the identity of the individual beneficial owners of the Notes. The
Issuers will notify the Trustee of any Notes owned or pledged to the Issuers or
any of their Affiliates promptly upon the acquisition thereof or the creation of
such pledge.
 
Section 2.12.   Temporary Notes. (a) Pending the preparation of Definitive Notes
issued under Section 2.16, the Issuers may prepare and the Trustee, upon receipt
of a Company Order, shall authenticate and deliver temporary Notes of such
Series. Temporary Notes shall be substantially in the form of Definitive Notes
of like Series but may have variations that are not inconsistent with the terms
of the Indenture as the officers executing such Notes may determine, as
evidenced by their execution of such Notes.
 
(b)  If temporary Notes are issued pursuant to Section 2.12(a) above, the
Issuers will cause Definitive Notes to be prepared without unreasonable delay.
After the preparation of Definitive Notes, the temporary Notes shall be
exchangeable for Definitive Notes upon surrender of the temporary Notes at the
office or agency of the Issuers to be maintained as provided in Section 8.2,
without charge to the Noteholder. Upon surrender for cancellation of any one or
more temporary Notes, each Issuer shall execute and the Trustee shall
authenticate and deliver in exchange therefor a like principal amount of
Definitive Notes of authorized denominations. Until so exchanged, the temporary
Notes shall in all respects be entitled to the same benefits under the Indenture
as Definitive Notes.
 
Section 2.13.   Cancellation. Each Issuer may at any time deliver to the Trustee
for cancellation any Notes previously authenticated and delivered hereunder
which such Issuer may have acquired in any manner whatsoever, and all Notes so
delivered shall be promptly cancelled by the Trustee. The Registrar and the
Paying Agent shall forward to the Trustee any Notes surrendered to them for
registration of transfer, exchange or payment. The Trustee shall cancel all
Notes surrendered for registration of transfer, exchange, payment, replacement
or cancellation. The Issuers may not issue new Notes to replace Notes that they
have redeemed or paid or that have been delivered to the Trustee for
cancellation. All cancelled Notes held by the Trustee shall be disposed of in
accordance with the Trustee’s standard disposition procedures unless by a
written order, signed by two Authorized Officers and received by the Trustee in
a timely fashion, the Issuers shall direct that cancelled Notes be returned to
them.
 
 
11

--------------------------------------------------------------------------------


 
Section 2.14.   Principal and Interest. (a) The principal of each Series of
Notes shall be payable at the times and in the amount set forth in the
applicable Series Supplement and in accordance with Section 6.1.
 
(b)  Each Series of Notes shall accrue interest as provided in the applicable
Series Supplement and such interest shall be payable on each Payment Date for
such Series in accordance with Section 6.1 and the applicable Series Supplement.
 
(c)  Except as provided in the following sentence, the Person in whose name any
Note is registered at the close of business on any Record Date with respect to a
Payment Date for such Note shall be entitled to receive the principal and
interest payable on such Payment Date notwithstanding the cancellation of such
Note upon any registration of transfer, exchange or substitution of such Note
subsequent to such Record Date. Any interest payable at maturity shall be paid
to the Person to whom the principal of such Note is payable.
 
(d)  If the Issuers default in the payment of interest on the Notes of any
Series, such interest, to the extent paid on any date that is more than five (5)
Business Days after the applicable due date, shall, at the option of the Issuers
(and, so long as a Financial Insurance Provider is the Controlling Party, with
the consent of the Controlling Party), cease to be payable to the Persons who
were Noteholders of such Series at the applicable Record Date (unless the
Financial Insurance Provider, if any, has made payment thereof to the
Noteholders) and the Issuers shall pay the defaulted interest in any lawful
manner, plus, to the extent lawful, interest payable on the defaulted interest,
to the Persons who are Noteholders of such Series on a subsequent special record
date which date shall be at least five (5) Business Days prior to the payment
date, at the rate provided in the Indenture and in the Notes of such Series. The
Issuers shall fix or cause to be fixed each such special record date and payment
date, and at least fifteen (15) days before the special record date. The Issuers
(or the Trustee, in the name of and at the expense of the Issuers) shall mail to
Noteholders of such Series a notice that states the special record date, the
related payment date and the amount of such interest to be paid.
 
Section 2.15.   Book-Entry Notes. (a) Unless otherwise provided in any
applicable Series Supplement, the Notes of each Series, upon original issuance,
shall be issued in the form of one or more Global Notes representing the
Book-Entry Notes, to be delivered to the depository specified in such Series
Supplement (the “Depository”) which shall be the Clearing Agency or the Foreign
Clearing Agency, on behalf of such Series. The Notes of each Series shall,
unless otherwise provided in the applicable Series Supplement, initially be
registered on the Note Register in the name of the Clearing Agency, the Foreign
Clearing Agency, the nominee of the Clearing Agency or the nominee of the
Foreign Clearing Agency. No Note Owner will receive a definitive note
representing such Note Owner’s interest in the related Series of Notes, except
as provided in Section 2.16. Unless and until definitive, fully registered Notes
(“Definitive Notes”) of any Series have been issued to Note Owners pursuant to
Section 2.16:
 
(i)  the provisions of this Section 2.15 shall be in full force and effect with
respect to such Series:
 
(ii)  the Paying Agent, the Registrar, any Financial Insurance Provider and the
Trustee may deal with the Clearing Agency or the Foreign Clearing Agency and the
 
 
12

--------------------------------------------------------------------------------


applicable Clearing Agency Participants for all purposes of the Indenture
(including the making of payments on the Notes and the giving of instructions or
directions hereunder) as the authorized representatives of the Note Owners;
 
(iii)  to the extent that the provisions of this Section 2.15 conflict with any
other provisions of the Indenture, the provisions of this Section 2.15 shall
control;
 
(iv)  subject to the rights of the Controlling Party under the Indenture,
whenever the Indenture requires or permits actions to be taken based upon
instructions or directions of Holders of Notes evidencing a specified percentage
of the Outstanding principal amount of the Notes, the applicable Clearing Agency
shall be deemed to represent such percentage only to the extent that it has
received instructions to such effect from Note Owners and/or their related
Clearing Agency Participants owning or representing, respectively, such required
percentage of the beneficial interest in the Notes and has delivered such
instructions to the Trustee; and
 
(v)  subject to the rights of the Controlling Party under the Indenture, the
rights of Note Owners of each such Series shall be exercised only through the
applicable Clearing Agency or Foreign Clearing Agency and their related Clearing
Agency Participants and shall be limited to those established by law and
agreements between such Note Owners and the Clearing Agency or Foreign Clearing
Agency and/or the Clearing Agency Participants, and all references in the
Indenture to actions by the Noteholders shall refer to actions taken by the
Clearing Agency or the Foreign Clearing Agency upon instructions from the
Clearing Agency Participants, and all references in the Indenture to
distributions, notices, reports and statements to the Noteholders shall refer to
distributions, notices, reports and statements to the Clearing Agency or the
Foreign Clearing Agency, as registered holder of the Notes of such Series for
distribution to the Note Owners in accordance with the procedures of the
Clearing Agency or Foreign Clearing Agency. Unless and until Definitive Notes of
such Series are issued pursuant to Section 2.16, the applicable Clearing
Agencies will make book-entry transfers among their related Clearing Agency
Participants and receive and transmit payments of principal and interest on the
Notes to such Clearing Agency Participants.
 
Section 2.16.   Definitive Notes. If (i) (A) the Issuers advise the Trustee in
writing that the Clearing Agency or the Foreign Clearing Agency is no longer
willing or able to discharge properly its responsibilities as Depository, and
(B) the Trustee or the Issuers are unable to locate a qualified successor, (ii)
the Issuers, at their option, advise the Trustee in writing that they elect to
terminate the book-entry system through the Clearing Agency or Foreign Clearing
Agency with respect to any Series or (iii) after the occurrence of an Event of
Default, Note Owners of more than 50% of the Aggregate Note Balance of a Series
of Notes advise the Trustee and the applicable Clearing Agency or the Foreign
Clearing Agency through the applicable Clearing Agency Participants in writing
that the continuation of a book-entry system through the applicable Clearing
Agency or Foreign Clearing Agency is no longer in the best interests of such
Note Owners, the Trustee shall notify all Note Owners of such Series, through
the applicable Clearing Agency Participants, of the occurrence of any such event
and of the availability of Definitive Notes to Note Owners of such Series
requesting the same. Upon surrender to the Trustee of the Notes of such Series
by the applicable Clearing Agency or Foreign Clearing
 
 
13

--------------------------------------------------------------------------------


Agency, accompanied by registration instructions from the applicable Clearing
Agency or Foreign Clearing Agency for registration, each Issuer shall execute
and the Trustee shall authenticate and (if the Registrar is different than the
Trustee, then the Registrar shall) deliver the Definitive Notes in accordance
with the instructions of the Clearing Agency. Neither the Issuers nor the
Trustee shall be liable for any delay in delivery of such instructions and may
conclusively rely on, and shall be protected in relying on, such instructions.
Upon the issuance of Definitive Notes of such Series all references herein to
obligations imposed upon or to be performed by the applicable Clearing Agency or
Foreign Clearing Agency shall be deemed to be imposed upon and performed by the
Trustee, to the extent applicable with respect to such Definitive Notes, and the
Trustee shall recognize the Holders of the Definitive Notes of such Series as
Noteholders of such Series hereunder.
 
Section 2.17.   Tax Treatment. The Issuers have structured the Indenture and the
Notes have been (or will be) issued with the intention that the Notes will
qualify under applicable tax law as indebtedness of the Issuers and any entity
acquiring any direct or indirect interest in any Note by acceptance of its Notes
(or, in the case of a Note Owner, by virtue of such Note Owner’s acquisition of
a beneficial interest therein) agrees to treat the Notes (or beneficial
interests therein) for purposes of federal, state and local and income or
franchise taxes and any other tax imposed on or measured by income, as
indebtedness of the Issuers. Each Noteholder agrees that it will cause any Note
Owner acquiring an interest in a Note through it to comply with the Indenture as
to treatment as indebtedness for such tax purposes.
 
Section 2.18.   CUSIP Numbers. The Issuers may use “CUSIP” numbers in respect of
any Series of Notes (if then generally in use), and, if so, the Trustee shall
use “CUSIP” numbers in notices of redemption in respect of such Series of Notes
as a convenience to Holders; provided that any such notice may state that no
representation is made as to the correctness of such numbers either as printed
on the Notes of such Series or as contained in any notice of a redemption and
that reliance may be placed only on the other identification numbers printed on
the Notes of such Series, and any such redemption shall not be affected by any
defect in or omission of such numbers. The Issuers will promptly notify the
Trustee in writing of any change in any such “CUSIP” numbers.
 
ARTICLE 3.  
 
 
SECURITY
 
Section 3.1.   Grant of Security Interest. (a) To secure the Issuer Obligations,
USF hereby pledges, assigns, conveys, delivers, transfers and sets over to the
Trustee, for the benefit of the Noteholders and, to the extent provided in any
Series Supplement, any Enhancement Providers (including any Financial Insurance
Provider) and any counterparty to an interest rate swap agreement with respect
to the Notes (collectively, the “Secured Parties”), and hereby grants to the
Trustee, for the benefit of the Secured Parties, a security interest in, all of
USF’s right, title and interest in, to and under all of the following property
whether now or hereafter existing, acquired or created (all of the foregoing
being referred to as the “USF Collateral”):
 
(i)  each Collateral Agreement to which it is a party, including all monies due
and to become due to USF under or in connection with such Collateral Agreements,
 
 
14

--------------------------------------------------------------------------------


whether payable as distributions, fees, expenses, costs, indemnities, insurance
recoveries, damages for the breach of any of the Collateral Agreements or
otherwise, all security for amounts payable thereunder and all rights, remedies,
powers, privileges and claims of USF (but not its obligations) against any party
under or with respect to the Collateral Agreements (whether arising pursuant to
the terms of such Collateral Agreements or otherwise available to USF at law or
in equity), the right to enforce any of such Collateral Agreements and to give
or withhold any and all consents, requests, notices, directions, approvals,
extensions or waivers under or with respect to such Collateral Agreements or the
obligations of any party thereunder;
 
(ii)  the Box Truck SPV Membership Interests, including all rights of USF as a
Member under each Box Truck SPV Limited Liability Company Agreement, including
all moneys and other property distributable thereunder to USF and all rights,
remedies, powers, privileges and claims of USF against any other party under or
with respect to each Box Truck SPV Limited Liability Company Agreement (whether
arising pursuant to the terms of such Box Truck SPV Limited Liability Company
Agreement or otherwise available to USF at law or in equity), the right to
enforce each Box Truck SPV Limited Liability Company Agreement and to give or
withhold any and all consents, requests, notices, directions, approvals,
extensions or waivers under or with respect to each Box Truck SPV Limited
Liability Company Agreement;
 
(iii)  the Box Truck Collection Account, all monies on deposit from time to time
in the Box Truck Collection Account and all Proceeds thereof;
 
(iv)  the Box Truck Purchase Account, all monies on deposit from time to time in
the Box Truck Purchase Account and all Proceeds thereof;
 
(v)  each Series Account, all monies on deposit from time to time in such Series
Account and all Proceeds thereof;
 
(vi)  all Investment Property credited to the Issuer Accounts;
 
(vii)  all additional property that may from time to time hereafter (pursuant to
the terms of any Series Supplement or otherwise) be subjected to the grant and
pledge hereof by USF or by anyone on its behalf; and
 
(viii)  to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing.
 
(b)  To secure the Issuer Obligations, each Box Truck SPV hereby pledges,
assigns, conveys, delivers, transfers and sets over to the Trustee, for the
benefit of the Secured Parties, and hereby grants to the Trustee, for the
benefit of the Secured Parties, a security interest in, all of such Box Truck
SPV’s right, title and interest in, to and under all of the following property
whether now or hereafter existing, acquired or created (all of the foregoing
being referred to as the “Box Truck SPV Collateral” and, together with the USF
Collateral, the “Collateral”):
 
 
15

--------------------------------------------------------------------------------


 
(i)  all trucks owned by such Box Truck SPV, and all Certificates of Title with
respect thereto;
 
(ii)  all payments under insurance policies or any warranty payable by reason of
loss or damage to, or otherwise with respect to, any of the trucks owned by such
Box Truck SPV;
 
(iii)  all proceeds from the sale or other disposition of any truck owned by
such Box Truck SPV, including all monies due in respect of any truck under the
SPV Fleet Owner Agreement;
 
(iv)  the SPV Fleet Owner Agreement and any collateral pledged to such Box Truck
SPV (including the rights of the Fleet Manager under the Rental Company
Contracts, to the extent so pledged under the SPV Fleet Owner Agreement) to
secure the Fleet Manager’s obligations thereunder including all payments due to
such Box Truck SPV under the SPV Fleet Owner Agreement, including all Weekly
Fleet Owner Payments, Monthly Fleet Owner Payments and Monthly Advances, in each
case allocable to the Box Trucks owned by such Box Truck SPV, and all rights,
remedies, powers, privileges and claims of such Box Truck SPV (but not its
obligations) against any other party under or with respect to the SPV Fleet
Owner Agreement (whether arising pursuant to the terms of the SPV Fleet Owner
Agreement or any other agreements or otherwise available to the Box Truck SPV at
law or in equity), the right to enforce the SPV Fleet Owner Agreement, any
Rental Company Contract (to the extent so pledged under the SPV Fleet Owner
Agreement) or any other agreement and to give or withhold any and all consents,
requests, notices, directions, approvals, extensions or waivers under or with
respect to the SPV Fleet Owner Agreement, any Rental Company Contract (with
respect to any Rental Company Contract, to the extent so pledged in the SPV
Fleet Owner Agreement) or any other agreement or the obligations of any party
thereunder;
 
(v)  each other Collateral Agreement to which such Box Truck SPV is a party,
including all monies due and to become due to such Box Truck SPV under or in
connection with such Collateral Agreements, whether payable as distributions,
fees, expenses, costs, indemnities, insurance recoveries, damages for the breach
of any of the Collateral Agreements or otherwise, all security for amounts
payable thereunder and all rights, remedies, powers, privileges and claims of
such Box Truck SPV against any party under or with respect to such Collateral
Agreements (whether arising pursuant to the terms of such Collateral Agreements
or otherwise available to such Box Truck SPV at law or in equity), the right to
enforce any of such Collateral Agreements and to give or withhold any and all
consents, requests, notices, directions, approvals, extensions or waivers under
or with respect to such Collateral Agreements or the obligations of any party
thereunder;
 
(vi)  the Box Truck Collection Account, all monies on deposit from time to time
in the Box Truck Collection Account and all Proceeds thereof;
 
(vii)  the Box Truck Purchase Account, all monies on deposit from time to time
in the Box Truck Purchase Account and all Proceeds thereof;
 
 
16

--------------------------------------------------------------------------------


 
(viii)  each Series Account, all monies on deposit from time to time in such
Series Account and all Proceeds thereof;
 
(ix)  all Investment Property credited to the Issuer Accounts;
 
(x)  all additional property that may from time to time hereafter (pursuant to
the terms of any Series Supplement or otherwise) be subjected to the grant and
pledge hereof by such Box Truck SPV or by anyone on its behalf;
 
(xi)  all other assets of each Box Truck SPV now owned or at any time hereafter
acquired by such Box Truck SPV, including all of the following (each as defined
in the New York UCC): all accounts, chattel paper, deposit accounts, documents,
general intangibles, goods, instruments (including any non-cash proceeds notes),
securities accounts and other investment property, commercial tort claims,
letter-of-credit rights, letters of credit and money; and
 
(xii)  to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing.
 
(c)  Each of the foregoing grants is made in trust to secure the Issuer
Obligations and to secure compliance with the provisions of this 2007-1 Base
Indenture and any Series Supplement, all as provided in the Indenture and the
Related Documents. The Trustee, as Trustee on behalf of the Secured Parties,
acknowledges such grants, accepts the trusts under this 2007-1 Base Indenture in
accordance with the provisions of the Indenture and, subject to Sections 11.1
and 11.2, agrees to perform its duties required in the Indenture to the best of
its abilities to the end that the interests of the Secured Parties may be
adequately and effectively protected. The Collateral shall secure the Notes
equally and ratably without prejudice, priority or distinction.
 
(d)  Each Box Truck SPV shall take, or shall cause to be taken, such action as
shall be necessary to ensure that the Lien of the Trustee on each Box Truck
owned by such Box Truck SPV (whether owned as of the Effective Date or acquired
thereafter) is duly noted on the Certificate of Title for such Box Truck in
accordance with all applicable laws and regulations no later than the In-Service
Date with respect to such Box Truck. The original Certificates of Title shall be
held by the Administrator pursuant to, and in accordance with, the
Administration Agreement. The Administrator, or its agent, shall hold such
titles as agent for each Box Truck SPV, in trust for the benefit of the Secured
Parties and the Trustee.
 
(e)  Each Issuer hereby irrevocably authorizes the Trustee, at any time, and
from time to time, to file or cause to be filed in any filing office in any
jurisdiction any initial UCC financing statements and amendments thereto that
(a) indicate the Lien of the Trustee on the Collateral, regardless of whether
any particular asset comprised in the Collateral falls within the scope of
Article 9 of the UCC, and (b) provide any other information required for the
sufficiency or filing office acceptance of any UCC financing statement or
amendment. Each Issuer agrees to furnish any such information to the Trustee
promptly upon the Trustee’s request. Each Issuer also ratifies its authorization
for the Trustee to have filed or caused to be filed in any
 
 
17

--------------------------------------------------------------------------------


UCC jurisdiction any like initial UCC financing statements or amendments thereto
if filed prior to the date hereof. The Trustee shall have no obligation to file
or cause to be filed any UCC financing statement or continuation statement
unless it is directed to do so by an Issuer or the Controlling Party and it is
provided with the UCC financing statement in form for filing.
 
Section 3.2.   Certain Rights and Obligations of the Issuers Unaffected. (a) The
grant of the security interest in the Collateral to the Trustee on behalf of the
Secured Parties shall not (i) relieve any Issuer from the performance of any
term, covenant, condition or agreement on such Issuer’s part to be performed or
observed under or in connection with any of the Collateral Agreements or (ii)
impose any obligation on the Trustee or any of the Secured Parties to perform or
observe any such term, covenant, condition or agreement on any Issuer’s part to
be so performed or observed or impose any liability on the Trustee or any of the
Secured Parties for any act or omission on the part of any Issuer or from any
breach of any representation or warranty on the part of any Issuer.
 
(b)  Each Issuer hereby agrees, jointly and severally, to indemnify and hold
harmless the Trustee and each Secured Party (including, in each case, their
respective directors, officers, employees and agents) from and against any and
all losses, liabilities (including liabilities for penalties), claims, demands,
actions, suits, judgments, reasonable out-of-pocket costs and expenses arising
out of or resulting from the security interest granted hereby, whether arising
by virtue of any act or omission on the part of any Issuer or otherwise,
including the reasonable out-of-pocket costs, expenses, and disbursements
(including reasonable attorneys’ fees and expenses) incurred by the Trustee and
any Secured Party in enforcing the Indenture or preserving any of their
respective rights to, or realizing upon, any of the Collateral; provided,
however, the foregoing indemnification shall not extend to any action by the
Trustee or a Secured Party which constitutes bad faith, negligence or willful
misconduct by the Trustee, such Secured Party or any other indemnified person
hereunder. The indemnification provided for in this Section 3.2 shall survive
the removal of, or a resignation by, such Person as Trustee as well as the
termination of the Indenture or any Series Supplement.
 
Section 3.3.   Performance of Collateral Agreements. Upon the occurrence of a
default or breach by any Person party to a Collateral Agreement, promptly
following a request from the Trustee to do so and at the Issuers’ expense, each
Issuer agrees to take all such lawful action as permitted under the Indenture as
the Trustee may reasonably request to compel or secure the performance and
observance by the Administrator, the Nominee Titleholder, the Fleet Manager or
any other party to any Collateral Agreement of its obligations to such Issuer,
in each case in accordance with the applicable terms thereof, and to exercise
any and all rights, remedies, powers and privileges lawfully available to such
Issuer to the extent and in the manner directed by the Trustee, including the
transmission of notices of default and the institution of legal or
administrative actions or proceedings to compel or secure performance by any
party to any Collateral Agreement, of its obligations thereunder. If (i) any
Issuer shall have failed, within thirty (30) days of receiving the direction of
the Trustee, to take commercially reasonable action to accomplish such
directions of the Trustee, (ii) any Issuer refuses to take any such action, or
(iii) the Trustee reasonably determines that such action must be taken
immediately, the Trustee may take such previously directed action and any
related action permitted under the Indenture which the Trustee thereafter
determines is appropriate (without the need under this provision or any other
provision under the Indenture to direct the applicable Issuer to take such
action). Any
 
 
18

--------------------------------------------------------------------------------


such action shall be without prejudice to any right to claim an Event of Default
under the Indenture and any right to proceed thereafter as provided in Article
IX. Except as otherwise expressly provided herein, the Trustee may demand
payment or delivery of, and shall receive and collect, directly and without
intervention or assistance of any fiscal agent or other intermediary, all money
and other property payable to or receivable by the Trustee pursuant to the
Indenture. The Trustee shall apply all such money received by it as provided in
the Indenture and the other Related Documents. Notwithstanding anything herein
to the contrary, so long as a Financial Insurance Provider is the Controlling
Party, the Trustee may only act under this Section 3.3 with the consent of, and
shall act at the direction of, the Controlling Party.
 
Section 3.4.   Release of Collateral. (a) From and after the date on which the
Fleet Manager or the applicable Box Truck SPV receives the Disposition Proceeds
from the sale of a Box Truck permitted in accordance with Section IV of the SPV
Fleet Owner Agreement, such Box Truck and the Certificate of Title therefor
shall be automatically released from the Lien of this 2007-1 Base Indenture, and
the Trustee shall execute such documents and instruments as such Box Truck SPV
may reasonably request (including the power of attorney of the Trustee executed
on the Effective Date pursuant to Section 6.1(g) of the Administration Agreement
appointing the Administrator to act as the agent of the Trustee in releasing the
Lien of the Trustee on Box Trucks sold pursuant to the provisions of this
Section 3.4(a)), at such Box Truck SPV’s expense, to evidence and/or accomplish
such release.
 
(b)  The Trustee shall, at such time as (i) there is no Note Outstanding and no
other Issuer Obligations owed to any Person and (ii) any Financial Insurance
Provider has been released from its obligations under any Enhancement Agreement
(other than in respect of any preference payments in respect of which such
Financial Insurance Provider is obligated under its Financial Insurance Policy),
release any remaining portion of the Collateral from the Lien of the Indenture
and release to the Issuers any funds then on deposit in the Box Truck Collection
Account, the Box Truck Purchase Account and any Series Accounts. The Trustee
shall release property from the Lien of the Indenture pursuant to this Section
3.4(b) only upon receipt of a Company Order accompanied by an Officer’s
Certificate meeting the applicable requirements of Section 14.3.
 
Section 3.5.   Stamp, Other Similar Taxes and Filing Fees. Each Issuer, jointly
and severally, shall indemnify and hold harmless the Trustee, any Financial
Insurance Provider and each Noteholder from any present or future claim for
liability for any stamp or other similar tax and any penalties or interest with
respect thereto, that may be assessed, levied or collected by any jurisdiction
in connection with the Indenture or any Collateral. The Issuers shall pay (or to
the extent incurred by the Trustee or any Financial Insurance Provider,
reimburse the Trustee and such Financial Insurance Provider for) any and all
amounts in respect of, all search, filing, recording and registration fees,
taxes, excise taxes and other similar imposts that may be payable or determined
to be payable in respect of the execution, delivery, performance and/or
enforcement of the Indenture.
19

--------------------------------------------------------------------------------


 
ARTICLE 4.  
 
 
REPORTS
 
Section 4.1.   Agreement of the Issuers to Provide Reports and Instructions.
 
(a)  Reports and Certificates. Promptly following delivery to the Issuers, the
Issuers shall forward, or cause to be forwarded, to the Trustee and any
Financial Insurance Provider copies of all reports, certificates, information or
other materials delivered to any Issuer pursuant to any Collateral Agreement.
 
(b)  Monthly Report. On each Determination Date, the Issuers shall forward, or
cause to be forwarded, to the Trustee, the Paying Agent and any Enhancement
Provider, an Officer’s Certificate of each of the Issuers containing the
information required by Exhibit A to this 2007-1 Base Indenture (each, a
“Monthly Report”).
 
(c)  Monthly Noteholders’ Statement. On or before each Determination Date, the
Issuers shall furnish, or cause to be furnished, to the Trustee and any
Financial Insurance Provider a Monthly Noteholders’ Statement substantially in
the form provided in the applicable Series Supplement.
 
(d)  Instructions as to Withdrawals and Payments. The Issuers will furnish, or
cause to be furnished, to the Trustee or the Paying Agent, as applicable, with a
copy to any Financial Insurance Provider, written instructions to make
withdrawals and payments from the Box Truck Collection Account, the Box Truck
Purchase Account and any Series Accounts and to make drawings under any
Enhancement in accordance with the requirements of the Indenture. The Trustee
and the Paying Agent shall promptly follow any such written instructions.
 
Section 4.2.   Administrator. Pursuant to the Administration Agreement, the
Administrator has agreed to provide certain reports, instructions and other
services on behalf of the Issuers. The Noteholders by their acceptance of the
Notes consent to the provision of such reports by the Administrator in lieu of
the Trustee or the Issuers.
 
Section 4.3.   Reports to Noteholders. The Trustee shall make each Monthly
Noteholders’ Statement available on or prior to each Payment Date to each
Noteholder, with a copy to the Rating Agencies and any Enhancement Provider, in
the method set forth in the applicable Series Supplement.
 
Section 4.4.   Annual Noteholders’ Tax Statement. Unless otherwise specified in
the applicable Series Supplement, on or before January 31 of each calendar year,
beginning with calendar year 2008, the Paying Agent shall furnish to each Person
who at any time during the preceding calendar year was a Noteholder a statement
prepared by the Issuers containing the information which is required to be
contained in the Monthly Noteholders’ Statements with respect to the Notes held
by such Noteholder aggregated for such calendar year or the applicable portion
thereof during which such Person was a Noteholder, together with such other
customary information (consistent with the treatment of the Notes as debt) as
the Issuers deem necessary or desirable to enable the Noteholders to prepare
their tax returns with respect to their investment in the Notes (each such
statement, an “Annual Noteholders’ Tax Statement”). Such obligations of
 
 
20

--------------------------------------------------------------------------------


the Issuers to prepare and the Paying Agent to distribute the Annual
Noteholders’ Tax Statement shall be deemed to have been satisfied to the extent
that substantially comparable information shall be provided by the Paying Agent
pursuant to any requirements of the Code as from time to time in effect.
 
Section 4.5.   Rule 144A Information. For so long as any of the Notes are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Issuers agree to provide to any Noteholder or Note Owner and
to any prospective purchaser of Notes designated by such Noteholder or Note
Owner upon the request of such Noteholder or Note Owner or prospective
purchaser, any information required to be provided to such holder or prospective
purchaser to satisfy the conditions set forth in Rule 144A(d)(4) under the
Securities Act.
 
 
21

--------------------------------------------------------------------------------


 
ARTICLE 5.  

 
ALLOCATION AND APPLICATION OF COLLECTIONS
 
Section 5.1.   Issuer Accounts.
 
(a)  Establishment of the Box Truck Collection Account. On or prior to the
Effective Date, the Issuers, the Box Truck Collection Account Securities
Intermediary and the Trustee shall have entered into the Box Truck Collection
Account Control Agreement pursuant to which the Box Truck Collection Account
shall be established and maintained for the benefit of the Secured Parties. If
at any time the Box Truck Collection Account is no longer an Eligible Deposit
Account, the Trustee shall, within five (5) Business Days, notify the Issuers
and any Financial Insurance Provider and cause the Box Truck Collection Account
to be moved to a Qualified Institution or a Qualified Trust Institution and
cause the depositary maintaining the new Box Truck Collection Account to assume
the obligations of the existing Box Truck Collection Account Securities
Intermediary under the Box Truck Collection Account Control Agreement.
 
(b)  Administration of the Box Truck Collection Account. All amounts held in the
Box Truck Collection Account shall be invested in accordance with the Box Truck
Collection Account Control Agreement at the written direction of USF in
Permitted Investments that mature, or that are payable or redeemable upon demand
of the holder thereof, on or prior to the dates specified in any Series
Supplement. In the absence of written investment instructions hereunder, funds
on deposit in the Box Truck Collection Account shall be invested at the written
direction of the Controlling Party, or if the Controlling Party gives no such
direction, shall remain uninvested. USF shall not direct the disposal of any
Permitted Investments prior to the maturity thereof to the extent such disposal
would result in a loss of the initial purchase price of such Permitted
Investment. On the Business Day immediately preceding each Payment Date, all
interest and other investment earnings (net of losses and investment expenses)
on Collections with respect to the Notes for such Payment Date shall be treated
as Collections and applied in accordance with any Series Supplement.
 
(c)  Establishment of the Box Truck Purchase Account. On or prior to the
Effective Date, the Issuers, the Box Truck Purchase Account Securities
Intermediary and the Trustee shall have entered into the Box Truck Purchase
Account Control Agreement pursuant to which the Box Truck Purchase Account shall
be established and maintained for the benefit of the Secured Parties. If at any
time the Box Truck Purchase Account is no longer an Eligible Deposit Account,
the Trustee shall, within five (5) Business Days, notify the Issuers and any
Financial Insurance Provider and cause the Box Truck Purchase Account to be
moved to a Qualified Institution or a Qualified Trust Institution and cause the
depositary maintaining the new Box Truck Purchase Account to assume the
obligations of the existing Box Truck Purchase Account Securities Intermediary
under the Box Truck Purchase Account Control Agreement.
 
(d)  Administration of the Box Truck Purchase Account. All amounts held in the
Box Truck Purchase Account shall be invested in accordance with the Box Truck
Purchase Account Control Agreement at the written direction of USF in Permitted
Investments that
 
 
22

--------------------------------------------------------------------------------


mature, or that are payable or redeemable upon demand of the holder thereof, on
or prior to the dates specified in any Series Supplement. In the absence of
written investment instructions hereunder, funds on deposit in the Box Truck
Purchase Account shall be invested at the written direction of the Controlling
Party, or if the Controlling Party gives no such direction, shall remain
uninvested. USF shall not direct the disposal of any Permitted Investments prior
to the maturity thereof to the extent such disposal would result in a loss of
the initial purchase price of such Permitted Investment. On the Business Day
immediately preceding each Payment Date, all interest and other investment
earnings (net of losses and investment expenses) on amounts on deposit in the
Box Truck Purchase Account during the Related Monthly Period shall be treated as
Collections, deposited into the Box Truck Collection Account and allocated in
accordance with any Series Supplement.
 
(e)  Establishment of Series Accounts. To the extent specified in the Series
Supplement with respect to any Series of Notes, the Trustee may establish and
maintain one or more Series Accounts to facilitate the proper allocation of
Collections in accordance with the terms of such Series Supplement.
 
Section 5.2.   Collections and Allocations.
 
(a)  Collections in General. Until this 2007-1 Base Indenture is terminated
pursuant to Section 12.1, each Issuer shall, and the Trustee is authorized to,
cause all Collections due and to become due to be deposited in the following
manner:
 
(i)  all payments of Weekly Fleet Owner Payments, Monthly Fleet Owner Payments,
Monthly Advances and any other payments under the SPV Fleet Owner Agreement
shall be paid directly by the Fleet Manager to the Trustee for deposit into the
Box Truck Collection Account;
 
(ii)  all Disposition Proceeds shall be deposited directly into the Box Truck
Collection Account or shall be deposited into the Box Truck Collection Account
within two (2) Business Days of receipt by the Fleet Manager; and
 
(iii)  all other Collections from any other source shall be either paid directly
into the Box Truck Collection Account at such times as such amounts are due or
deposited by the Fleet Manager into the Box Truck Collection Account within two
(2) Business Days of receipt by the Fleet Manager.
 
All monies, instruments, cash and other proceeds received by the Trustee
pursuant to this 2007-1 Base Indenture shall be immediately deposited in the Box
Truck Collection Account and shall be applied as provided in the applicable
Series Supplement.
 
(b)  Fleet Manager Withdrawal. On the Business Day preceding any Monthly Fleet
Owner Payment Date, the Administrator may direct the Trustee in writing (with a
copy to any Financial Insurance Provider) pursuant to the Administration
Agreement to, and the Trustee shall, withdraw from the Box Truck Collection
Account and pay to the Fleet Manager on such Monthly Fleet Owner Payment Date
any amount up to the Monthly Fleet Manager Excess Amount, if any, for such
Monthly Fleet Owner Payment Date (any such payment, a “Fleet Manager
Withdrawal”).
 
 
23

--------------------------------------------------------------------------------


 
Section 5.3.   Determination of Monthly Interest. Monthly payments of interest
on each Series of Notes shall be determined, allocated and distributed in
accordance with the procedures set forth in the applicable Series Supplement.
 
Section 5.4.   Determination of Monthly Principal. Monthly payments of principal
of each Series of Notes shall be determined, allocated and distributed in
accordance with the procedures set forth in the applicable Series Supplement.
However, all principal of or interest on any Series of Notes shall be due and
payable no later than the Legal Final Maturity Date with respect to such Series.
 
Section 5.5.   Misdirected Collections. Each Issuer agrees that if any
Collections are received by such Issuer in an account other than the Box Truck
Collection Account or in any other manner, such monies, instruments, cash and
other proceeds shall be, within one (1) Business Day of the identification of
such payment, paid over to, the Trustee, with any necessary endorsement.
 
[THE REMAINDER OF ARTICLE 5 IS RESERVED AND MAY BE SPECIFIED IN ANY SUPPLEMENT
WITH RESPECT TO ANY SERIES.]
 
ARTICLE 6.  
 
 
DISTRIBUTIONS
 
Section 6.1.   Distributions in General. (a) Unless otherwise specified in the
applicable Series Supplement, on each Payment Date, the Paying Agent shall pay
to the Noteholders of record on the preceding Record Date the amounts payable
thereto hereunder by check mailed first-class postage prepaid to such Noteholder
at the address for such Noteholder appearing in the Note Register except that
with respect to Notes registered in the name of a Clearing Agency or a Foreign
Clearing Agency or its nominee, such amounts shall be payable by wire transfer
of immediately available funds released by the Paying Agent from the applicable
Series Account no later than Noon (New York City time) on the Payment Date for
credit to the account designated by such Clearing Agency or Foreign Clearing
Agency or its nominee, as applicable; provided, however, that, the final
principal payment due on a Note shall only be paid to the Noteholder on due
presentment of such Note for cancellation in accordance with the provisions of
the Note.
 
(b)  Unless otherwise specified in the applicable Series Supplement, (i) all
distributions to Noteholders of all Classes within a Series of Notes will have
the same priority and (ii) in the event that on any date of determination the
amount available to make payments to the Noteholders is not sufficient to pay
all sums required to be paid to such Noteholders on such date, then each Class
of Noteholders will receive its ratable share (based upon the aggregate amount
due to such Class of Noteholders) of the aggregate amount available to be
distributed in respect of the Notes.
 
 
24

--------------------------------------------------------------------------------


 
ARTICLE 7.  
 
 
REPRESENTATIONS AND WARRANTIES
 
Each Issuer hereby represents and warrants, for the benefit of the Trustee and
the Secured Parties, as follows as of each Closing Date and as of each
Subsequent Funding Date:
 
Section 7.1.   Existence and Power. Such Issuer (a) is a limited liability
company duly formed, validly existing and in good standing under the laws of the
State of Nevada, (b) is duly qualified to do business as a foreign limited
liability company and in good standing under the laws of each jurisdiction where
the character of its property, the nature of its business or the performance of
its obligations under the Related Documents make such qualification necessary,
and (c) has all limited liability company powers and all governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted and for purposes of the transactions contemplated by this 2007-1 Base
Indenture and the other Related Documents, except, in the case of clause (b),
for such failures to be so qualified as could not reasonably be expected to
result in a Material Adverse Effect.
 
Section 7.2.   Limited Liability Company and Governmental Authorization. The
execution, delivery and performance by such Issuer of this 2007-1 Base
Indenture, the related Series Supplement and each other Related Document to
which it is a party (a) is within such Issuer’s limited liability company
powers, (b) has been duly authorized by all necessary limited liability company
action, (c) requires no action by or in respect of, or filing with, any
Governmental Authority which has not been obtained and (d) does not contravene,
or constitute a default under, any Requirement of Law with respect to such
Issuer or Contractual Obligation with respect to such Issuer or result in the
creation or imposition of any Lien on any property of such Issuer, except for
Permitted Liens. This 2007-1 Base Indenture and each of the other Related
Documents to which such Issuer is a party has been executed and delivered by a
duly Authorized Officer of such Issuer.
 
Section 7.3.   Binding Effect. This 2007-1 Base Indenture and each other Related
Document to which such Issuer is a party is a legal, valid and binding
obligation of such Issuer enforceable against such Issuer in accordance with its
terms (except as such enforceability may be limited by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
affecting creditors’ rights generally or by general equitable principles,
whether considered in a proceeding at law or in equity and by an implied
covenant of good faith and fair dealing or, solely in the case of any Related
Document providing for indemnification for violations of federal securities
laws, public policy considerations).
 
Section 7.4.   Financial Information; Financial Condition. All reports,
certificates, information or other materials which have been or shall hereafter
be furnished by such Issuer to the Trustee, any Financial Insurance Provider and
the Rating Agencies pursuant to Section 4.1 do and will, to the extent
applicable, present fairly the financial condition of the entities involved as
of the dates thereof and the results of their operations for the periods covered
thereby.
 
Section 7.5.   Litigation. There is no action, suit or proceeding pending
against or, to the knowledge of such Issuer, threatened against or affecting
such Issuer before any court or
 
 
25

--------------------------------------------------------------------------------


arbitrator or any Governmental Authority that could materially adversely affect
the financial position, results of operations, business, properties,
performance, prospects or condition (financial or otherwise) of such Issuer or
which could reasonably be expected to result in a Material Adverse Effect.
 
Section 7.6.   No ERISA Plan. Such Issuer has not established and does not
maintain or contribute to any Pension Plan and will not do so as long as any
Notes are Outstanding.
 
Section 7.7.   Tax Filings and Expenses. Such Issuer has filed all federal,
state and local tax returns and all other tax returns which, to the knowledge of
such Issuer, are required to be filed by it (whether informational returns or
not), and has paid all taxes due, if any, pursuant to said returns or pursuant
to any assessment received by such Issuer, except such taxes, if any, as are
being contested in good faith and for which adequate reserves have been set
aside on its books and are being maintained in accordance with GAAP. Such Issuer
has not received in writing any proposed tax assessment. Such Issuer has paid
all fees and expenses required to be paid by it in connection with the conduct
of its business, the maintenance of its existence and its qualification as a
foreign limited liability company authorized to do business in each state in
which it is required to so qualify, except where the failure to pay any such
fees and expenses is not reasonably likely to have a Material Adverse Effect.
 
Section 7.8.   Disclosure. All certificates, reports, statements, documents and
other information furnished to the Trustee or any Financial Insurance Provider
by or on behalf of such Issuer pursuant to any provision of this 2007-1 Base
Indenture or any Related Document, or in connection with or pursuant to any
amendment or modification of, or waiver under, this 2007-1 Base Indenture or any
Related Document, were, at the time the same were so furnished, complete and
correct to the extent necessary to give the Trustee or such Financial Insurance
Provider (when taken together with all other information furnished to the
Trustee prior thereto or contemporaneously therewith by or on behalf of such
Issuer) true and accurate knowledge of the subject matter thereof in all
material respects, and the furnishing of the same to the Trustee or such
Financial Insurance Provider shall constitute a representation and warranty by
such Issuer made on the date the same are furnished to the Trustee or such
Financial Insurance Provider to the effect specified in this Section 7.8.
 
Section 7.9.   Investment Company Act; Securities Act. Such Issuer is not, and
is not controlled by, an “investment company” within the meaning of, and is not
required to register as an “investment company” under, the Investment Company
Act.
 
Section 7.10.   Regulations T, U and X. The proceeds of the Notes will not be
used to purchase or carry any “margin stock” (as defined or used in the
regulations of the Board of Governors of the Federal Reserve System, including
Regulations T, U and X thereof). Such Issuer is not engaged in the business of
extending credit for the purpose of purchasing or carrying any margin stock.
 
Section 7.11.   No Consent. No consent, action by or in respect of, approval or
other authorization of, or registration, declaration or filing with, any
Governmental Authority or other Person is required for the valid execution and
delivery by such Issuer of this 2007-1 Base
 
 
26

--------------------------------------------------------------------------------


Indenture or any Series Supplement or other Related Document to which it is a
party, or for the performance of the obligations of such Issuer hereunder or
thereunder other than such consents, approvals, authorizations, registrations,
declarations or filings as shall have been obtained by such Issuer prior to the
Closing Date or as contemplated in Section 7.14.
 
Section 7.12.   Solvency. Both before and after giving effect to the
transactions contemplated by this 2007-1 Base Indenture and the other Related
Documents, such Issuer is solvent within the meaning of the Bankruptcy Code and
such Issuer is not the subject of any voluntary or involuntary case or
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy or insolvency law and no Event of
Bankruptcy has occurred with respect to such Issuer.
 
Section 7.13.   Ownership of Membership Interests. All of the issued and
outstanding membership interests of such Issuer are owned by (i) RTAC, in the
case of USF, or (ii) USF, in the case of each other Issuer, in each case all of
which membership interests have been validly issued, are fully paid and
non-assessable and are owned beneficially and of record by (x) RTAC, in the case
of USF, or (y) USF, in the case of each other Issuer and, in each case, are
owned free and clear of all Liens (other than Permitted Liens). USF has no
subsidiaries other than (i) the Box Truck SPVs and (ii) any Permitted Note
Issuance SPVs.
 
Section 7.14.   Security Interests. (a) Such Issuer owns and has good and
marketable title to the USF Collateral, in the case of USF, or the Box Truck SPV
Collateral pledged by such Issuer, in the case of each other Issuer, in all
cases, (x) as of the Effective Date, free and clear of all Liens other than the
Liens created pursuant to the Indenture, and (y) as of any other date
thereafter, free and clear of all Liens other than Permitted Liens. Such
Issuer’s rights under the Collateral Agreements to which it is a party
constitute general intangibles or accounts under the applicable UCC. The Box
Truck SPV Membership Interests constitute general intangibles under the
applicable UCC. This 2007-1 Base Indenture constitutes a valid and continuing
Lien on the Collateral in favor of the Trustee on behalf of the Secured Parties,
which Lien on the Collateral has been perfected and is prior to all other Liens
(other than Permitted Liens) and is enforceable as such as against creditors of
and purchasers from the Issuers in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws affecting creditors’ rights
generally or by general equitable principles, whether considered in a proceeding
at law or in equity and by an implied covenant of good faith and fair dealing.
Such Issuer has received all consents and approvals required by the terms of the
Collateral to the pledge of the Collateral to the Trustee.
 
(b)  Other than the security interest granted to the Trustee hereunder, such
Issuer has not pledged, assigned, sold or granted a security interest in the
Collateral. As of the In-Service Date with respect to any Box Truck, all action
necessary to protect and perfect the Trustee’s security interest therein will
have been duly and effectively taken, including the actions described in Section
3.1(d). All other action necessary, including the filing of UCC-1 financing
statements, to protect and perfect the Trustee’s security interest in all
Collateral other than Box Trucks has been duly and effectively taken. No
security agreement, financing statement, equivalent security or lien instrument
or continuation statement listing such Issuer as debtor covering all or any part
of the Collateral is on file or of record in any jurisdiction, except such as
 
 
27

--------------------------------------------------------------------------------


may have been filed, recorded or made by such Issuer in favor of the Trustee on
behalf of the Secured Parties in connection with this 2007-1 Base Indenture, and
such Issuer has not authorized any such filing.
 
(c)  All authorizations in the Indenture for the Trustee to endorse checks,
instruments and securities and to file UCC financing statements, continuation
statements, security agreements and other instruments with respect to the
Collateral and to take such other actions with respect to the Collateral
authorized by the Indenture are powers coupled with an interest and are
irrevocable for so long as the Indenture has not been terminated in accordance
with its terms.
 
(d)  Such Issuer’s legal name is U-Haul S Fleet, LLC, in the case of USF, 2007
TM-1, LLC, in the case of TM Truck SPV, 2007 DC-1, LLC, in the case of DC Truck
SPV, or 2007 EL-1, LLC, in the case of EL Truck SPV, and in each case its
location within the meaning of Section 9-307 of the applicable UCC is the State
of Nevada.
 
Section 7.15.   Binding Effect of Collateral Agreements. Each of the Collateral
Agreements to which such Issuer is a party is in full force and effect and there
are no (x) outstanding Enforcement Events, Termination Events, Potential
Enforcement Events or Potential Termination Events under the SPV Fleet Owner
Agreement, (y) outstanding Administrator Defaults under the Administration
Agreement or (z) defaults by the Nominee Titleholder of any of its obligations
or covenants under the Nominee Titleholder Agreement.
 
Section 7.16.   Non-Existence of Other Agreements. (a) Other than as permitted
by Section 8.21, Section 8.23 and Section 8.31, (i) such Issuer is not a party
to any contract or agreement of any kind or nature and (ii) such Issuer is not
subject to any obligations or liabilities of any kind or nature in favor of any
third party, including Contingent Obligations.
 
(b)  Such Issuer has not engaged in any activities since its formation other
than (x) those incidental to its formation, the authorization and the issuance
of the initial Series of Notes and the execution of the Related Documents to
which it is a party, (y) solely in the case of USF, those incidental to the
formation of any Permitted Note Issuance SPV, the authorization and issuance of
any Permitted Notes and the execution of any Permitted Note Issuance Related
Documents to which it is a party and (z) the performance of the activities
referred to in or contemplated by such agreements.
 
Section 7.17.   Compliance with Contractual Obligations and Laws. Such Issuer is
not (i) in violation of the USF Limited Liability Agreement, in the case of USF,
or its Box Truck SPV Limited Liability Company Agreement, in the case of each
other Issuer, (ii) in violation of any Requirement of Law with respect to such
Issuer or (iii) in violation of any Contractual Obligation with respect to such
Issuer.
 
Section 7.18.   Eligible Box Trucks. Each Box Truck owned by such Issuer was, on
the date of acquisition thereof by such Issuer, an Eligible Box Truck.
 
Section 7.19.   SPV Fleet Owner Agreement. Each Box Truck owned by such Issuer
is, and since the later of (x) the Effective Date and (y) the date of the
acquisition of such Box Truck by such Issuer has been, subject to the SPV Fleet
Owner Agreement.
 
 
28

--------------------------------------------------------------------------------


 
Section 7.20.   No Employees. Such Issuer has no employees.
 
Section 7.21.   Environmental Matters. Except as could not reasonably be
expected to result in a Material Adverse Effect:
 
(a)  such Issuer: (i) is in compliance with all applicable Environmental Laws,
(ii) holds all Environmental Permits (each of which is in full force and
effect), if any, required for any of its current operations or for any property
owned, leased, or otherwise operated by it and (iii) is in compliance with all
of its Environmental Permits;
 
(b)  there is no judicial, administrative, or arbitral proceeding (including any
notice of violation or alleged violation) under or relating to any Environmental
Law to which such Issuer, or to the knowledge of such Issuer will be, named as a
party that is pending or, to the knowledge of such Issuer, threatened;
 
(c)  neither such Issuer nor any of its Affiliates (in the case of such
Affiliates, solely with respect to assets of such Issuer) has not received any
written request for information, or been notified in writing that it is a
potentially responsible party under or relating to the Federal Comprehensive
Environmental Response, Compensation and Liability Act or any similar
Environmental Law;
 
(d)  neither such Issuer nor any of its Affiliates (in the case of such
Affiliates, solely with respect to assets of such Issuer) has not entered into
or agreed to any consent decree, order, or settlement or other agreement, and is
not subject to any judgment, decree, or order or other agreement, in any
judicial, administrative, arbitral, or other forum for dispute resolution, in
each case, that would be expected to result in ongoing obligations or costs
relating to compliance with or liability under any Environmental Law; and
 
(e)  neither such Issuer nor any of its Affiliates (in the case of such
Affiliates, solely with respect to assets of such Issuer) has not assumed or
retained, by contract or conduct, any liabilities of any kind, fixed or
contingent, known or unknown, under any Environmental Law.
 
Section 7.22.   Other Representations. All representations and warranties of
such Issuer made in each Related Document to which it is a party are true and
correct and are repeated herein as though fully set forth herein.
 
ARTICLE 8.  
 
 
COVENANTS
 
Section 8.1.   Payment of Notes. The Issuers shall pay the principal of and
interest (and prepayment premium, if any) on the Notes when due pursuant to the
provisions of this 2007-1 Base Indenture and any applicable Series Supplement.
Principal and interest shall be considered paid on the date due if the Paying
Agent holds on that date money designated for and sufficient to pay all
principal and interest then due.
 
 
29

--------------------------------------------------------------------------------


 
Section 8.2.   Maintenance of Office or Agency. The Issuers will maintain, or
cause to be maintained, an office or agency (which may be an office of the
Trustee, Registrar or co-registrar) where Notes may be surrendered for
registration of transfer or exchange, where notices and demands to or upon the
Issuers in respect of the Notes and the Indenture may be served, and where, at
any time when the Issuers are obligated to make a payment of principal of and
prepayment premium upon the Notes, the Notes may be surrendered for payment. The
Issuers will give, or cause to be given, prompt written notice to the Trustee
and any Financial Insurance Provider of the location, and any change in the
location, of such office or agency. If at any time the Issuers shall fail to
maintain, or fail to cause to be maintained, any such required office or agency
or shall fail to furnish, or cause to be furnished, to the Trustee and any
Financial Insurance Provider the address thereof, such presentations,
surrenders, notices and demands may be made or served at the Corporate Trust
Office.
 
The Issuers may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations. The Issuers will
give, or cause to be given, prompt written notice to the Trustee and any
Financial Insurance Provider of any such designation or rescission and of any
change in the location of any such other office or agency.
 
The Issuers hereby designate the Corporate Trust Office as one such office or
agency of the Issuers.
 
Section 8.3.   Payment of Obligations. Each Issuer shall pay and discharge, at
or before maturity, all of its respective material obligations and liabilities,
including tax liabilities and other governmental claims, except where the same
may be contested in good faith by appropriate proceedings (provided that there
is no resultant risk of any Lien (other than a Permitted Lien) or forfeiture of
any Collateral), and shall maintain, in accordance with GAAP applied on a
consistent basis, reserves as appropriate for the accrual of any of the same.
 
Section 8.4.   Maintenance of Existence. Each Issuer shall maintain its
existence as a limited liability company validly existing, and in good standing
under the laws of the State of Nevada and duly qualified as a foreign limited
liability company licensed under the laws of each state in which the failure to
so qualify would be reasonably likely to result in a Material Adverse Effect.
 
Section 8.5.   Compliance with Requirements of Law and Contractual Obligations.
Each Issuer shall comply in all respects with (i) all Requirements of Law with
respect to such Issuer and all applicable laws, ordinances, rules, regulations,
and requirements of Governmental Authorities (including ERISA and the rules and
regulations thereunder) and (ii) all Contractual Obligations with respect to
such Issuer, except, in the case of clause (i), where the necessity of
compliance therewith is contested in good faith by appropriate proceedings and
where such noncompliance would not materially and adversely affect the
condition, financial or otherwise, operations, performance, properties or
prospects of such Issuer or its ability to carry out the transactions
contemplated in this 2007-1 Base Indenture and each other Related Document;
provided, however, such noncompliance will not result in a Lien (other than a
Permitted Lien) on, or risk of forfeiture of, any of the Collateral.
 
 
30

--------------------------------------------------------------------------------


 
Section 8.6.   Inspection of Property, Books and Records. Each Issuer shall keep
proper books of record and account in which full, true and correct entries shall
be made of all dealings and transactions, business and activities; and shall
permit the Trustee and any Financial Insurance Provider (or any agent thereof)
to visit and inspect any of its properties, to examine and make abstracts from
any of its books and records and to discuss its affairs, finances and accounts
with its officers, directors, employees and independent public accountants, all
at such reasonable times upon reasonable notice and as often as may reasonably
be requested.
 
Section 8.7.   Compliance with Collateral Agreements. Each Issuer shall comply
with all of its obligations under the Collateral Agreements to which it is a
party. No Issuer will take any action which would permit the Fleet Manager or
any other Person to have the right to refuse to perform any of its respective
obligations under any of the Collateral Agreements or any other instrument or
agreement included in the Collateral or that, other than in accordance with the
terms of the Indenture and the other Collateral Agreements, would result in the
amendment, waiver, hypothecation, subordination, termination or discharge of, or
impair the validity or effectiveness of, any Collateral Agreement.
 
(a)  Each Issuer agrees that it shall not, without the prior written consent of
the Trustee acting at the direction of the Controlling Party, exercise any
right, remedy, power or privilege available to it with respect to any obligor
under a Collateral Agreement or under any instrument or agreement included in
the Collateral, take any action to compel or secure performance or observance by
any such obligor of its obligations to such Issuer or give any consent, request,
notice, direction, approval, extension or waiver with respect to any such
obligor.
 
(b) Upon the occurrence of a Termination Event under the SPV Fleet Owner
Agreement, no Issuer shall, without the prior written consent of the Trustee
acting at the direction of the Controlling Party, terminate the SPV Fleet Owner
Agreement, and the Issuers shall terminate the SPV Fleet Owner Agreement if and
when so directed by the Trustee acting at the direction of the Controlling
Party.
 
Section 8.8.   Notice of Defaults. (a) Each Issuer shall, promptly upon becoming
aware of any Default, Event of Default, Potential Rapid Amortization Event,
Rapid Amortization Event, Potential Enforcement Event, Enforcement Event,
Potential Termination Event, Termination Event, Potential Administrator Default,
Administrator Default or default by the Nominee Titleholder of any of its
obligations or covenants under the Nominee Titleholder Agreement or the
existence of a Targeted Note Balance Shortfall, give, or cause to be given, to
the Trustee, each Enhancement Provider and the Rating Agencies notice thereof,
together with a certificate of the President, Vice President or principal
financial officer of such Issuer setting forth the details thereof and any
action with respect thereto taken or contemplated to be taken by such Issuer.
 
(b)  Each Issuer shall, promptly upon becoming aware of any default under any
Related Document, give, or cause to be given, to the Trustee, each Enhancement
Provider and the Rating Agencies written notice thereof.
 
 
31

--------------------------------------------------------------------------------


 
Section 8.9.   Notice of Material Proceedings. Each Issuer shall, promptly upon
becoming aware thereof, give, or cause to be given, to the Trustee, any
Financial Insurance Provider and the Rating Agencies written notice of the
commencement or existence of (i) any litigation, arbitration or administrative
proceedings against such Issuer or any property of such Issuer included in the
Collateral and (ii) any proceeding by or before any Governmental Authority
against or affecting such Issuer, in each case, which is reasonably likely to
have a material adverse effect on the business, condition (financial or
otherwise), results of operations, properties or performance of such Issuer or
the ability of such Issuer to perform its obligations under the Indenture or
under any other Related Document to which it is a party. In the event that any
such litigation, arbitration or proceeding shall have been commenced, such
Issuer shall keep the Trustee and the any Financial Insurance Provider informed
on a regular basis as reasonably requested by the Trustee and such Financial
Insurance Provider regarding such litigation, arbitration or proceeding. The
Trustee and such Financial Insurance Provider shall be entitled, but not
obligated, to consult with such Issuer and any of their Affiliates with respect
to, and participate in the defense or resolution of, any such litigation,
arbitration or proceeding.
 
Section 8.10.   Further Requests. Each Issuer shall promptly furnish, or cause
to be furnished, to the Trustee, each Enhancement Provider and the Rating
Agencies such other information as, and in such form as, the Trustee or such
Enhancement Provider or the Rating Agencies may reasonably request in connection
with the transactions contemplated hereby or by another Related Document.
 
Section 8.11.   Further Assurances. (a) Each Issuer shall do, or cause to be
done, such further acts and things, and execute and deliver to the Trustee such
additional assignments, agreements, powers and instruments, as are necessary or
desirable to maintain the security interest of the Trustee in the Collateral on
behalf of the Secured Parties as a perfected security interest subject to no
prior Liens (other than Permitted Liens), to carry into effect the purposes of
the Indenture and the other Related Documents and to better assure and confirm
unto the Trustee and the Secured Parties their rights, powers and remedies
hereunder including the filing of any financing or continuation statements under
the UCC in effect in any jurisdiction with respect to the Liens granted hereby.
If any Issuer fails to perform any of its agreements or obligations under this
Section 8.11(a), the Trustee may perform such agreement or obligation, and the
reasonable expenses of the Trustee incurred in connection therewith shall be
payable by the Issuers upon the Trustee’s demand therefor; provided that, so
long as a Financial Insurance Provider is the Controlling Party, the Trustee may
only take such actions with the consent of, and shall take such actions at the
direction of, the Controlling Party; provided further that if the Trustee
refuses to or does not promptly perform any of its agreements or obligations
under this Section 8.11(a), the Financial Insurance Provider, if any, may
perform such agreement or obligation, and the reasonable expenses of such
Financial Insurance Provider incurred in connection therewith shall be payable
by the Issuers upon such Financial Insurance Provider’s demand therefor. Each
Issuer hereby authorizes the Trustee and any Financial Insurance Provider to
file, or cause to be filed, any such financing statement or continuation
statement in order to perfect or maintain the Lien created by this 2007-1 Base
Indenture in the Collateral. If any amount payable under or in connection with
any of the Collateral shall be or become evidenced by any promissory note,
chattel paper or other instrument, such note, chattel paper or instrument shall
be deemed to be held in trust and immediately pledged and physically delivered
to the Trustee hereunder, and shall, subject to the rights of any Person in
whose favor a prior
 
 
32

--------------------------------------------------------------------------------


Lien has been perfected, be duly endorsed in a manner satisfactory to the
Trustee and delivered to the Trustee promptly.
 
(b)  Each Box Truck SPV shall have delivered to the Trustee on or prior to the
Effective Date and shall deliver on an ongoing basis, as applicable, an
Officer’s Certificate certifying that it has caused or is causing the Trustee’s
name to be noted as lienholder on the Certificate of Title for each Box Truck
owned by such Box Truck SPV. Unless otherwise provided pursuant to the terms of
the Administration Agreement, each Box Truck SPV shall cause the Administrator
to hold the original Certificates of Title for each Box Truck owned by such Box
Truck SPV as agent for such Box Truck SPV in trust for the benefit of the
Trustee, on behalf of the Secured Parties, pursuant to the Administration
Agreement.
 
(c)  Each Box Truck SPV, through the Nominee Titleholder in accordance with the
terms of the Nominee Titleholder Agreement, shall maintain good and marketable
title to each Box Truck owned by it.
 
(d)  If any Issuer shall obtain an interest in any commercial tort claim (as
such term is defined in the New York UCC) such Issuer shall within ten (10)
Business Days of becoming aware that it has obtained such an interest execute
and deliver documentation reasonably acceptable to the Controlling Party
granting a security interest to the Trustee in and to such commercial tort
claim.
 
(e)  Each Issuer shall warrant and defend the Trustee’s right, title and
interest in and to the Collateral and the income, distributions and Proceeds
thereof, for the benefit of the Trustee on behalf of the Secured Parties,
against the claims and demands of all Persons whomsoever.
 
(f)  On or before March 31 of each calendar year, commencing with March 31,
2008, the Issuers shall furnish to the Trustee and any Financial Insurance
Provider an Opinion of Counsel either stating that, in the opinion of such
counsel, such action has been taken with respect to the recording, filing,
re-recording and refiling of this 2007-1 Base Indenture, any indentures
supplemental hereto and any other requisite documents and with respect to the
execution and filing of any financing statements and continuation statements as
are necessary to maintain the perfection of the Lien created by this 2007-1 Base
Indenture in the Collateral and reciting the details of such action or stating
that in the opinion of such counsel no such action is necessary to maintain the
perfection of such Lien. Such Opinion of Counsel shall also describe the
recording, filing, re-recording and refiling of this 2007-1 Base Indenture, any
indentures supplemental hereto and any other requisite documents and the
execution and filing of any financing statements and continuation statements
that will, in the opinion of such counsel, be required to maintain the
perfection of the Lien of this 2007-1 Base Indenture in the Collateral until
March 31 in the following calendar year.
 
Section 8.12.   Liens. No Issuer shall create, incur, assume or permit to exist
any Lien upon any of the Issuer Assets (including the Collateral), other than
(i) Liens in favor of the Trustee for the benefit of the Secured Parties and
(ii) other Permitted Liens.
 
 
33

--------------------------------------------------------------------------------


 
Section 8.13.   Other Indebtedness. No Box Truck SPV shall create, assume,
incur, suffer to exist or otherwise become or remain liable in respect of any
Indebtedness or other liabilities other than (i) Indebtedness or other
liabilities hereunder and (ii) Indebtedness or other liabilities permitted under
any other Related Document. USF shall not create, assume, incur, suffer to exist
or otherwise become or remain liable in respect of any Indebtedness or other
liabilities other than (x) Indebtedness or other liabilities hereunder, (y)
Indebtedness or other liabilities under any Permitted Note Issuance Indenture
and (iii) Indebtedness or other liabilities permitted under any other Related
Document or any Permitted Note Issuance Related Document.
 
Section 8.14.   Mergers. No Issuer shall merge or consolidate with or into any
other Person.
 
Section 8.15.   Sales of Collateral. No Issuer shall sell, lease, transfer,
liquidate or otherwise dispose of any Collateral, except as expressly permitted
(i) with respect to dispositions of Permitted Investments and any deposits in
any Issuer Account, in accordance with Article 5 and the terms of the applicable
Series Supplement, (ii) with respect to dispositions of Box Trucks, in
accordance with Section IV of the SPV Fleet Owner Agreement, (iii) with respect
to the assignment of any Collateral Agreement, in such Collateral Agreement and
(iv) as otherwise expressly permitted pursuant to the applicable Series
Supplement.
 
Section 8.16.   Acquisition of Assets. No Issuer shall acquire, by long-term or
operating lease or otherwise, any property, except as expressly permitted (i) in
accordance with Section 7 of the USF Limited Liability Company Agreement or the
applicable Box Truck SPV Limited Liability Company Agreement, as the case may
be, (ii) with respect to acquisitions of Permitted Investments, in accordance
with Article 5 and the terms of the applicable Series Supplement, (iii) with
respect to acquisitions of Box Trucks, in accordance with the Box Truck Purchase
Agreement and the applicable Series Supplement and (iv) in the case of USF, in
accordance with any Permitted Note Issuance Related Documents.
 
Section 8.17.   Distributions. No Issuer shall declare or pay any distributions
on any of its membership interests or make any purchase, redemption or other
acquisition of, any of its membership interests; provided, however, that so long
as no Event of Default or Rapid Amortization Event has occurred and is
continuing or would result therefrom, each Issuer may declare and pay
distributions on its membership interests in accordance with the applicable
provisions of the Nevada Limited Liability Company Act and any other applicable
laws of the State of Nevada, provided that no Issuer may distribute any amounts
attributable to Collections unless such amounts were payable to such Issuer in
accordance with the priority of payment provisions set forth in the applicable
Series Supplement or otherwise released to such Issuer pursuant to the terms of
the Indenture.
 
Section 8.18.   Name; Principal Office. No Issuer shall either change its
location (within the meaning of Section 9-307 of the New York UCC) or its name
without thirty (30) days’ prior written notice to the Trustee and any Financial
Insurance Provider. In the event that any Issuer desires to so change its
location or change its name, such Issuer shall make any required filings and
prior to actually changing its location or its name such Issuer will deliver, or
cause to be delivered, to the Trustee and each Enhancement Provider (i) an
Officer’s Certificate and an Opinion of Counsel confirming that all required
filings have been made to continue the
 
 
34

--------------------------------------------------------------------------------


perfected interest of the Trustee on behalf of the Secured Parties in the
Collateral in respect of the new location or new name of such Issuer and
(ii) copies of all such required filings with the filing information duly noted
thereon by the office in which such filings were made.
 
Section 8.19.   Organizational Documents. No Issuer shall amend its operating
agreement unless, prior to such amendment, (i) so long as a Financial Insurance
Provider is the Controlling Party, the Controlling Party shall have consented to
such amendment and (ii) each Rating Agency shall have confirmed that after such
amendment the Rating Agency Condition will be met; provided that with respect to
any amendment to any provision other than Sections 7, 9(j) and 10 of such
operating agreement, if such amendment is to cure any mistake, ambiguity defect
or inconsistency or to correct any provision therein, (x) the failure of any
Financial Insurance Provider to respond to such Issuer’s written request for
consent to such amendment, which request refers to this Section 8.19 and
includes the text of this clause (x) therein in its entirety, within fifteen
(15) Business Days of actual receipt thereof by an Authorized Officer of such
Financial Insurance Provider will constitute such Controlling Party’s consent to
such amendment and (y) no confirmation of the Rating Agency Condition will be
required.
 
Section 8.20.   Investments. No Box Truck SPV shall make, incur, or suffer to
exist any loan, advance, extension of credit or other investment in any Person
other than with respect to Permitted Investments. USF shall not make, incur, or
suffer to exist any loan, advance, extension of credit or other investment in
any Person other than (i) with respect to Permitted Investments, (ii) the Box
Truck SPV Membership Interests and any membership interests in any Permitted
Note Issuance SPV and (iii) in accordance with any Permitted Note Issuance
Indenture.
 
Section 8.21.   No Other Agreements. No Issuer shall (i) enter into or be a
party to any agreement or instrument other than any Related Document or any
documents related to any Enhancement or documents and agreements incidental
thereto or entered into as contemplated in Section 8.23 or Section 8.31, or, in
the case of USF, any Permitted Note Issuance Related Document, or (ii) except as
provided for in Sections 13.1 or 13.2, amend, modify or waive any provision of
any Related Document to which it is a party.
 
Section 8.22.   Other Business. No Issuer shall engage in any business or
enterprise or enter into any transaction other than (i) the transactions
contemplated by the Related Documents, (ii) in the case of USF, the transactions
contemplated by any Permitted Note Issuance Related Documents, (iii) the
incurrence and payment of ordinary course operating expenses and (iv) other
activities related to or incidental to any of the foregoing (including
transactions contemplated in Sections 8.21 and 8.23).
 
Section 8.23.   Maintenance of Separate Existence. Each Issuer shall do all
things necessary to continue to be readily distinguishable from the Fleet
Manager, the Administrator, each Rental Company and the Affiliates of the
foregoing (other than any Issuer or any Permitted Note Issuance SPV) and
maintain its limited liability company existence separate and apart from that of
the Fleet Manager, the Administrator, each Rental Company and Affiliates of the
foregoing including:
 
 
35

--------------------------------------------------------------------------------


 
(i)  practicing and adhering to advisable, appropriate and customary
organizational formalities, such as maintaining appropriate books and records;
 
(ii)  observing all organizational formalities in connection with all dealings
between itself and the Fleet Manager, the Administrator, each Rental Company,
the Affiliates of the foregoing or any other unaffiliated entity;
 
(iii)  observing all procedures required by its articles of organization, its
operating agreement and the laws of the State of Nevada;
 
(iv)  acting solely in its name and through its duly authorized officers or
agents in the conduct of its businesses;
 
(v)  managing its business and affairs by or under the direction of its
Managers;
 
(vi)  ensuring that its Managers duly authorize all of its actions to the extent
required by its operating agreement;
 
(vii)  ensuring the receipt of proper authorization, when necessary, from its
Members for its actions;
 
(viii)  maintaining at least one Manager who is an Independent Manager;
 
(ix)  except as expressly provided by the Related Documents or any Permitted
Note Issuance Related Documents in respect of any other Issuer or any Permitted
Note Issuance SPV, not (A) having or incurring any Indebtedness to the Fleet
Manager, the Administrator, any Rental Company or any Affiliate of the
foregoing; (B) guaranteeing or otherwise becoming liable for any obligations of
the Fleet Manager, the Administrator, any Rental Company or any Affiliates of
the foregoing; (C) having obligations guaranteed by the Fleet Manager, the
Administrator, any Rental Company or any Affiliates of the foregoing; (D)
holding itself out as responsible for debts of the Fleet Manager, the
Administrator, any Rental Company or any Affiliates of the foregoing or for
decisions or actions with respect to the affairs of the Fleet Manager, the
Administrator, any Rental Company or any Affiliates of the foregoing; (E)
failing to correct any known misrepresentation with respect to the statement in
subsection (C); (F) operating or purporting to operate as an integrated, single
economic unit with respect to the Fleet Manager, the Administrator, any Rental
Company, the Affiliates of the foregoing or any other unaffiliated entity; (G)
seeking to obtain credit or incur any obligation to any third party based upon
the assets of the Fleet Manager, the Administrator, any Rental Company, the
Affiliates of the foregoing or any other unaffiliated entity; and (H) inducing
any such third party to reasonably rely on the creditworthiness of the Fleet
Manager, the Administrator, any Rental Company, the Affiliates of the foregoing
or any other unaffiliated entity;
 
(x)  (A) other than as provided in the Indenture and the Account Control
Agreements or, in the case of USF, any Permitted Note Issuance Related
Documents, maintaining its deposit and other bank accounts and securities
accounts and (B) except as
 
 
36

--------------------------------------------------------------------------------


    expressly provided in the Related Documents or, in the case of USF, any
Permitted Note Issuance Related Documents, maintaining all of its assets
separate from those of any
    other Person;
 
(xi)  maintaining its financial records separate and apart from those of any
other Person; provided, however, that with respect to each Issuer for the
purposes of this clause (xi), the consolidated and consolidating financial
statements of USF and its subsidiaries shall be considered as separate and apart
from those of any other Person;
 
(xii)  disclosing in its annual financial statements the effects of the
transactions contemplated by the Related Documents and, in the case of USF, any
Permitted Note Issuance Related Documents;
 
(xiii)  setting forth clearly in its financial statements its separate assets
and liabilities and the fact that the Box Trucks are owned by the applicable Box
Truck SPVs;
 
(xiv)  not suggesting in any way, within its financial statements, that its
assets are available to pay the claims of creditors of the Fleet Manager, the
Administrator, any Rental Company, the Affiliates of the foregoing (other than
any other Issuer or any Permitted Note Issuance SPV) or any other affiliated or
unaffiliated entity;
 
(xv)  compensating all its consultants and agents for services provided to it by
such Persons out of its own funds;
 
(xvi)  to the extent that it requires an office to conduct its business,
conducting its business from an office at a separate address from that of the
Fleet Manager, the Administrator, any Rental Company or any Affiliates of the
foregoing (other than any other Issuer, any Permitted Note Issuance SPV or the
Nominee Titleholder); provided that segregated offices in the same building
shall constitute separate addresses for the purposes of this clause (xvi);
provided further that, to the extent that any Issuer, any Permitted Note
Issuance SPV or the Nominee Titleholder has offices in the same location, there
shall be a fair and appropriate allocation of overhead costs among them, and
each such entity shall bear its fair share of such costs;
 
(xvii)  having separate stationery from the Fleet Manager, the Administrator,
any Rental Company, the Affiliates of the foregoing or any other unaffiliated
entity (other than any other Issuer, any Permitted Note Issuance SPV or the
Nominee Titleholder);
 
(xviii)  accounting for and managing all of its liabilities separately from
those of the Fleet Manager, the Administrator, any Rental Company or any
Affiliates of the foregoing;
 
(xix)  allocating, on an arm’s-length basis, all shared corporate operating
services, leases and expenses, including those associated with the services of
shared consultants and agents and shared computer and other office equipment and
software, and otherwise maintaining an arm’s-length relationship with the Fleet
Manager, the Administrator, any Rental Company, the Affiliates of the foregoing
or any other
 
 
37

--------------------------------------------------------------------------------


    unaffiliated entity, including in connection with the calculation and
allocation of any Operating Expenses and the purchase of any Boxes or Other
Modifications;
 
(xx)  refraining from filing or otherwise initiating or supporting the filing of
a motion in any bankruptcy or other insolvency proceeding involving any other
Issuer, any Permitted Note Issuance SPV, the Nominee Titleholder, the Fleet
Manager, the Administrator or any Rental Company to substantively consolidate
any other Issuer, any Permitted Note Issuance SPV or the Nominee Titleholder
with the Fleet Manager, the Administrator, any Rental Company or any Affiliate
thereof;
 
(xxi)  remaining solvent and assuring adequate capitalization for the business
in which it is engaged; and
 
(xxii)  conducting all of its business (whether written or oral) solely in its
own name so as not to mislead others as to the separate identity of the Fleet
Manager, the Administrator, each Rental Company and the Affiliates of the
foregoing.
 
Each Issuer acknowledges its receipt of a copy of those certain opinion letters
issued by Paul, Weiss, Rifkind, Wharton & Garrison LLP dated the Effective Date,
addressing the issues of substantive consolidation as they may relate to the
Fleet Manager, the Administrator, each Rental Company and each Affiliate of the
Fleet Manager (other than the Issuers, any Permitted Note Issuance SPV or the
Nominee Titleholder) on the one hand and each Issuer, any Permitted Note
Issuance SPV and the Nominee Titleholder on the other hand. Each Issuer hereby
agrees to maintain in place all policies and procedures and take and continue to
take all action, described in the factual assumptions set forth in such opinion
letter and relating to it. On or before March 31, of each calendar year,
commencing with March 31, 2008, the Issuers will provide to the Rating Agencies,
each Enhancement Provider and the Trustee an Officer’s Certificate of each
Issuer certifying that it is in compliance with its obligations under this
Section 8.23.
 
Section 8.24.   Use of Proceeds of Notes. The Issuers shall use the proceeds of
Notes to repay Notes, in accordance with the Indenture, to finance the
acquisition of Box Trucks or as otherwise provided in any Series Supplement.
 
Section 8.25.   No ERISA Plan. No Issuer shall establish or maintain or
contribute to any Pension Plan.
 
Section 8.26.   No Employees. No Issuer shall have any employees.
 
Section 8.27.   Environmental. Each Issuer shall comply in all material respects
with all applicable Environmental Laws, and shall obtain all material licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws in connection with the ownership and operation of its assets
(the “Environmental Permits”).
 
Section 8.28.   SPV Fleet Owner Agreement. Each Box Truck SPV agrees that each
Box Truck owned by it shall at all times after the Effective Date be subject to
the SPV Fleet Owner Agreement.
 
 
38

--------------------------------------------------------------------------------


 
Section 8.29.   Maintenance of the Box Trucks. Each Box Truck SPV shall cause
the Fleet Manager to maintain all of the Box Trucks owned by such Box Truck SPV
in accordance with the Management Standard, except to the extent that any such
failure to comply with such requirements does not, in the aggregate, materially
adversely affect the interests of the Trustee and the Secured Parties under the
Indenture or the likelihood of repayment of any Issuer Obligations. From time to
time each Box Truck SPV shall make or cause to be made all appropriate repairs,
renewals, and replacements with respect to the Box Trucks owned by it.
 
Section 8.30.   Entrance into a Permitted Note Issuance Indenture. USF shall not
enter into a Permitted Note Issuance Indenture or any other Permitted Note
Issuance Related Document in connection with any Permitted Note Issuance unless:
 
(i)  such Permitted Note Issuance Indenture contains provisions substantially
the same as Sections 14.18 and 14.19, and the Permitted Notes issued in such
Permitted Note Issuance are non-recourse to USF except to the extent of Other
Assets;
 
(ii)  each Permitted Note Issuance Related Document to which USF is a party
contains a non-petition provision substantially the same as Section 14.17,
prohibiting each other party thereto (other than any Permitted Note Issuance
SPV) from instituting, or joining with any other Person in instituting, against
USF any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings for one year and one day after the payment in full of all
obligations of USF in connection with such Permitted Note Issuance;
 
(iii)  on or prior to the date of such Permitted Note Issuance, each Permitted
Note Issuance SPV party to the Permitted Note Issuance Indenture shall have
entered into a Permitted Note Issuance SPV Limited Guarantee; and
 
(iv)  if there is a Financial Insurance Provider with respect to any Series of
Notes Outstanding, such Financial Insurance Provider shall have consented in
writing to such Permitted Note Issuance.
 
Section 8.31.   Box Truck SPV Permitted Note Limited Guarantees. Upon the
execution by USF of any Permitted Note Issuance Indenture, each Box Truck SPV
shall enter into an unsecured limited guarantee (each a “Box Truck SPV Permitted
Note Limited Guarantee”), substantially in the form of Exhibit B, in favor of
the Permitted Note Issuance Trustee party to such Permitted Note Issuance
Indenture, pursuant to which such Box Truck SPV will guarantee (solely to the
extent that it has funds available to it through the application of Collections
made in accordance with the priority of payment provisions set forth in the
applicable Series Supplement) the payment by USF of its obligations under such
Permitted Note Issuance Indenture and any Permitted Notes issued thereunder.
 
ARTICLE 9.  
 
 
EVENTS OF DEFAULT
 
 
39

--------------------------------------------------------------------------------


 
Section 9.1.   Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default”:
 
(a) the Issuers default in the payment of any interest or prepayment premium
payable on any Note or the insurance premium payable to any Financial Insurance
Provider in respect of any Financial Insurance Policy with respect to the Notes
when the same becomes due and payable and such default continues for a period of
three (3) Business Days;
 
(b) the Issuers default in the payment of any remaining principal of any Note on
the earlier of (i) the Payment Date that is six (6) months prior to the Legal
Final Maturity Date thereof and (ii) the February 2018 Payment Date;
 
(c) the Trustee for any reason ceases to have a valid and perfected
first-priority security interest in the Collateral or any Issuer, UHI, the
Nominee Titleholder or any Affiliate of any of them shall assert that the
Trustee has ceased to have a perfected first-priority security interest in the
Collateral;
 
(d) (i) any Issuer defaults in the observance or performance of any covenant or
agreement of such Issuer pursuant to Section 8.4, 8.14 or 8.19 which default has
a Material Adverse Effect; or (ii) any Issuer or the Nominee Titleholder
defaults in the observance or performance of any other covenant or agreement of
such Issuer or the Nominee Titleholder made in the Indenture (other than a
covenant or agreement, a default in the observance or performance of which is
elsewhere in this Section specifically dealt with) or any other Related Document
which default has a Material Adverse Effect, and which default shall continue
and not be cured for (x) in the case of a default under Section 8.8 or 8.15, a
period of five (5) Business Days, (y) in the case of a default under Section
8.22 or 8.23, a period of fifteen (15) days, and (z) in the case of any other
default, a period of thirty (30) days after the earlier of the date on which (1)
any Issuer or the Nominee Titleholder, as applicable, obtains knowledge thereof
or (2) there shall have been given, by registered or certified mail, to the
Issuers or the Nominee Titleholder, as applicable, by the Trustee or the
Controlling Party or to the Issuers and the Trustee by Noteholders holding Notes
evidencing at least 25% of the Aggregate Note Balance, a written notice
specifying such default and requiring it to be remedied and stating that such
notice is a “Notice of Default” hereunder;
 
(e) any Issuer or the Nominee Titleholder breaches any representation or
warranty of such Issuer or the Nominee Titleholder contained in the Indenture or
any Related Document in any material respect which breach has a Material Adverse
Effect and which breach shall continue and not be cured for a period of thirty
(30) days after the earlier of the date on which (i) any Issuer obtains
knowledge thereof or (ii) there shall have been given, by registered or
certified mail, to the Issuers by the Trustee or the Controlling Party or to the
Issuers and the Trustee by Noteholders holding Notes evidencing at least 25% of
the Aggregate Note Balance, a written notice specifying such breach and
requiring it to be cured and stating that such notice is a “Notice of Default”
hereunder;
 
 
40

--------------------------------------------------------------------------------


 
(f) any final and unappealable (or, if capable of appeal, such appeal is not
being diligently pursued or enforcement thereof has not been stayed) judgment or
order for the payment of money in excess of $100,000 which is not fully covered
by insurance (or in respect of which the insurer has denied coverage, which
denial is not being contested by any Issuer in good faith proceedings) is
rendered against any Issuer and such judgment or order continues unsatisfied and
unstayed for a period of thirty (30) days;
 
(g) any of the Related Documents or any material portion thereof shall not be in
full force and effect, enforceable in accordance with its terms or any Issuer,
the Nominee Titleholder, UHI or any Affiliate of any of them shall so assert in
writing;
 
(h) a draw is made on the Financial Insurance Policy with respect to the Notes;
 
(i) the Securities and Exchange Commission or other regulatory body having
jurisdiction reaches a final determination that any Issuer is an “investment
company” or is under the “control” of an “investment company” under the
Investment Company Act;
 
(j) any Issuer or the Nominee Titleholder is no longer an indirect wholly-owned
subsidiary of UHI;
 
(k) the occurrence of a Termination Event;
 
(l) the occurrence of an Event of Bankruptcy with respect to any Issuer or the
Nominee Titleholder;
 
(m) an Aggregate Asset Amount Deficiency occurs on any Determination Date and
continues for a period of more than five (5) consecutive Business Days;
 
(n) (i) a reportable event (within the meaning of Section 4043 of ERISA), as to
which the PBGC has not waived the 30-day notice period, occurs with respect to
any Pension Plan, (ii) any “accumulated funding deficiency” within the meaning
of Section 302 of ERISA, whether or not waived, shall exist with respect to any
Pension Plan, (iii) any Issuer or any Commonly Controlled Entity makes a
withdrawal from any Pension Plan or (iv) any lien in favor of the PBGC or a
Pension Plan shall arise on the related Collateral; provided, that an event or
condition described in subclause (i), (ii) or (iii) of this clause (o) shall not
at any time constitute an Event of Default unless as a result of such event or
condition any Issuer has a liability in respect of a Pension Plan or to the PBGC
in an amount at least equal to $100,000; or
 
(o) AMERCO at any time no longer owns or controls, directly or indirectly,
greater than 50% of the voting stock of UHI and the Controlling Party does not
provide written consent to such change of control within thirty (30) days.
 
Section 9.2.   Acceleration of Maturity; Rescission and Annulment. If an Event
of Default referred to in clause (l) of Section 9.1 with respect to any Issuer
has occurred, the unpaid principal amount of the Outstanding Notes, together
with interest accrued but unpaid thereon, and all other amounts due from the
Issuers to the Noteholders or any other Secured Party under
 
 
41

--------------------------------------------------------------------------------


the Indenture, shall immediately and without further act become due and payable.
If any other Event of Default has occurred, then the Trustee, solely if so
directed by the Controlling Party, shall declare all of the Outstanding Notes to
be immediately due and payable, by a notice in writing to the Issuers, and upon
any such declaration the unpaid principal amount of the Notes, together with
accrued and unpaid interest thereon through the date of acceleration and all
other amounts due from the Issuers to the Noteholders or any other Secured
Party, shall become immediately due and payable.
 
At any time after such declaration of acceleration of maturity has been made
with respect to the Notes and before a judgment or decree for payment of the
money due has been obtained by the Trustee as hereinafter provided in this
Article 9, the Controlling Party, by written notice to the Issuers and the
Trustee, may rescind and annul such declaration and its consequences; provided,
that, no such rescission shall affect any subsequent default or impair any right
consequent thereto.
 
Section 9.3.   Collection of Indebtedness and Suits for Enforcement by the
Trustee. Each Issuer, jointly and severally, covenants that if (i) default is
made in the payment of any interest or prepayment premium on any Note when the
same becomes due and payable, and such default continues for a period of three
(3) Business Days or (ii) default is made in the payment of the principal of any
Note when the same becomes due and payable, by acceleration or at stated
maturity, such Issuer will, upon demand of the Trustee, acting at the direction
of the Controlling Party, pay to it, for the benefit of the Holders of such
Notes and any Financial Insurance Provider, the whole amount then due and
payable on such Notes for principal and interest, with interest upon the overdue
principal, and, to the extent payment at such rate of interest shall be legally
enforceable, upon overdue installments of interest or prepayment premium, at the
Note Rate borne by the Notes or any other applicable default rate, and in
addition thereto such further amount as shall be sufficient to cover the costs
and expenses of collection, including the reasonable compensation, expenses,
disbursements and advances of the Trustee, any Financial Insurance Provider and
each of their agents and counsel.
 
In case the Issuers shall fail forthwith to pay such amounts upon such demand,
the Trustee (solely if so directed by the Controlling Party), in its own name
and as trustee of an express trust, shall institute a proceeding for the
collection of the sums so due and unpaid, and may prosecute such proceeding to
judgment or final decree, and may enforce the same against any one or more of
the Issuers or other obligor upon such Notes and collect in the manner provided
by law out of the Collateral, wherever situated, the moneys adjudged or decreed
to be payable.
 
If an Event of Default occurs and is continuing, the Trustee may, as more
particularly provided in Section 9.4, in its discretion, proceed to protect and
enforce its rights and the rights of the Noteholders, by such appropriate
proceedings as the Trustee shall deem most effective to protect and enforce any
such rights, whether for the specific enforcement of any covenant or agreement
in the Indenture or any other Related Document or in aid of the exercise of any
power granted herein or therein, or to enforce any other proper remedy or legal
or equitable right vested in the Trustee by the Indenture, any other Related
Document or by law; provided that if a Financial Insurance Provider is the
Controlling Party, then the Trustee may
 
 
42

--------------------------------------------------------------------------------


only take such actions as consented to by the Controlling Party, and shall take
such actions as directed by the Controlling Party.
 
In case there shall be pending, relative to any Issuer, any other obligor upon
the Notes or any Person having or claiming an ownership interest in any Issuer
Assets, proceedings under the Bankruptcy Code or any other applicable federal or
state bankruptcy, insolvency or other similar law, or in case a receiver,
assignee or trustee in bankruptcy or reorganization, liquidator, sequestrator or
similar official shall have been appointed for or taken possession of any Issuer
or its property or such other obligor or such Person or the property of such
other obligor or such Person, or in the case of any other comparable judicial
proceedings relative to any Issuer, other obligor upon the Notes or such Person
or to the creditors or property of any Issuer, such other obligor or such
Person, the Trustee, irrespective of whether the principal of any Notes shall
then be due and payable as therein expressed or by declaration or otherwise and
irrespective of whether the Trustee shall have made any demand pursuant to the
provisions of this Section 9.3, shall be entitled and empowered, by intervention
in such proceedings or otherwise:
 
(i)  to file and prove a claim or claims for the whole amount of principal,
interest and prepayment premium owing and unpaid in respect of the Notes and any
other Issuer Obligations and to file such other papers or documents as may be
necessary or advisable in order to have the claims of the Trustee (including any
claim for reasonable compensation to the Trustee and each predecessor Trustee,
and their respective agents, attorneys and counsel, and for reimbursement of all
expenses and liabilities incurred, and all advances made, by the Trustee and
each predecessor Trustee, except as a result of negligence, bad faith or willful
misconduct) and of any Financial Insurance Provider and the Noteholders allowed
in such proceedings;
 
(ii)  unless prohibited by applicable law and regulations, to vote on behalf of
the Holders of the Notes in any election of a trustee, a standby trustee or
person performing similar functions in any such proceedings;
 
(iii)  to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute all amounts received with
respect to the claims of the Noteholders, of any Financial Insurance Provider
and of the Trustee on their behalf; and
 
(iv)  to file such proofs of claim and other papers or documents as may be
necessary or advisable in order to have the claims of the Trustee, the Holders
of the Notes or any Financial Insurance Provider allowed in any judicial
proceedings relative to the Issuers, such other obligor upon the Notes, any
Person claiming an ownership interest in the Issuer Assets, their respective
creditors and their property;
 
provided that if a Financial Insurance Provider is the Controlling Party, then
the Trustee may only take such actions as consented to by the Controlling Party
and shall take such actions as directed by the Controlling Party. Any trustee,
receiver, liquidator, custodian or other similar official in any such proceeding
is hereby authorized by each of such Noteholders to make payments to the
Trustee, and, in the event that the Trustee shall consent to the making of
payments directly to such Noteholders, to pay to the Trustee such amounts as
shall be sufficient
 
 
43

--------------------------------------------------------------------------------


to cover reasonable compensation to the Trustee, each predecessor Trustee and
their respective agents, attorneys and counsel, and all other expenses and
liabilities incurred, and all advances made, by the Trustee and each predecessor
Trustee except as a result of negligence or bad faith.
 
Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or vote for or accept or adopt on behalf of any Noteholder or any
Financial Insurance Provider any plan of reorganization, arrangement, adjustment
or composition affecting the Notes or the rights of any Holder thereof or any
Financial Insurance Provider or to authorize the Trustee to vote in respect of
the claim of any Noteholder or any Financial Insurance Provider in any such
proceeding except, as aforesaid, to vote for the election of a trustee in
bankruptcy or similar person.
 
All rights of action and of asserting claims under the Indenture, or under any
of the Notes, may be enforced by the Trustee without the possession of any of
the Notes or the production thereof in any trial or other proceedings relative
thereto, and any such action or proceedings instituted by the Trustee shall be
brought in its own name as trustee of an express trust, and any recovery of
judgment, subject to the payment of the expenses, disbursements and compensation
of the Trustee, each predecessor Trustee and their respective agents and
attorneys, shall be for the ratable benefit of the Holders of the Notes and the
other Secured Parties.
 
In any proceedings brought by the Trustee (and also any proceedings involving
the interpretation of any provision of the Indenture to which the Trustee shall
be a party), the Trustee shall be held to represent all the Holders of the
Notes, and it shall not be necessary to make any Noteholder a party to any such
proceedings.
 
Section 9.4.   Remedies; Priorities. If an Event of Default shall have occurred
and be continuing and the Notes have been accelerated under Section 9.2, the
Trustee may institute proceedings to enforce the obligations of the Issuers
hereunder in its own name and as trustee of an express trust for the collection
of all amounts then payable on the Notes or under the Indenture with respect
thereto or any other Issuer Obligations, whether by declaration or otherwise,
enforce any judgment obtained, and collect from any one or more of the Issuers
and any other obligor upon such Notes moneys adjudged due. In addition, the
Trustee (subject to Section 9.5) shall have the right to exercise the rights and
remedies provided herein and those available to it under the Related Documents,
including the right to do one or more of the following:
 
(i)  institute proceedings from time to time for the complete or partial
foreclosure of the Indenture with respect to the Collateral;
 
(ii)  exercise any remedies of a secured party under the UCC and take any other
appropriate action to protect and enforce the rights and remedies of the
Trustee, the Holders of the Notes and any other Secured Party;
 
(iii)  sell the Collateral or any portion thereof or rights or interests
therein, at one or more public or private sales called and conducted in any
manner permitted by law;
 
(iv)  transfer all or any part of the Collateral into the name of the Trustee or
its nominee;
 
 
44

--------------------------------------------------------------------------------


 
(v)  notify the parties obligated on any of the Collateral to make payment to
the Trustee or its assignee of any amount due or to become due thereunder; and
 
(vi)  at its option and at the expense and for the account of the Issuers, at
any time or from time to time, take all actions which the Trustee reasonably
deems necessary to protect or preserve the Collateral and to realize upon the
Collateral;
 
provided that the Trustee may not sell or otherwise liquidate the Collateral
following an Event of Default, unless (A) the Controlling Party, if a Financial
Insurance Provider is the Controlling Party, or otherwise the Holders of Notes
representing 100% of the Aggregate Note Balance consent thereto, (B) the
proceeds of such sale or liquidation distributable to the Noteholders are
sufficient to discharge in full all amounts then due and unpaid upon the Notes
for principal and interest or (C) (1) the Trustee or any Financial Insurance
Provider with respect to the Notes determines that there is a reasonable
likelihood that the Collateral will not continue to provide sufficient funds for
the payment of principal of and interest on the Notes as they would have become
due if the Notes had not been declared due and payable and (2) the Trustee
obtains the consent of the Controlling Party. In determining such sufficiency or
insufficiency with respect to clause (B) and (C), the Trustee may, but need not,
obtain and rely upon an opinion of an investment banking or accounting firm of
national reputation as to the feasibility of such proposed action and as to the
sufficiency of the Collateral for such purpose.
 
Any sale of the Collateral or any part thereof may, with prior notice to the
Issuers, be made in one or more lots at public or private sale, for cash, on
credit or for future delivery, and upon such other terms as the Trustee may deem
commercially reasonable. The Trustee shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. The Trustee may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned. The Issuers shall cooperate
with the Trustee in all reasonable ways in order to assist the Trustee in the
sale and other disposition of the Collateral.
 
If the Trustee collects any money or property pursuant to this Article 9, such
money or property shall be held by the Trustee as additional collateral
hereunder and the Trustee shall pay out such money or property in the following
order:
 
FIRST: to the Trustee for amounts due under Section 11.5; and
 
SECOND: to the Box Truck Collection Account for distribution in accordance with
the provisions of Article 5.
 
For so long as a Financial Insurance Provider is the Controlling Party, then the
Trustee may only take such actions under this Section 9.4 as consented to by the
Controlling Party, and shall take such actions under this Section 9.4 as
directed by the Controlling Party.
 
Section 9.5.   Optional Preservation of the Collateral. If (a) there is a
Financial Insurance Policy respect to the Notes, (b) a Surety Default shall have
occurred and be continuing with respect to the Financial Insurance Provider that
issued such Financial Insurance Policy, (c) the Notes have been declared to be
due and payable under Section 9.2 following an Event of Default, (d) such
declaration and its consequences have not been rescinded and annulled and (e)
 
 
45

--------------------------------------------------------------------------------


the requisite Noteholders shall have directed the Trustee to dispose of the
Collateral in accordance with Section 9.4, the Trustee may, but need not, elect
to maintain possession of the Collateral. It is the desire of the parties hereto
and the Noteholders that there be at all times sufficient funds for the payment
of principal of and interest on the Notes, and the Trustee shall take such
desire into account when determining whether to maintain possession of the
Collateral pursuant to this Section 9.5. In determining whether to maintain
possession of the Collateral, the Trustee may, but need not, obtain and rely
upon an opinion of an investment banking or accounting firm of national
reputation as to the feasibility of such proposed action and as to the
sufficiency of the Collateral for such purpose. Nothing contained in this
Section 9.5 shall be construed to require the Trustee to preserve the Collateral
securing the Issuer Obligations if prohibited by applicable law or if the
Trustee is authorized, directed or permitted to liquidate the Collateral
pursuant to Section 9.4.
 
Section 9.6.   Limitation on Suits. No Holder of any Note shall have any right
to institute any proceeding, judicial or otherwise, with respect to the
Indenture, or for the appointment of a receiver or trustee, or for any other
remedy thereunder, unless:
 
(a)  such Holder has previously given written notice to the Trustee of a
continuing Event of Default;
 
(b)  Holders holding Notes evidencing at least 25% of the Aggregate Note Balance
(or, if applicable, at least 25% the Aggregate Note Balance of each Class of
Notes) have made written request to the Trustee to institute such proceeding in
respect of such Event of Default in its own name as the Trustee hereunder;
 
(c)  such Holder or Holders have offered to the Trustee indemnity reasonably
satisfactory to it against the costs, expenses and liabilities to be incurred in
complying with such request;
 
(d)  the Trustee for 60 days after its receipt of such notice, request and offer
of indemnity has failed to institute such proceedings;
 
(e)  no direction inconsistent with such written request has been given to the
Trustee during such 60-day period by the Required Noteholders; and
 
(f)  if there is a Financial Insurance Policy with respect to the Notes, a
Surety Default with respect to the Financial Insurance Provider that issued such
Financial Insurance Policy shall have occurred and be continuing;
 
it being understood and intended that no one or more Holders of the Notes shall
have any right in any manner whatever by virtue of, or by availing of, any
provision of the Indenture to affect, disturb or prejudice the rights of any
other Holders of the Notes or to obtain or to seek to obtain priority or
preference over any other Holders or to enforce any right under the Indenture,
except in the manner herein provided.
 
In the event the Required Noteholders are the Controlling Party and the Trustee
shall receive conflicting or inconsistent requests and indemnity from two or
more groups of Holders of Notes, each representing less than the Required
Noteholders, the Trustee shall act at
 
 
46

--------------------------------------------------------------------------------


the direction of the group of Holders of Notes with the greatest amount of
Notes; provided, however, that should the Trustee receive conflicting or
inconsistent requests on indemnity from two or more groups of Holders holding an
equal principal amount of Notes, the Trustee in its sole discretion may
determine what action, if any, shall be taken, notwithstanding any other
provisions of the Indenture.
 
Section 9.7.   Unconditional Rights of Noteholders to Receive Principal and
Interest. Notwithstanding any other provisions in the Indenture, the Holder of
any Note (including any Financial Insurance Holder as subrogee thereof) shall
have the right, which is absolute and unconditional, to receive payment of the
principal of and interest, if any, on such Note on or after the respective due
dates thereof expressed in such Note or in the Indenture and to institute suit
for the enforcement of any such payment, and such right shall not be impaired
without the consent of such Holder.
 
Section 9.8.   Restoration of Rights and Remedies. If the Trustee or any Secured
Party has instituted any Proceeding to enforce any right or remedy under the
Indenture and such Proceeding has been discontinued or abandoned for any reason
or has been determined adversely to the Trustee or to such Secured Party, then
and in every such case the Issuers, the Trustee and such Secured Parties shall,
subject to any determination in such Proceeding, be restored severally and
respectively to their former positions hereunder, and thereafter all rights and
remedies of the Trustee and such Secured Parties shall continue as though no
such Proceeding had been instituted.
 
Section 9.9.   Rights and Remedies Cumulative. No right or remedy herein
conferred upon or reserved to the Trustee or to any Secured Party is intended to
be exclusive of any other right or remedy, and every right and remedy shall, to
the extent permitted by law, be cumulative and in addition to every other right
and remedy given hereunder or now or hereafter existing at law or in equity or
otherwise. The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
appropriate right or remedy.
 
Section 9.10.   Delay or Omission Not a Waiver. No delay or omission of the
Trustee, any Financial Insurance Provider or any Noteholder to exercise any
right or remedy accruing upon any Default, Event of Default, Potential Rapid
Amortization Event or Rapid Amortization Event shall impair any such right or
remedy or constitute a waiver of any such Default, Event of Default, Potential
Rapid Amortization Event or Rapid Amortization Event or an acquiescence therein.
Every right and remedy given by this Article 9 or by law to the Trustee, any
Financial Insurance Provider or the Noteholders may be exercised from time to
time, and as often as may be deemed expedient, by the Trustee or by the
Noteholders, as the case may be.
 
Section 9.11.   Control by the Controlling Party. Notwithstanding any other
provision of the Indenture or any other Related Document to the contrary, the
Controlling Party shall have the sole right to direct the time, method and place
of conducting any proceeding for any remedy available to the Trustee with
respect to the Notes or exercising any trust or power conferred on the Trustee;
provided that
 
 
47

--------------------------------------------------------------------------------


 
(a)  such direction shall not be in conflict with any rule of law or with the
Indenture;
 
(b)  subject to the express terms of Section 9.4, any direction to the Trustee
to sell or liquidate the Collateral shall be by the Controlling Party, if a
Financial Insurance Provider is the Controlling Party, or otherwise the Holders
of Notes representing not less than 100% of the Aggregate Note Balance;
 
(c)  if the conditions set forth in Section 9.5 have been satisfied and the
Trustee elects to retain the Collateral pursuant to such Section, then direction
to the Trustee by Holders of Notes representing 100% of the Aggregate Note
Balance shall be required to sell or liquidate the Collateral;
 
(d)  the Trustee may take any other action deemed proper by the Trustee that is
not inconsistent with such direction; and
 
(e)  such direction shall be in writing;
 
provided further, that the Trustee need not take any action that it reasonably
determines might involve it in liability (if it has reasonable grounds to
believe that such liability will not be reimbursed or such liability is not
covered by an indemnity or other reasonable security) or, so long as a Financial
Insurance Provider is not the Controlling Party, might materially adversely
affect the rights of any Noteholders not consenting to such action.
 
Section 9.12.   Waiver of Past Defaults. Prior to the declaration of the
acceleration of the maturity of the Notes as provided in Section 9.2, the
Controlling Party may, on behalf of all Holders, waive any past Default or Event
of Default and its consequences except a Default (a) in payment of principal of
or interest or prepayment premium on any of the Notes (unless such payment shall
have been made in full) or (b) in respect of a covenant or provision hereof
which cannot be modified or amended without the consent of the Holder of each
Note. In the case of any such waiver, the Issuers, the Trustee and the Holders
of the Notes shall be restored to their former positions and rights hereunder,
respectively; but no such waiver shall extend to any subsequent or other Default
or impair any right consequent thereto.
 
Upon any such waiver, such Default shall cease to exist and be deemed to have
been cured and not to have occurred, and any Event of Default arising therefrom
shall be deemed to have been cured and not to have occurred, for every purpose
of the Indenture; but no such waiver shall extend to any subsequent or other
Default or Event of Default or impair any right consequent thereto. The Issuers
shall give prompt written notice of any waiver to the Rating Agencies.
 
Section 9.13.   Undertaking for Costs. All parties to the Indenture agree, and
each Holder of any Note by such Holder’s acceptance thereof shall be deemed to
have agreed, that any court may in its discretion require, in any suit for the
enforcement of any right or remedy under the Indenture, or in any suit against
the Trustee for any action taken, suffered or omitted by it as the Trustee, the
filing by any party litigant in such Proceeding of an undertaking to pay the
costs of such Proceeding, and that such court may in its discretion assess
reasonable costs, including reasonable attorneys’ fees, against any party
litigant in such Proceeding, having due
 
 
48

--------------------------------------------------------------------------------


regard to the merits and good faith of the claims or defenses made by such party
litigant; but the provisions of this Section 9.13 shall not apply to (a) any
suit instituted by the Trustee or any Financial Insurance Provider, (b) any suit
instituted by any Noteholder or group of Noteholders, in each case holding in
the aggregate more than 10% of Aggregate Note Balance or (c) any suit instituted
by any Noteholder for the enforcement of the payment of principal of or interest
on any Note on or after the respective due dates expressed in such Note and in
the Indenture.
 
Section 9.14.   Waiver of Certain Rights. (a) Each Issuer covenants (to the
extent that it may lawfully do so) that it will not at any time insist upon, or
plead or in any manner whatsoever, claim or take the benefit or advantage of,
any stay or extension law wherever enacted, now or at any time hereafter in
force, that may affect the covenants or the performance of the Indenture or any
Related Document; and each Issuer (to the extent that it may lawfully do so)
hereby expressly waives all benefit or advantage of any such law, and covenants
that it will not hinder, delay or impede the execution of any power herein
granted to the Trustee or the Controlling Party, but will suffer and permit the
execution of every such power as though no such law had been enacted.
 
(b)  Each Issuer, to the extent it may lawfully do so, on behalf of itself and
all who may claim through or under it, including any and all subsequent
creditors, vendees, assignees and lienors, expressly waives and releases any,
every and all rights to presentment, demand, protest or any notice (to the
extent permitted by applicable law and except as specifically provided in the
Indenture) of any kind in connection with the Indenture, any other Related
Document or any Collateral or to have any marshalling of the Collateral upon any
sale, whether made under any power of sale granted hereunder or any other
Related Document, or pursuant to judicial proceedings or upon any foreclosure or
any enforcement of the Indenture or any other Related Document and consents and
agrees that all the Collateral may at any such sale be offered and sold as an
entirety or in lots or otherwise as the Trustee may be directed by the
Controlling Party hereunder.
 
Section 9.15.   Sale of Collateral. In connection with any sale of any
Collateral pursuant to this Article 9 or under any judgment, order or decree in
any judicial proceeding for the foreclosure or involving the enforcement of
the Indenture or any other Security Document:
 
(i)  the Trustee, any Noteholder and/or any other Secured Party may bid for and
purchase the property being sold, and upon compliance with the terms of the sale
may hold, retain, possess and dispose of such property in its own absolute right
without further accountability;
 
(ii)  the Trustee (at the direction of the Controlling Party) may make and
deliver to the purchaser or purchasers a good and sufficient deed, bill of sale
and instrument of assignment and transfer of the property sold:
 
(iii)  the receipt of the Trustee or of the officer thereof making such sale
shall be a sufficient discharge to the purchaser or purchasers at such sale for
his or their purchase money, and such purchaser or purchasers, and his or their
assigns or personal representatives, shall not, after paying such purchase money
and receiving such receipt of the Trustee or of such officer therefore, be
obliged to see to the application of such
 
 
49

--------------------------------------------------------------------------------


purchase money or be in any way answerable for any loss, misapplication or
non-application thereof.
 
Section 9.16.   Action on Notes. The Trustee’s right to seek and recover
judgment on the Notes or under the Indenture shall not be affected by the
seeking, obtaining or application of any other relief under or with respect to
the Indenture. Neither the Lien of the Indenture nor any rights or remedies of
the Trustee or the Noteholders shall be impaired by the recovery of any judgment
by the Trustee against any Issuer or by the levy of any execution under such
judgment upon any portion of the Collateral.
 
ARTICLE 10.  
 
RAPID AMORTIZATION EVENTS
 
Section 10.1.   Rapid Amortization Events. If any of the following events shall
occur (each, a “Rapid Amortization Event”):
 
(a)  the occurrence of any Event of Default (other than as a result of any event
described in clause (c) below);
 
(b)  the occurrence of an Event of Bankruptcy with respect to the Fleet Manager,
the Nominee Titleholder or any Rental Company;
 
(c)  the occurrence of an Event of Bankruptcy with respect to any Issuer;
 
(d)  the occurrence of any Enforcement Event;
 
(e)  the occurrence of any Administrator Default;
 
(f)  beginning on the sixth Determination Date following the Effective Date, the
Six-Month DSCR as of any Determination Date is less than 1.15; or
 
(g)  any other event shall occur which may be specified in the applicable Series
Supplement as a “Rapid Amortization Event”;
 
then (i) in the case of any event described in clause (a), (b), (d), (e), (f) or
(g) above (with respect to clause (g) above, only to the extent such Rapid
Amortization Event is subject to waiver as set forth in the applicable Series
Supplement), the Trustee, at the direction of the Controlling Party, by written
notice to the Issuers, may declare that a Rapid Amortization Event has occurred
as of the date of the notice or (ii) in the case of any event described in
clause (c) or (g) above (with respect to clause (g) above, only to the extent
such Rapid Amortization Event is not subject to waiver as set forth in the
applicable Series Supplement), a Rapid Amortization Event shall immediately
occur without any notice or other action on the part of the Trustee or the
Controlling Party. Any Rapid Amortization Event occurring as a result of any
event described in clause (c) or (g) above (with respect to clause (g) above,
only to the extent so specified in the applicable Series Supplement) shall not
be subject to waiver.
 
 
50

--------------------------------------------------------------------------------


 
ARTICLE 11.  
 
 
THE TRUSTEE
 
Section 11.1.   Duties of the Trustee. (a) If an Event of Default has occurred
and is continuing, the Trustee shall exercise such of the rights and powers
vested in it by the Indenture and the other Security Agreements, and use the
same degree of care and skill in their exercise, as a prudent man would exercise
or use under the circumstances in the conduct of his own affairs.
 
(b)  Except during the occurrence and continuance of an Event of Default:
 
(i)  the Trustee undertakes to perform only those duties that are specifically
set forth in the Indenture and no others, and no implied covenants or
obligations shall be read into the Indenture or any other Security Agreement
against the Trustee; and
 
(ii)  in the absence of bad faith on its part, the Trustee may conclusively
rely, as to the truth of the statements and the correctness of the opinions
expressed therein, upon certificates or opinions furnished to the Trustee and
conforming to the requirements of the Indenture. However, the Trustee shall
examine the certificates and opinions to determine whether or not they conform
on their face to the requirements of the Indenture.
 
(c)  The Trustee may not be relieved from liability for its own negligent
action, its own negligent failure to act, or its own willful misconduct, except
that:
 
(i)  This clause does not limit the effect of clause (b) of this Section 11.1.
 
(ii)  The Trustee shall not be liable for any error of judgment made in good
faith unless it is proved that the Trustee was negligent in ascertaining the
pertinent facts.
 
(iii)  The Trustee shall not be liable with respect to any action it takes or
omits to take in good faith in accordance with a direction received by it and
contemplated by the Indenture.
 
(iv)  The Trustee shall not be charged with knowledge of Event of Default or a
Rapid Amortization Event unless a Trust Officer obtains actual knowledge thereof
or receives written notice thereof.
 
(v)  The Trustee shall not be charged with knowledge of any default by the Fleet
Manager in the performance of its obligations under any Related Document, unless
a Trust Officer of the Trustee obtains actual knowledge thereof or receives
written notice thereof.
 
(d)  Notwithstanding anything to the contrary contained in the Indenture, no
provision of the Indenture shall require the Trustee to expend or risk its own
funds or incur any liability if there is reasonable ground for believing that
the repayment of such funds is not reasonably assured to it by the security
afforded to it by the terms of the Indenture or if it shall not have received
indemnity reasonably satisfactory to it against any loss, liability or expense.
 
 
51

--------------------------------------------------------------------------------


 
(e)  In the event that the Paying Agent or the Registrar, if not the Trustee,
shall fail to perform any obligation, duty or agreement in the manner or on the
day required to be performed by the Paying Agent or the Registrar, as the case
may be, under the Indenture, the Trustee shall be obligated as soon as
practicable upon actual knowledge of a Trust Officer thereof and receipt of
appropriate records and information, if any, to perform such obligation, duty or
agreement in the manner so required; provided that, in connection with the
Trustee’s performance of any such obligation of the Payment Agent to pay funds
hereunder, the Trustee shall have received from the Paying Agent any such funds
previously advanced to the Paying Agent.
 
(f)  Subject to Section 11.3, all moneys received by the Trustee shall, until
used or applied as herein provided, be held in trust for the purposes for which
they were received, but need not be segregated from other funds except to the
extent required by law or the Related Documents.
 
Section 11.2.   Rights of the Trustee. (a) Except as otherwise provided by
Section 11.1:
 
(i) The Trustee may conclusively rely and shall be fully protected in acting or
refraining from acting based upon any document believed by it to be genuine and
to have been signed by or presented by the proper person.
 
(ii) The Trustee may consult with counsel of its selection and the written
advice of such counsel or any Opinion of Counsel shall be full and complete
authorization and protection from liability in respect of any action taken,
suffered or omitted by it hereunder in good faith and in reliance thereon.
 
(iii) The Trustee may act through agents, custodians and nominees and shall not
be liable for any misconduct or negligence on the part of, or for the
supervision of, any such agent, custodian or nominee so long as such agent,
custodian or nominee is appointed with due care; provided, however that, so long
as a Financial Insurance Provider is the Controlling Party, the Trustee shall
receive the consent of the Controlling Party prior to the appointment of any
agent, custodian or nominee performing any material obligation of the Trustee
hereunder.
 
(iv) The Trustee shall not be liable for any action it takes or omits to take in
good faith which it believes to be authorized or within its rights or powers
conferred upon it by the Indenture or any other Security Agreement.
 
(v) The Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by the Indenture, or to institute, conduct or defend any
litigation hereunder or in relation hereto, at the request, order or direction
of any of the Noteholders or the Controlling Party, pursuant to the provisions
of the Indenture, unless the Trustee shall have been offered reasonable security
or indemnity satisfactory to the Trustee against the costs, expenses and
liabilities which may be incurred therein or thereby or shall have reasonable
grounds to believe that repayment of such costs, expenses and liabilities is not
reasonably assured to it.
 
 
52

--------------------------------------------------------------------------------


 
(vi) The Trustee shall not be bound to make any investigation into the facts of
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, consent, order, approval, bond or other paper or
document, unless requested in writing so to do by the Controlling Party.
 
(vii) The Trustee shall not be liable for any losses or liquidation penalties in
connection with Permitted Investments (other than as an obligor with respect to
any Permitted Investments for which the institution acting as Trustee is an
obligor).
 
(b) The Trustee shall not be liable for the acts or omissions of any successor
to the Trustee.
 
Section 11.3.   Individual Rights of the Trustee. The Trustee in its individual
or any other capacity may become the owner or pledgee of Notes and may otherwise
deal with any Issuer or an Affiliate of any Issuer with the same rights it would
have if it were not Trustee. However, the Trustee is subject to Section 11.6.
 
Section 11.4.   Notice of Events of Default, Rapid Amortization Events, Defaults
and Potential Rapid Amortization Events. If an Event of Default, Rapid
Amortization Event, Default or Potential Rapid Amortization Event occurs and is
continuing and if a Trust Officer of the Trustee actually knows or receives
written notice thereof, the Trustee shall promptly provide the Noteholders (if
the Notes in respect of such Noteholder are represented by a Global Note, by
telephone and facsimile, and if such Notes in respect of such Noteholder are
represented by Definitive Notes, by first class mail), each Enhancement Provider
and each Rating Agency with notice of such Event of Default, Rapid Amortization
Event, Default or Potential Rapid Amortization Event.
 
Section 11.5.   Compensation and Expenses. (a) The Issuers shall promptly pay to
the Trustee from time to time compensation for its acceptance of the Indenture
and services hereunder as the Issuers and the Trustee may agree from time to
time. The Trustee’s compensation shall not be limited by any law on compensation
of a trustee of an express trust. The Issuers shall reimburse the Trustee
promptly upon request for all reasonable disbursements, advances and expenses
incurred or made by it in addition to the compensation for its services in
accordance with the priority of payment provisions set forth in the applicable
Series Supplement. Such expenses shall include (i) the reasonable compensation,
disbursements and expenses of the Trustee’s agents and counsel and (ii) the
reasonable expenses of the Trustee’s agents in administering the Collateral.
 
(b)  The Issuers shall not be required to reimburse any expense or indemnify the
Trustee against any loss, liability, or expense incurred by the Trustee through
the Trustee’s own willful misconduct, negligence or bad faith.
 
(c)  When the Trustee incurs expenses or renders services after an Event of
Default or Rapid Amortization Event occurs, the expenses and the compensation
for the services are intended to constitute expenses of administration under the
Bankruptcy Code.
 
(d)  The provisions of this Section 11.5 shall survive the termination of this
Indenture and the resignation and removal of the Trustee.
 
 
53

--------------------------------------------------------------------------------


 
Section 11.6.   Eligibility Disqualification. (a) The Trustee hereunder shall at
all times be a corporation organized and doing business under the laws of the
United States or any state thereof authorized under such laws to exercise
corporate trust powers, having a long-term unsecured debt rating of at least
“A2” by Moody’s and “A” by Standard & Poor’s having, in the case of an entity
that is subject to risk-based capital adequacy requirements, risk-based capital
of at least $500,000,000 or, in the case of an entity that is not subject to
risk-based capital adequacy requirements, having a combined capital and surplus
of at least $500,000,000 and subject to supervision or examination by federal or
state authority, and shall satisfy the requirements for a trustee set forth in
paragraph (a)(4)(i) of Rule 3a-7 under the Investment Company Act. If such
corporation publishes reports of condition at least annually, pursuant to law or
to the requirements of the aforesaid supervising or examining authority, then
for the purpose of this Section 11.6, the risk-based capital or the combined
capital and surplus of such corporation, as the case may be, shall be deemed to
be its risk-based capital or combined capital and surplus as set forth in the
most recent report of condition so published.
 
(b)  If at any time the Trustee ceases to be eligible in accordance with the
provisions of this Section 11.6, the Trustee shall resign immediately in the
manner and with the effect specified in Section 11.7.
 
Section 11.7.   Replacement of the Trustee. (a) A resignation or removal of the
Trustee and appointment of a successor Trustee shall become effective only upon
the successor Trustee’s acceptance of appointment as provided in this Section
11.7 and the satisfaction of the Rating Agency Condition.
 
(b)  The Trustee may, after giving sixty (60) days’ prior written notice to the
Issuers, each Noteholder, any Financial Insurance Provider and each Rating
Agency, resign at any time and be discharged from the trust hereby created by so
notifying the Issuers; provided, however, that no such resignation of the
Trustee shall be effective until a successor trustee has assumed the obligations
of the Trustee hereunder. The Controlling Party may remove the Trustee by so
notifying the Trustee, the Issuers and each Rating Agency; provided that if a
Financial Insurance Provider is the Controlling Party and it removes the Trustee
pursuant to this Section 11.7(b) without cause, such Financial Insurance
Provider shall bear all costs incurred in connection with the amendment of the
notation on the Certificates of Titles for the Box Trucks to reflect the change
in Trustee. The Issuers (for so long as a Financial Insurance Provider is the
Controlling Party, with the consent of the Controlling Party) shall, and the
Controlling Party may, remove the Trustee upon notice to each Rating Agency if:
 
(i)  the Trustee fails to comply with Section 11.6;
 
(ii)  the Trustee is adjudged a bankrupt or an insolvent or an order for relief
is entered with respect to the Trustee under the Bankruptcy Code;
 
(iii)  a custodian or public officer takes charge of the Trustee or its
property; or
 
(iv)  the Trustee becomes incapable of acting.
 
If the Trustee resigns or is removed or if a vacancy exists in the office of the
Trustee for any reason, the Issuers shall promptly appoint a successor Trustee
which shall be, so
 
 
54

--------------------------------------------------------------------------------


long as a Financial Insurance Provider is the Controlling Party, reasonably
acceptable to the Controlling Party; provided, however that if an Event of
Default has occurred and is continuing, only the Controlling Party may designate
and appoint any successor Trustee.
 
(c)  If a successor Trustee does not take office within thirty (30) days after
the retiring Trustee resigns or is removed, the retiring Trustee, any Issuer or
any Secured Party may petition any court of competent jurisdiction for the
appointment of a successor Trustee.
 
(d)  A successor Trustee shall deliver a written acceptance of its appointment
to the retiring or removed Trustee, to the Issuers and to any Financial
Insurance Provider. Thereupon the resignation or removal of the retiring Trustee
shall become effective, and the successor Trustee shall have all the rights,
powers and duties of the Trustee under the 2007-1 Base Indenture and any Series
Supplement. The successor Trustee shall mail a notice of its succession to
Noteholders. The retiring Trustee shall promptly transfer all property held by
it as Trustee to the successor Trustee. Notwithstanding replacement of the
Trustee pursuant to this Section 11.7, the Issuers’ obligations under Sections
11.5 and 11.11 shall continue for the benefit of the retiring Trustee.
 
Section 11.8.   Successor Trustee by Merger, etc. Subject to Section 11.6, if
the Trustee consolidates, merges or converts into, or transfers all or
substantially all of its corporate trust business to, another corporation, the
successor corporation without any further act shall be the successor Trustee;
provided that such successor corporation shall provide written notice of such
consolidation, merger or conversion to the Issuers, any Financial Insurance
Provider and each Noteholder.
 
Section 11.9.   Appointment of Co-Trustee or Separate Trustee. (a)
Notwithstanding any other provisions of this 2007-1 Base Indenture or any Series
Supplement, at any time, for the purpose of meeting any legal requirements of
any jurisdiction in which any part of the Collateral may at the time be located,
the Trustee shall have the power and may execute and deliver all instruments to
appoint one or more persons to act as a co-trustee or co-trustees, or separate
trustee or separate trustees, of all or any part of the Collateral, and to vest
in such Person or Persons, in such capacity and for the benefit of the Secured
Parties, such title to the Collateral, or any part thereof, and, subject to the
other provisions of this Section 11.9, such powers, duties, obligations, rights
and trusts as the Trustee may consider necessary or desirable. No co-trustee or
separate trustee hereunder shall be required to meet the terms of eligibility as
a successor trustee under Section 11.6 and no notice to Noteholders of the
appointment of any co-trustee or separate trustee shall be required under
Section 11.7. No co-trustee shall be appointed without the consent of each
Issuer unless such appointment is required as a matter of state law or to enable
the Trustee to perform its functions hereunder.
 
(b)  Every separate trustee and co-trustee shall, to the extent permitted by
law, be appointed and act subject to the following provisions and conditions:
 
(i)  The Notes of each Series shall be authenticated and delivered solely by the
Trustee or an authenticating agent appointed by the Trustee;
 
 
55

--------------------------------------------------------------------------------


 
(ii)  All rights, powers, duties and obligations conferred or imposed upon the
Trustee shall be conferred or imposed upon and exercised or performed by the
Trustee and such separate trustee or co-trustee jointly (it being understood
that such separate trustee or co-trustee is not authorized to act separately
without the Trustee joining in such act), except to the extent that under any
law of any jurisdiction in which any particular act or acts are to be performed,
the Trustee shall be incompetent or unqualified to perform, such act or acts, in
which event such rights, powers, duties and obligations (including the holding
of title to the Collateral or any portion thereof in any such jurisdiction)
shall be exercised and performed singly by such separate trustee or co-trustee,
but solely at the direction of the Trustee;
 
(iii)  No trustee hereunder shall be personally liable by reason of any act or
omission of any other trustee hereunder; and
 
(iv)  The Trustee may at any time accept the resignation of or remove any
separate trustee or co-trustee.
 
(c)  Any notice, request or other writing given to the Trustee shall be deemed
to have been given to each of the then-separate trustees and co-trustees, as
effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Indenture and the conditions
of this Article 11. Each separate trustee and co-trustee, upon its acceptance of
the trusts conferred, shall be vested with the estates or property specified in
its instrument of appointment, either jointly with the Trustee or separately, as
may be provided therein, subject to all the provisions of this 2007-1 Base
Indenture, any Series Supplement and any other Security Agreement, specifically
including every provision of this 2007-1 Base Indenture, any Series Supplement
or any other Security Agreement relating to the conduct of, affecting the
liability of, or affording protection to, the Trustee. Every such instrument
shall be filed with the Trustee and a copy thereof given to the Issuers and any
Financial Insurance Provider.
 
(d)  Any separate trustee or co-trustee may at any time constitute the Trustee,
its agent or attorney-in-fact with full power and authority, to the extent not
prohibited by law, to do any lawful act under or in respect to this 2007-1 Base
Indenture, any Series Supplement or any other Security Agreement on its behalf
and in its name. If any separate trustee or co-trustee shall die, become
incapable of acting, resign or be removed, all of its estates, properties,
rights, remedies and trusts shall vest in and be exercised by the Trustee, to
the extent permitted by law, without the appointment of a new or successor
trustee.
 
(e)  In connection with the appointment of a co-trustee, the Trustee may, at any
time, at the Trustee’s sole cost and expense, without notice to the Noteholders
but, so long as a Financial Insurance Provider is the Controlling Party, subject
to the prior written consent of the Controlling Party, delegate its duties under
this 2007-1 Base Indenture and any Series Supplement to any Person who agrees to
conduct such duties in accordance with the terms hereof; provided, however, that
no such delegation shall relieve the Trustee of its obligations and
responsibilities hereunder with respect to any such delegated duties.
 
 
56

--------------------------------------------------------------------------------


 
Section 11.10.   Representations and Warranties of the Trustee. The Trustee
represents and warrants to each Issuer and the Secured Parties that:
 
(i)  The Trustee is a national banking association, organized, existing and in
good standing under the laws of the United States of America;
 
(ii)  The Trustee has full power, authority and right to execute, deliver and
perform this 2007-1 Base Indenture, any Series Supplement issued concurrently
with this 2007-1 Base Indenture and each other Security Agreement and to
authenticate the Notes, and has taken all necessary action to authorize the
execution, delivery and performance by it of this 2007-1 Base Indenture, any
Series Supplement issued concurrently with this 2007-1 Base Indenture and each
other Security Agreement and to authenticate the Notes;
 
(iii)  This 2007-1 Base Indenture and each other Security Agreement has been
duly executed and delivered by the Trustee; and
 
(iv)  The Trustee meets the requirements of eligibility as a trustee hereunder
set forth in Section 11.6.
 
Section 11.11.   Issuer Indemnification of the Trustee. The Issuers shall,
jointly and severally, indemnify and hold harmless the Trustee and its
directors, officers, agents and employees from and against any claim, loss,
liability, expense, damage or injury suffered or sustained by reason of any
acts, omissions or alleged acts or omissions arising out of the activities of
the Trustee pursuant to this 2007-1 Base Indenture or any Series Supplement,
including but not limited to any judgment, award, settlement, reasonable
attorneys’ fees and other costs or expenses reasonably incurred in connection
with the defense of any actual or threatened action, proceeding or claim;
provided, however, that the Issuers shall not indemnify the Trustee or its
directors, officers, employees or agents if such acts, omissions or alleged acts
or omissions constitute bad faith, negligence or willful misconduct by the
Trustee; provided further that any amounts payable pursuant to this Section
11.11 shall be made through the application of Collections made in accordance
with the priority of payment provisions set forth in the applicable Series
Supplement. The indemnity provided herein shall survive the termination of the
Indenture and the resignation and removal of the Trustee.
 
 
ARTICLE 12.  
 
 
 
 
DISCHARGE OF INDENTURE
 
Section 12.1.   Termination of the Issuers’ Obligations. (a) The Indenture shall
cease to be of further effect (except that each Issuer’s obligations under
Section 11.5 and Section 11.11 and the Trustee’s and Paying Agent’s obligations
under Section 12.3 shall survive) when all Outstanding Notes theretofore
authenticated and issued have been delivered (other than destroyed, lost or
stolen Notes which have been replaced or paid) to the Trustee for cancellation,
the Issuers have paid all sums payable hereunder or under any Related Document
and any Financial Insurance Provider has received all amounts due and payable to
it hereunder or under any Related Document.
 
 
57

--------------------------------------------------------------------------------


 
(b)  In addition, except as may be provided to the contrary in any Series
Supplement, the Issuers may terminate all of their obligations under the
Indenture if:
 
(i)  the Issuers irrevocably deposit in trust with the Trustee or at the option
of the Trustee, with a trustee reasonably satisfactory to the Trustee and the
Issuers under the terms of an irrevocable trust agreement in form and substance
satisfactory to the Trustee, money or U.S. Government Obligations in an amount
sufficient, in the opinion of a nationally recognized firm of independent
certified public accountants expressed in a written certification thereof
delivered to the Trustee, to pay, when due, principal of and interest and
prepayment premium on the Notes to maturity or redemption, as the case may be,
and to pay all other sums payable by them hereunder; provided, however, that (1)
the trustee of the irrevocable trust shall have been irrevocably instructed to
pay such money or the proceeds of such U.S. Government Obligations to the
Trustee and (2) the Trustee shall have been irrevocably instructed to apply such
money or the proceeds of such U.S. Government Obligations to the payment of said
principal, interest and prepayment premium with respect to the Notes;
 
(ii)  each Issuer delivers to the Trustee an Officer’s Certificate stating that
all conditions precedent to satisfaction and discharge of the Indenture have
been complied with, and an Opinion of Counsel to the same effect;
 
(iii)  the Rating Agency Condition is satisfied; and
 
(iv)  any Financial Insurance Provider has received all amounts due and payable
hereunder or under any other Related Document and any Financial Insurance Policy
has been terminated or canceled (other than with regard to Preference Payments
(as defined therein)) by the Trustee and returned to such Financial Insurance
Provider.
 
Then, the Indenture shall cease to be of further effect (except as provided in
this Section 12.1), and the Trustee, on demand of the Issuers, shall execute
proper instruments acknowledging confirmation of and discharge under the
Indenture.
 
(c)  After such irrevocable deposit made pursuant to Section 12.1(b) and
satisfaction of the other conditions set forth herein, the Trustee upon request
shall acknowledge in writing the discharge of the Issuers’ obligations under the
Indenture except for those surviving obligations specified above.
 
In order to have money available on a payment date to pay principal or interest
on the Notes, the U.S. Government Obligations shall be payable as to principal
or interest at least one Business Day before such payment date in such amounts
as will provide the necessary money. U.S. Government Obligations shall not be
callable at the issuer’s option.
 
Section 12.2.   Application of Trust Money. The Trustee or a trustee
satisfactory to the Trustee and the Issuers shall hold in trust money or U.S.
Government Obligations deposited with it pursuant to Section 12.1. The Trustee
shall apply the deposited money and the money from U.S. Government Obligations
through the Paying Agent in accordance with the Indenture to the payment of
principal of and interest on the Notes.
 
 
58

--------------------------------------------------------------------------------


 
The provisions of this Section 12.2 shall survive the expiration or earlier
termination of the Indenture.
 
Section 12.3.   Repayment to the Issuers. The Trustee and the Paying Agent shall
promptly pay to the Issuers, at their direction upon written request, any excess
money or, pursuant to Sections 2.6, return any Notes held by them at any time.
 
The provisions of this Section 12.3 shall survive the expiration or earlier
termination of the Indenture.
 
Section 12.4.   Reinstatement. If the Trustee or Paying Agent is unable to apply
any funds received under this Article 12 by reason of any proceeding, order or
judgment of any court or Governmental Authority enjoining, restraining or
otherwise prohibiting such application, the Issuer Obligations shall be revived
and reinstated as though no deposit had occurred, until such time as the Trustee
or Paying Agent is permitted to apply all such funds or property in accordance
with this Article 12. If the Issuers make any payment of principal of, or
interest or prepayment premium on, any Notes or any other sums under the
Indenture while such obligations have been reinstated, the Issuers shall be
subrogated to the rights of the Noteholders or other Secured Parties who
received such funds or property from the Trustee to receive such payment in
respect of the Notes.
 
ARTICLE 13.  
 
 
AMENDMENTS
 
Section 13.1.   Without Consent of the Noteholders. Without the consent of any
Noteholder, the Issuers and the Trustee (solely as long as a Financial Insurance
Provider is the Controlling Party, acting at the direction of the Controlling
Party), at any time and from time to time, may, with the written consent of the
Controlling Party (solely as long as a Financial Insurance Provider is the
Controlling Party), enter into one or more Supplements hereto, in form
satisfactory to the Trustee, and any Issuer may amend or otherwise modify any
Related Document to which it is a party, in each case for any of the following
purposes:
 
(a) subject to Section 2.3, to create a new Series of Notes;
 
(b) to add to the covenants of any Issuer for the benefit of any Secured Parties
or to surrender any right or power herein conferred upon any Issuer (provided,
however, that no Issuer will pursuant to this subsection 13.1(b) surrender any
right or power it has against any other Issuer, the Nominee Titleholder, the
Fleet Manager or any Rental Company under the Related Documents);
 
(c) to mortgage, pledge, convey, assign and transfer to the Trustee any
prop-erty or assets as security for the Notes and to specify the terms and
conditions upon which such property or assets are to be held and dealt with by
the Trustee and to set forth such other provisions in respect thereof as may be
required by the Indenture or as may, consistent with the provisions of the
Indenture, be deemed appropriate by the Issuers and the Trustee, or to correct
or amplify the description of any such property or assets at any
 
 
59

--------------------------------------------------------------------------------


time so mortgaged, pledged, conveyed and transferred to the Trustee on behalf of
the Secured Parties;
 
(d) to cure any mistake, ambiguity, defect, or inconsistency or to correct or
supplement any provision contained herein or in any Related Document to which
any Issuer is a party;
 
(e) to evidence and provide for the acceptance of appointment hereunder by a
successor Trustee with respect to the Notes; or
 
(f) to correct or supplement any provision herein or in any Related Document to
which any Issuer is a party which may be inconsistent with any other provision
herein or therein or to make consistent any other provisions with respect to
matters or questions arising hereunder or under any Related Document to which
any Issuer is a party;
 
provided, however, that, so long as a Financial Insurance Provider is not the
Controlling Party, such action shall not adversely affect in any material
respect the interests of any Noteholders, as evidenced by an Opinion of Counsel
delivered to the Trustee; provided further that the failure of any Financial
Insurance Provider to respond to the Issuers’ written request for consent to any
amendment pursuant to clause (d) or (f) above (which request refers to this
Section 13.1 and includes the text of this proviso therein in its entirety)
within fifteen (15) Business Days of actual receipt thereof by an Authorized
Officer of such Financial Insurance Provider will constitute such Controlling
Party’s consent to such amendment. Upon the request of the Issuers, the Trustee
shall join with the Issuers in the execution of any Supplement authorized or
permitted by the terms of the Indenture and shall make any further appropriate
agreements and stipulations which may be therein contained, but the Trustee
shall not be obligated to enter into such Supplement which adversely affects its
own rights, duties or immunities under the Indenture or otherwise. The Issuers
shall give, or cause to be given, prior written notice of any amendment to be
made pursuant to this Section 13.1 to each Rating Agency.
 
Section 13.2.   With Consent of the Noteholders. Except as provided in Section
13.1, the provisions of this 2007-1 Base Indenture and any Series Supplement
(unless otherwise provided in such Series Supplement) and each other Related
Document to which any Issuer is a party may from time to time be amended,
modified or waived, if such amendment, modification or waiver is in writing and
consented to in writing by each Issuer, the Trustee (acting at the direction of
the Controlling Party) and the Controlling Party. In addition to the foregoing:
 
(i)  (w) any modification of this Section 13.2, (x) any change in any
requirement hereunder that any particular action be taken by Noteholders holding
the relevant percentage in principal amount of the Notes, (y) any change in the
definition of the term “Aggregate Note Balance” or any defined term used for the
purpose of such definition and (z) any change in the definition of the terms
“Aggregate Asset Amount,” “Aggregate Asset Amount Deficiency,” “Discounted
Aggregate Asset Amount” or any defined term used for the purpose of any such
definitions, which change, solely in the case of clause (z), could reasonably be
expected to a material adverse effect on any Noteholder, shall require the
consent of each affected Noteholder; and
 
 
60

--------------------------------------------------------------------------------


 
(ii)  any amendment, waiver or other modification that would (a) extend the due
date for, or reduce the amount of any scheduled repayment or prepayment of
principal of or interest on any Note (or reduce the principal amount of or rate
of interest on any Note) shall require the consent of each affected Noteholder;
(b) approve the assignment or transfer by any Issuer of any of its rights or
obligations hereunder or under any other Related Document to which it is a party
except pursuant to the express terms hereof or thereof shall require the consent
of each Noteholder; (c) release any obligor under any Related Document to which
it is a party except pursuant to the express terms of such Related Document
shall require the consent of each Noteholder; (d) affect adversely the
interests, rights or obligations of any Noteholder individually in comparison to
any other Noteholder shall require the consent of such Noteholder; or (e) amend
or otherwise modify any Rapid Amortization Event not subject to waiver shall
require the consent of each affected Noteholder.
 
The Issuers shall give, or cause to be given, prior written notice of any
amendment to be made pursuant to this Section 13.2 to each Rating Agency.
 
Section 13.3.   Supplements. Each amendment or other modification to the
Indenture or the Notes shall be set forth in a Supplement. In addition to the
manner provided in Sections 13.1 and 13.2, each Series Supplement may be amended
as provided for in such Series Supplement.
 
Section 13.4.   Revocation and Effect of Consents. Until an amendment or waiver
becomes effective, a consent to it by a Noteholder of a Note is a continuing
consent by the Noteholder and every subsequent Noteholder of a Note or portion
of a Note that evidences the same debt as the consenting Noteholder’s Note, even
if notation of the consent is not made on any Note. However, any such Noteholder
or subsequent Noteholder may revoke the consent as to his Note or portion of a
Note if the Trustee receives written notice of revocation before the date the
amendment or waiver becomes effective. An amendment or waiver becomes effective
in accordance with its terms and thereafter binds every Noteholder. The Issuers
may fix a record date for determining which Noteholders must consent to such
amendment or waiver.
 
Section 13.5.   Notation on or Exchange of Notes. The Trustee may place an
appropriate notation about an amendment or waiver on any Note thereafter
authenticated. The Issuers in exchange for all Notes may issue and the Trustee
shall authenticate new Notes that reflect the amendment or waiver. Failure to
make the appropriate notation or issue a new Note shall not affect the validity
and effect of such amendment or waiver.
 
Section 13.6.   The Trustee to Sign Amendments, etc.The Trustee shall sign any
Supplement authorized pursuant to this Article 13 if the Supplement does not
adversely affect the rights, duties, liabilities or immunities of the Trustee.
If it does, the Trustee may, but need not, sign it. In signing such Supplement,
the Trustee shall be entitled to receive, if requested, an indemnity reasonably
satisfactory to it and to receive and shall be fully protected in relying upon,
Officer’s Certificates and an Opinion of Counsel as conclusive evidence that
such Supplement is authorized or permitted by the Indenture and that it will be
valid and binding upon the Issuers in accordance with its terms.
61

--------------------------------------------------------------------------------


 
ARTICLE 14.  
 
 
MISCELLANEOUS
 
Section 14.1.   Notices. (a) Any notice or communication under the Indenture by
any Issuer to the Trustee or any other party, or by the Trustee to any Issuer or
any other party shall be in writing and delivered in person or mailed by
first-class mail (registered or certified, return receipt requested), facsimile,
overnight air courier guaranteeing next day delivery or, solely with the
recipient’s consent, e-mail, to the other’s address, which may be updated or
amended from time to time by written notice to the other party:
 
If to any Issuer:
 


 
c/o U-Haul S Fleet, LLC
1325 Airmotive Way, Suite 100
Reno, Nevada 89502
 
Attn: Assistant Treasurer
Fax: (775) 688-6338
Email: rwardrip@amerco.com
 
with a copy to:
 
c/o U-Haul S Fleet, LLC
2727 N. Central Avenue
Phoenix, Arizona 85004
 
Attn: Assistant General Counsel and Secretary
Fax: (602) 263-6173
Email: jeniffer_settles@uhaul.com
 
with a copy to the Administrator:

 
U-Haul International, Inc.
2727 N. Central Avenue
Phoenix, Arizona
 
Attn: Assistant General Counsel and Secretary
Fax: (602) 263-6173
Email: jeniffer_settles@uhaul.com
 
If to the Trustee:

 
U.S. Bank National Association
c/o U.S. Bank Corporate Trust Services
209 South LaSalle Street, 3rd Floor
Mailcode: MK-IL-RY3B
Chicago, Illinois 60604-1219
 
 
62

--------------------------------------------------------------------------------


 
Attn: U-Haul 2007-1
Phone: (312) 325-8904
Fax: (312) 325-8905
 
If to an Enhancement Provider, at the address provided in the applicable
Enhancement Agreement.
 
Any Issuer or the Trustee by notice to the other and each Enhancement Provider
may designate additional or different addresses for subsequent notices or
communications; provided, however, no Issuer may not at any time designate more
than a total of three (3) addresses to which notices must be sent in order to be
effective.
 
Any notice (i) given in person shall be deemed delivered on the date of delivery
of such notice, (ii) given by first class mail shall be deemed given five (5)
days after the date that such notice is mailed, (iii) delivered by facsimile or
other electronic means (including e-mail) shall be deemed given on the date of
delivery of such notice, and (iv) delivered by overnight air courier shall be
deemed delivered one Business Day after the date that such notice is delivered
to such overnight courier.
 
Notwithstanding any provisions of the Indenture to the contrary, the Trustee
shall have no liability based upon or arising from the failure to receive any
notice required by or relating to the Indenture or the Notes.
 
If the Issuers mail a notice or communication to Noteholders, they shall mail a
copy to the Trustee and any Financial Insurance Provider at the same time.
 
(b)  Where the Indenture provides for notice to Noteholders of any event, such
notice shall be sufficiently given (unless otherwise herein expressly provided)
if sent in writing and mailed, first-class postage prepaid, to each Noteholder
affected by such event, at its address as it appears in the Note Register, not
later than the latest date, and not earlier than the earliest date, prescribed
(if any) for the giving of such notice. In any case where notice to Noteholder
is given by mail, neither the failure to mail such notice, nor any defect in any
notice so mailed, to any particular Noteholder shall affect the sufficiency of
such notice with respect to other Noteholders, and any notice which is mailed in
the manner herein provided shall be conclusively presumed to have been duly
given. Where the Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Noteholders shall be filed with the Trustee, but such
filing shall not be a condition precedent to the validity of any action taken in
reliance upon such waiver. Any notice delivered to any Issuer in accordance with
the terms of this Section 14.1 shall be deemed to have been given to each
Issuer.
 
In the case by reason of the suspension of regular mail service or by reason of
any other cause it shall be impracticable to give such notice by mail, then such
notification as shall be made that is satisfactory to the Trustee shall
constitute a sufficient notification for every purpose hereunder.
 
 
63

--------------------------------------------------------------------------------


 
Section 14.2.   Communication by Noteholders With Other Noteholders. Noteholders
may communicate with other Noteholders with respect to their rights under this
Indenture or the Notes and any Financial Insurance Provider may communicate with
any Noteholders.
 
Section 14.3.   Certificate and Opinion as to Conditions Precedent. Upon any
request or application by the Issuers to the Trustee to take any action under
the Indenture or any other Security Agreement , the Issuers shall furnish to the
Trustee an Officer’s Certificate of each Issuer in form and substance reasonably
satisfactory to the Trustee (which shall include the statements set forth in
Section 14.4) stating that, in the opinion of the signers, all conditions
precedent and covenants, if any, provided for in the Indenture or any other
Security Agreement relating to the proposed action have been complied with.
 
Section 14.4.   Statements Required in Certificate. Each certificate with
respect to compliance with a condition or covenant provided for in the Indenture
or any other Security Agreement shall include:
 
(a) a statement that the Person giving such certificate has read such covenant
or condition;
 
(b) a brief statement as to the nature and scope of the examination or
investigation upon which the statements contained in such certificate are based;
 
(c) a statement that, in the opinion of such Person, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and
 
(d) a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been complied with.
 
Section 14.5.   Rules by the Trustee. The Trustee may make reasonable rules for
action by or at a meeting of Noteholders.
 
Section 14.6.   Duplicate Originals. The parties may sign any number of copies
of this 2007-1 Base Indenture. One signed copy is sufficient to prove this
2007-1 Base Indenture.
 
Section 14.7.   Benefits of Indenture. Except as set forth in a Series
Supplement, nothing in this 2007-1 Base Indenture or in the Notes, expressed or
implied, shall give to any Person, other than the parties hereto and their
successors hereunder and the Holders, any benefit or any legal or equitable
right, remedy or claim under the Indenture. Each Financial Insurance Provider
shall be deemed to be a third-party beneficiary of this 2007-1 Base Indenture
and shall be entitled to enforce the obligations of the parties hereunder.
 
Section 14.8.   Payment on Business Day. In any case where any Payment Date,
redemption date or maturity date of any Note shall not be a Business Day, then
(notwithstanding any other provision of the Indenture) payment of interest or
principal (and prepayment premium, if any), as the case may be, need not be made
on such date but may be made on the next succeeding Business Day with the same
force and effect as if made on the Payment Date,
 
 
64

--------------------------------------------------------------------------------


redemption date, or maturity date; provided, however, that no interest shall
accrue for the period from and after such Payment Date, redemption date, or
maturity date, as the case may be.
 
Section 14.9.   Governing Law. THIS 2007-1 BASE INDENTURE SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.
 
Section 14.10.   No Adverse Interpretation of Other Agreements. The Indenture
may not be used to interpret another indenture, loan or debt agreement of any
Issuer or an Affiliate of any Issuer. Any such indenture, loan or debt agreement
may not be used to interpret the Indenture.
 
Section 14.11.   Successors. All agreements of each Issuer in the Indenture and
the Notes shall bind its successor; provided, however, no Issuer may assign its
obligations or rights under the Indenture or any Related Document except with
the prior written consent of the Controlling Party and in accordance with the
terms thereof. All agreements of the Trustee in the Indenture shall bind its
successor.
 
Section 14.12.   Severability. In case any provision in the Indenture or in the
Notes shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
 
Section 14.13.   Counterpart Originals. The parties may sign any number of
copies of this 2007-1 Base Indenture. Each signed copy shall be an original, but
all of them together represent the same agreement.
 
Section 14.14.   Table of Contents, Headings, etc.The Table of Contents,
Cross-Reference Table, and headings of the Articles and Sections of this 2007-1
Base Indenture have been inserted for convenience of reference only, are not to
be considered a part hereof, and shall in no way modify or restrict any of the
terms or provisions hereof.
 
Section 14.15.   Termination; Collateral. This 2007-1 Base Indenture, and any
grants, pledges and assignments hereunder, shall become effective concurrently
with the issuance of the first Series of Notes and, subject to Section 3.4,
shall terminate when (a) all Issuer Obligations shall have been fully paid and
satisfied, (b) the obligations of each Enhancement Provider under any
Enhancement and related documents have terminated and been released, and (c) any
Enhancement shall have terminated, at which time the Trustee, at the request of
the Issuers and upon receipt of an Officer’s Certificate from each Issuer to the
effect that the conditions in clauses (a), (b) and (c) above have been complied
with and upon receipt of a certificate from the Trustee and each Enhancement
Provider to the effect that the conditions in clauses (a), (b) and (c) above
relating to Issuer Obligations to the Noteholders and each Enhancement Provider
have been complied with, shall reassign (without recourse upon, or any warranty
whatsoever by, the Trustee) and deliver all Collateral and documents then in the
custody or possession of the Trustee promptly to the order of the Issuers;
provided, however, that the grants, pledges and assignments so terminated shall
continue to be effective or automatically be reinstated, as the case may be, if
payment of any Issuer Obligation is rescinded or otherwise must be restored or
returned by the Trustee or any Noteholder upon the insolvency, bankruptcy,
 
 
65

--------------------------------------------------------------------------------


dissolution, liquidation or reorganization of any Issuer or any other obligor or
otherwise, all as though such payments had not been made.
 
Section 14.16.   Release of an Issuer. In the event that all of the Box Trucks
owned by a Box Truck SPV are sold or otherwise disposed of in accordance with
Section IV of the SPV Fleet Owner Agreement and the Disposition Proceeds thereof
are distributed in accordance with the terms of the Indenture, such Box Truck
SPV shall be released and discharged from its obligations under the Indenture
and shall be deemed to no longer be an Issuer hereunder.
 
Section 14.17.   No Bankruptcy Petition. Each of the Secured Parties and the
Trustee hereby covenants and agrees that, prior to the date which is one year
and one day after the payment in full of all Issuer Obligations, it will not
institute against, or join with any other Person in instituting against, any
Issuer, any Permitted Note Issuance SPV or the Nominee Titleholder any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings,
or other proceedings, under any federal or state bankruptcy or similar law;
provided, however, that nothing in this Section 14.17 shall constitute a waiver
of any right to indemnification, reimbursement or other payment from the Issuers
pursuant to this 2007-1 Base Indenture or any other Related Document. In the
event that any such Secured Party or any Trustee takes action in violation of
this Section 14.17, such Issuer, such Permitted Note Issuance SPV or the Nominee
Titleholder shall file an answer with the bankruptcy court or otherwise properly
contesting the filing of such a petition by any such Secured Party or the
Trustee against such Issuer, such Permitted Note Issuance SPV or the Nominee
Titleholder or the commencement of such action and raising the defense that such
Secured Party or the Trustee has agreed in writing not to take such action and
should be estopped and precluded therefrom and such other defenses, if any, as
its counsel advises that it may assert. The provisions of this Section 14.17
shall survive the termination of this 2007-1 Base Indenture, and the resignation
or removal of the Trustee. Nothing contained herein shall preclude participation
by any Secured Party or the Trustee in the assertion or defense of its claims in
any such proceeding involving any Issuer, any Permitted Note Issuance SPV or the
Nominee Titleholder.
 
Section 14.18.   No Recourse.Notwithstanding any provisions herein to the
contrary, all of the obligations of each Issuer under or in connection with the
Notes and the Indenture are nonrecourse obligations of such Issuer payable
solely from the Collateral and following realization of the Collateral and its
reduction to zero, any claims of the Noteholders and the Trustee against such
Issuer shall be extinguished and shall not thereafter revive. Each Noteholder,
by accepting a Note, acknowledges and agrees that the Issuers will only make
payments with respect to any Issuer Obligations to the extent of funds available
pursuant to the terms of the Indenture. It is understood that the foregoing
provisions of this Section 14.18 shall not (i) prevent recourse to the
Collateral for the sums due or to become due under any security, instrument or
agreement which is part of the Collateral or (ii) constitute a waiver, release
or discharge of any indebtedness or obligation evidenced by the Notes or secured
by the Indenture (to the extent it relates to the obligation to make payments on
the Notes) until such Collateral has been realized and reduced to zero,
whereupon any outstanding Indebtedness or other obligation in respect of the
Notes shall be extinguished and shall not thereafter revive. It is further
understood that the foregoing provisions of this Section 14.18 shall not limit
the right of any Person to name any Issuer as a party defendant in any
Proceeding or in the exercise of any other
 
 
66

--------------------------------------------------------------------------------


remedy under the Notes or the Indenture, so long as no judgment in the nature of
a deficiency judgment shall be asked for or (if obtained) enforced against any
such Person or entity.
 
Section 14.19.   Subordination.Each Noteholder by accepting a Note acknowledges
and agrees that such Note represents nonrecourse indebtedness of the Issuers
secured by the Collateral and that as a Noteholder it shall have no right,
title, claim or interest in or to any other assets pledged by USF to secure any
other Indebtedness of USF (“Other Assets”), it being understood and agreed by
the Issuers that the Collateral shall not be pledged to secure any other
Indebtedness. To the extent that, notwithstanding the agreements and provisions
contained in the preceding sentence of this Section 14.19, any Noteholder either
(i) asserts an interest or claim to, or benefit from, Other Assets or (ii) is
deemed to have any such interest, claim or benefit in or from Other Assets,
whether by operation of law, legal process, pursuant to applicable provisions of
insolvency laws or otherwise (including by virtue of Section 1111(b) of the
Bankruptcy Code or any successor provision having similar effect under the
Bankruptcy Code), each Noteholder by accepting a Note further acknowledges and
agrees that any such interest, claim or benefit in or from Other Assets is and
shall be expressly subordinated to the indefeasible payment in full of all
Indebtedness secured by such Other Assets (whether or not any such entitlement
or security interest is legally perfected or otherwise entitled to a priority of
distribution or application under applicable law, including insolvency laws),
including, the payment of post-petition interest on such other Indebtedness.
This subordination agreement shall be deemed a subordination agreement within
the meaning of Section 510(a) of the Bankruptcy Code. Each Noteholder further
acknowledges and agrees that no adequate remedy at law exists for a breach of
this Section 14.19 and the terms of this Section 14.19 may be enforced by an
action for specific performance. Nothing herein is intended to be construed to
permit the issuance of other Indebtedness of any Box Truck SPV while the
Indebtedness under the Notes is Outstanding, or to permit USF to issue any
Indebtedness except on the terms and conditions expressly provided herein.
 
Section 14.20.   Waiver of Trial by Jury. EACH PARTY HERETO HEREBY EXPRESSLY
WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR
DEFEND ANY RIGHTS UNDER THIS 2007-1 BASE INDENTURE OR ANY SERIES SUPPLEMENT
HERETO OR ANY OTHER RELATED DOCUMENT TO WHICH IT IS A PARTY, OR UNDER ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNEC-TION THEREWITH OR ARISING FROM ANY RELATIONSHIP
EXISTING IN CONNECTION WITH THIS 2007-1 BASE INDENTURE OR ANY SERIES SUPPLEMENT
HERETO OR ANY RELATED TRANSACTION, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
 
Section 14.21.   Submission to Jurisdiction. The Trustee may enforce any claim
arising out of the Indenture in any state or federal court having subject matter
jurisdiction and located in New York, New York. For the purpose of any action or
proceeding instituted with respect to any such claim, each Issuer hereby
irrevocably submits to the jurisdiction of such courts. Each Issuer irrevocably
consents to the service of process out of said courts by mailing a copy thereof,
by registered mail, postage prepaid, to such Issuer and agrees that such
service, to the fullest extent permitted by law, (i) shall be deemed in every
respect effective service of
 
 
67

--------------------------------------------------------------------------------


process upon it in any such suit, action or proceeding and (ii) shall be taken
and held to be valid personal service upon and personal delivery to it. Nothing
herein contained shall affect the right of the Trustee to serve process in any
other manner permitted by law or preclude the Trustee from bringing an action or
proceeding in respect hereof in any other country, state or place having
jurisdiction over such action. Each Issuer hereby irrevocably waives, to the
fullest extent permitted by law, any objection which it may have or hereafter
have to the laying of the venue of any such suit, action or proceeding brought
in any such court located in New York, New York and any claim that any such
suit, action or proceeding brought in such a court has been brought in an
inconvenient forum.
 
Section 14.22.   Know Your Customer. To help the government fight the funding of
terrorism and money laundering activities, Federal law requires all financial
institutions to obtain, verify and record information that identifies each
person who opens an account. For a non-individual Person such as a business
entity, a charity, a trust or other legal entity, the Trustee will ask for
documentation to verify its formation and existence as a legal entity. The
Trustee may also ask to see financial statements, licenses, identification and
authorization documents from individuals claiming authority to represent the
entity or other relevant documentation.





68

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Trustee and each Issuer have caused, this 2007-1 Base
Indenture to be duly executed by their respective duly authorized officers as of
the day and year first written above.
 
U-HAUL S FLEET, LLC,
as Issuer


 
By:          
Name:
Title:
 
2007 TM-1, LLC,
as Issuer
 
By:          
Name:
Title:
 
2007 DC-1, LLC,
as Issuer
 
By:          
Name:
Title:
 
2007 EL-1, LLC,
as Issuer
 
By:          
Name:
Title:
 
U.S. BANK NATIONAL ASSOCIATION,
as Trustee
 
By:          
Name:
Title:
 







--------------------------------------------------------------------------------




Schedule I
Definitions List











--------------------------------------------------------------------------------


EXHIBIT A




FORM OF MONTHLY REPORT









A-1

--------------------------------------------------------------------------------




 
EXHIBIT B
 
LIMITED GUARANTEE
 
made by
 
[BOX TRUCK SPV]
 
in favor of
 
[PERMITTED NOTE ISSUANCE TRUSTEE]
 


 
Dated as of [__________ __, _____]
 


 
 





--------------------------------------------------------------------------------






 
LIMITED GUARANTEE
 
This LIMITED GUARANTEE (this “Limited Guarantee”), dated as of [________ ___,
____] made by [BOX TRUCK SPV], a Nevada limited liability company (the
“Guarantor”), in favor of [PERMITTED NOTE ISSUANCE TRUSTEE], a [_____________]
(the “Permitted Note Issuance Trustee”).
 
RECITALS:
 
WHEREAS, the Guarantor, U-Haul S Fleet, LLC (“USF”), and each other Box Truck
SPV have entered into that certain 2007-1 Box Truck Base Indenture with U.S.
Bank National Association, dated as of the date hereof (as amended, supplemented
or otherwise modified in accordance with its terms, the “2007-1 Base
Indenture”), as supplemented by one or more Series Supplements thereto (as so
supplemented, the “Indenture”), providing for the issuance by the Guarantor, USF
and each other Box Truck SPV of one or more series of notes (the “Notes”);
 
WHEREAS, USF has entered into an indenture, dated the date hereof (the
“Permitted Note Issuance Indenture”) with the Permitted Note Issuance Trustee
pursuant to which it will issue, jointly and severally with [___________],
[___________] and [____________] (collectively, the “Permitted Note Issuance
SPVs”), one or more series of Permitted Notes;
 
WHEREAS, the Guarantor has obtained or will obtain benefits from the use of the
proceeds of the issuance of the Notes; and
 
WHEREAS, pursuant to the terms of the 2007-1 Base Indenture, and as a condition
to the issuance of the Permitted Notes in accordance with the Permitted Note
Issuance Indenture, the Guarantor is required to guarantee, on an unsecured
basis, the full and prompt payment of the Guaranteed Obligations (as hereinafter
defined) when due pursuant to, and in accordance with, the terms and conditions
of this Limited Guarantee;
 
NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Guarantor hereby agrees, covenants, represents and
warrants to the Permitted Note Issuance Trustee as follows:
 
Section 1. Definitions. (a) All capitalized terms used and not defined herein
shall have the respective meanings given such terms in Schedule I to the 2007-1
Base Indenture; provided, however, that if a term used herein is defined both
herein and in the 2007-1 Base Indenture, the definition of such term herein
shall govern.
 
(b) The words “hereof,” “herein”, “hereto” and “hereunder” and words of similar
import when used in this Limited Guarantee shall refer to this Limited Guarantee
as a whole and not to any particular provision of this Limited Guarantee, and
Section references are to this Limited Guarantee unless otherwise specified.
 
 
B-1

--------------------------------------------------------------------------------


 
(c) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
 
Section 2. Guarantee. a) The Guarantor hereby irrevocably, absolutely and
unconditionally assumes liability for, and guarantees for the benefit of the
Permitted Note Issuance Trustee, the prompt and complete payment and performance
of the following obligations and liabilities (hereinafter collectively referred
to as the “Guaranteed Obligations”) on the terms set forth herein:
 
(i) payment by USF of all amounts owed by it pursuant to its joint liability
under the Permitted Note Issuance Indenture in connection with any Permitted
Notes issued thereunder, whether for principal, interest, prepayment premium,
fees, penalties, expenses, indemnities or otherwise; and
 
(ii) payment of any and all expenses, including reasonable attorneys’ fees
incurred by the Permitted Note Issuance Trustee in enforcing its rights under
this Limited Guarantee.
 
(b) All sums payable under this Limited Guarantee shall be payable within five
(5) days after demand therefor and without reduction for any offset, claim,
counterclaim or defense.
 
(c) All amounts payable by the Guarantor under this Limited Guarantee will be
made through the application of Collections made in accordance with the priority
of payment provisions set forth in the Indenture.
 
Section 3. Representations and Warranties. The Guarantor hereby represents and
warrants to the Permitted Note Issuance Trustee, as of the date hereof and as of
each date of issuance of any Permitted Notes under the Permitted Note Issuance
Indenture that:
 
(a) Organization; Ownership; Power; Qualification. The Guarantor (i) is a
limited liability company, duly organized, validly existing and in good standing
under the laws of the jurisdiction of its formation, (ii) has the power and
authority to own its properties and to carry on its business as now being and
hereafter proposed to be conducted and (iii) is duly qualified, in good standing
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its businesses requires such qualification or
authorization, except, in the case of clause (iii), for such qualification or
authorization the lack of which could not be reasonably expected to have a
Material Adverse Effect.
 
(b) Power and Authorization; Enforceability. The Guarantor has the power and has
taken all necessary action to authorize it to execute, deliver and perform this
Limited Guarantee and each of the other Related Documents to which it is a party
in accordance with their respective terms, and to consummate the transactions
contemplated hereby and thereby. This Limited Guarantee has been duly executed
and delivered by the Guarantor and is, and each of the other Related Documents
to which the Guarantor is a party is, a legal, valid and binding obligation of
the Guarantor enforceable in accordance with its terms.
 
 
B-2

--------------------------------------------------------------------------------


 
(c) Compliance. The execution, delivery and performance by the Guarantor of this
Limited Guarantee and each other Related Document to which it is a party, and
the consummation of the transactions contemplated hereby and thereby, do not and
will not (i) require any consent, approval, authorization or registration not
already obtained or effected, (ii) violate any applicable law with respect to
the Guarantor which violation could result in a material adverse effect on its
financial condition, business, prospects or properties or a Material Adverse
Effect, (iii) conflict with, result in a breach of, or constitute a default
under the certificate of formation or limited liability company agreement of the
Guarantor, or under any indenture, agreement, or other instrument to which the
Guarantor is a party or by which its properties may be bound, or (iv) result in
or require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by the Guarantor except Permitted
Liens.
 
(d) Litigation. There is no action, suit or proceeding pending against or, to
the knowledge of the Guarantor, threatened against or affecting the Guarantor
before any court or arbitrator or any Governmental Authority that could
materially adversely affect the financial position, results of operations,
business, properties, performance or condition (financial or otherwise) of the
Guarantor or which in any manner draws into question the validity or
enforceability of this Limited Guarantee or any other Related Document or the
ability of the Guarantor to comply with any of the respective terms hereunder or
thereunder.
 
Section 4. Covenants. The Guarantor hereby covenants and agrees that, until the
payment in full of all Issuer Obligations under the Indenture:
 
(a) Existence; Foreign Qualification. The Guarantor shall do and cause to be
done at all times all things necessary to (i) maintain and preserve its
existence as a limited liability company, (ii) be, and ensure that it is, duly
qualified to do business and in good standing as a foreign limited liability
company in each jurisdiction where the nature of its business makes such
qualification necessary and the failure to so qualify would have a material
adverse effect on its financial condition, business, prospects or properties or
a Material Adverse Effect and (iii) comply with all Contractual Obligations and
Requirements of Law binding upon it, except to the extent that the failure to
comply therewith would not, in the aggregate, have a material adverse effect on
its financial condition, business, prospects or properties or a Material Adverse
Effect.
 
(b) Business. The Guarantor shall engage only in businesses that are permitted
by its Box Truck SPV Limited Liability Company Agreement.
 
(c) Compliance with the 2007-1 Base Indenture. The Guarantor shall perform all
of its obligations under the 2007-1 Base Indenture in accordance with the terms
thereof and shall comply with all of the provisions thereof.
 
Section 5. Unconditional Character of Obligations of the Guarantor. (a) The
obligations of the Guarantor hereunder shall be irrevocable, absolute and
unconditional, irrespective of the validity, regularity or enforceability, in
whole or in part, of any Permitted Notes or the Permitted Note Issuance
Indenture or any provision thereof or any document or instrument related
thereto, or the absence of any action to enforce the same, any waiver or consent
with respect to any provision thereof, the recovery of any judgment against USF,
the
 
 
B-3

--------------------------------------------------------------------------------


Guarantor or any other Person or any action to enforce the same, any failure or
delay in the enforcement of the obligations of USF under the Permitted Note
Issuance Indenture or the Guarantor under this Limited Guarantee, or any setoff,
counterclaim, and irrespective of any other circumstances which might otherwise
limit recourse against the Guarantor by the Permitted Note Issuance Trustee or
constitute a legal or equitable discharge of defense of a guarantor or surety.
The Permitted Note Issuance Trustee may enforce the obligations of the Guarantor
under this Limited Guarantee by a proceeding at law, in equity or otherwise,
independent of any loan foreclosure or similar proceeding or any deficiency
action against USF or any other Person at any time, either before or after an
action against any USF or any other Person. This Limited Guarantee is a
guarantee of payment and performance and not merely a guarantee of collection.
The Guarantor waives diligence, notice of acceptance of this Limited Guarantee,
filing of claims with any court, any proceeding to enforce any provision of the
Permitted Note Issuance Indenture against the Guarantor, USF or any other
Person, any right to require a proceeding first against USF or any other Person,
or to exhaust any security for the performance of the Guaranteed Obligations or
any other obligations of USF or any other Person, or any protest, presentment,
notice of default (except as may be expressly required under the Permitted Note
Issuance Indenture) or other notice or demand whatsoever, and the Guarantor
hereby covenants and agrees that it shall not be discharged of its obligations
hereunder.
 
(b) The obligations of the Guarantor under this Limited Guarantee, and the
rights of the Permitted Note Issuance Trustee to enforce the same by
proceedings, whether by action at law, suit in equity or otherwise shall not be
in any way affected by any of the following:
 
(i) any insolvency, bankruptcy, liquidation, reorganization, readjustment,
composition, dissolution, receivership, conservatorship, winding up or other
similar proceeding involving or affecting USF, the Collateral, the collateral
for the Guaranteed Obligations, the Guarantor or any other Person;
 
(ii) any failure by USF or any other Person, whether or not without fault on its
part, to perform or comply with any of the terms of the Permitted Notes or the
Permitted Note Issuance Indenture or any document or instrument relating
thereto;
 
(iii) the release of USF or any other Person from the performance or observance
of any of the agreements, covenants, terms or conditions contained in the
Permitted Notes or the Permitted Note Issuance Indenture or any document or
instrument relating thereto by operation of law or otherwise; or
 
(iv) the release in whole or in part of any collateral for any or all Guaranteed
Obligations or for any Permitted Notes or the Permitted Note Issuance Indenture.
 
(c) Except as otherwise specifically provided in this Limited Guarantee, the
Guarantor hereby expressly and irrevocably waives all defenses in an action
brought by the Permitted Note Issuance Trustee to enforce this Limited Guarantee
based on claims of waiver, release, surrender, alteration or compromise and all
setoffs, reductions, or impairments, whether arising hereunder or otherwise.
 
 
B-4

--------------------------------------------------------------------------------


 
(d) The Permitted Note Issuance Trustee may deal with USF and Affiliates of USF
in the same manner and as freely as if this Limited Guarantee did not exist and
shall be entitled, among other things, to grant USF or any other Person such
extension or extensions of time to perform any act or acts as may be deemed
advisable by the Permitted Note Issuance Trustee, at any time and from time to
time, without terminating, affecting or impairing the validity of this Limited
Guarantee or the obligations of the Guarantor hereunder.
 
(e) No compromise, alteration, amendment, modification, extension, renewal,
release or other change of, or waiver, consent, delay, omission, failure to act
or other action with respect to, any liability or obligation under or with
respect to, or of any of the terms, covenants or conditions of the Permitted
Notes, the Permitted Note Issuance Indenture or any document or instrument
relating thereto or any amendment, modification or other change of any legal
requirement shall in any way alter, impair or affect any of the obligations of
the Guarantor hereunder, and the Guarantor agrees that if the Permitted Note
Issuance Indenture or any document or instrument relating thereto is modified,
the Guaranteed Obligations shall automatically be deemed modified to include
such modifications.
 
(f) The Permitted Note Issuance Trustee may proceed to protect and enforce any
or all of its rights under this Limited Guarantee by suit in equity or action at
law, whether for the specific performance of any covenants or agreements
contained in this Limited Guarantee or otherwise, or to take any action
authorized or permitted under applicable law, and shall be entitled to require
and enforce the performance of all acts and things required to be performed
hereunder by the Guarantor. Each and every remedy of the Permitted Note Issuance
Trustee shall, to the extent permitted by law, be cumulative and shall be in
addition to any other remedy given hereunder or now or hereafter existing at law
or in equity.
 
(g) No waiver shall be deemed to have been made by the Permitted Note Issuance
Trustee of any rights hereunder unless the same shall be in writing and signed
by the Permitted Note Issuance Trustee, and any such waiver shall be a waiver
only with respect to the specific matter involved and shall in no way impair the
rights of the Permitted Note Issuance Trustee or the obligations of the
Guarantor to the Permitted Note Issuance Trustee in any other respect or at any
other time.
 
(h) At the option of the Permitted Note Issuance Trustee, the Guarantor may be
joined in any action or proceeding commenced by the Permitted Note Issuance
Trustee against USF or any other Person in connection with or based upon any
Permitted Notes, the Permitted Note Issuance Indenture or any document or
instrument relating thereto and recovery may be had against the Guarantor in
such action or proceeding or in any independent action or proceeding against the
Guarantor to the extent of the Guarantor’s liability hereunder, without any
requirement that the Permitted Note Issuance Trustee first assert, prosecute or
exhaust any remedy or claim against USF or any other Person, or any security for
the obligations of any USF or any other Person.
 
(i) The Guarantor agrees that this Limited Guarantee shall continue to be
effective or shall be reinstated, as the case may be, if at any time any payment
is made by or on behalf of the Guarantor to or on behalf of the Permitted Note
Issuance Trustee and such payment is rescinded or must otherwise be returned by
the Permitted Note Issuance Trustee or its creditors
 
 
B-5

--------------------------------------------------------------------------------


(as determined by the Permitted Note Issuance Trustee in its sole and absolute
discretion) upon insolvency, bankruptcy, liquidation, reorganization,
readjustment, composition, dissolution, receivership, conservatorship, winding
up or other similar proceeding involving or affecting the Guarantor or any other
Person, all as though such payment had not been made.
 
(j) In the event that the Guarantor shall advance or become obligated to pay any
sums under this Limited Guarantee or in connection with the Guaranteed
Obligations or in the event that for any reason whatsoever USF, or any Affiliate
of USF is now, or shall hereafter become, indebted to the Guarantor, the
Guarantor agrees that (i) the amount of such sums and of such Indebtedness and
all interest thereon shall at all times be subordinate as to the Lien, the time
of payment and in all other respects to all sums, including principal and
interest and other amounts, at any time owed to the Permitted Note Issuance
Trustee under the Permitted Note Issuance Indenture by USF, and (ii) the
Guarantor shall not be entitled to enforce or receive payment thereof until all
principal, interest and other sums due pursuant to all Permitted Notes, the
Permitted Note Issuance Indenture or any document or instrument relating thereto
have been paid in full. Nothing herein contained is intended or shall be
construed to give the Guarantor any right of subrogation in or under the
Permitted Notes or the Permitted Note Issuance Indenture or any right to
participate in any way therein, or in the right, title or interest of the
Permitted Note Issuance Trustee in or to any collateral securing the Permitted
Notes, notwithstanding any payments made by the Guarantor under this Limited
Guarantee, until the actual and irrevocable receipt by each the Permitted Note
Issuance Trustee in full of all principal, interest and other sums due with
respect to the Permitted Notes or otherwise payable under the Permitted Note
Issuance Indenture. If any amount shall be paid to the Guarantor on account of
such subrogation rights at any time when any such sums due and owing to the
Permitted Note Issuance Trustee shall not have been fully paid, such amount
shall be paid by the Guarantor to the Permitted Note Issuance Trustee for credit
and application against such sums due and owing to the Permitted Note Issuance
Trustee.
 
Section 6. Amendments. The terms of this Limited Guarantee shall not be waived,
altered, modified, amended, supplemented or terminated in any manner whatsoever
except upon (i) execution of a written instrument by the Permitted Note Issuance
Trustee and the Guarantor and (ii) the satisfaction of the Permitted Note
Issuance Rating Agency Condition with respect thereto.
 
Section 7. Successors and Assigns. This Limited Guarantee shall be binding upon
the Guarantor, and the Guarantor’s respective estate, heirs, personal
representatives, successors and assigns, may not be assigned or delegated by the
Guarantor and shall inure to the benefit of the Permitted Note Issuance Trustee
and its successors and assigns.
 
Section 8. Applicable Law and Consent to Jurisdiction. (a) THIS LIMITED
GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
 
(b) The Permitted Note Issuance Trustee may enforce any claim arising out of
this Limited Guarantee in any state or federal court having subject matter
jurisdiction and located in New York, New York. For the purpose of any action or
proceeding instituted with respect to
 
 
B-6

--------------------------------------------------------------------------------


any such claim, the Guarantor hereby irrevocably submits to the jurisdiction of
such courts. The Guarantor irrevocably consents to the service of process out of
said courts by mailing a copy thereof, by registered mail, postage prepaid, to
the Guarantor and agrees that such service, to the fullest extent permitted by
law, (i) shall be deemed in every respect effective service of process upon it
in any such suit, action or proceeding and (ii) shall be taken and held to be
valid personal service upon and personal delivery to it. Nothing herein
contained shall affect the right of the Permitted Note Issuance Trustee to serve
process in any other manner permitted by law or preclude the Permitted Note
Issuance Trustee from bringing an action or proceeding in respect hereof in any
other country, state or place having jurisdiction over such action. The
Guarantor hereby irrevocably waives, to the fullest extent permitted by law, any
objection which it may have or hereafter have to the laying of the venue of any
such suit, action or proceed-ing brought in any such court located in New York,
New York and any claim that any such suit, action or proceed-ing brought in such
a court has been brought in an inconve-nient forum.
 
Section 9. Section Headings. The headings of the sections and paragraphs of this
Limited Guarantee have been inserted for convenience of reference only and shall
in no way define, modify, limit or amplify any of the terms or provisions
hereof.
 
Section 10. Severability. Any provision of this Limited Guarantee which may be
determined by any competent authority to be prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. To the extent permitted by applicable law, the Guarantor
hereby waives any provision of law which renders any provision hereof prohibited
or unenforceable in any respect.
 
Section 11. Waiver of Trial by Jury. EACH PARTY HERETO HEREBY EXPRESSLY WAIVES
ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND
ANY RIGHTS UNDER THIS LIMITED GUARANTEE OR ANY OTHER RELATED DOCUMENT TO WHICH
IT IS A PARTY, OR UNDER ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNEC-TION THEREWITH OR
ARISING FROM ANY RELATIONSHIP EXISTING IN CONNECTION WITH THIS LIMITED GUARANTEE
OR ANY RELATED TRANSACTION, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL
BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
 
Section 12. Notices. All notices, requests or other communications desired or
required to be given under this Limited Guarantee shall be in writing and shall
be sent by (a) certified or registered mail, return receipt requested, postage
prepaid, (b) national prepaid overnight delivery service, (c) telecopy or other
facsimile transmission (following with hard copies to be sent by national
prepaid overnight delivery service) or (d) personal delivery with receipt
acknowledged in writing, as follows:
 
(i)  if to the Permitted Note Issuance Trustee:
 
 
B-7

--------------------------------------------------------------------------------


 
[Permitted Note Issuance Trustee]
[__________________]
[__________________]
Attention: [__________________]
Facsimile: [__________________]
 
(ii)  if to the Guarantor:
 
c/o U-Haul S Fleet, LLC
[__________________]
[__________________]
Attention: [__________________]
Facsimile: [__________________]
 
Any of the Persons in subclauses (i) or (ii) above may change its address for
notices hereunder by giving notice of such change to the other Persons. All
notices and demands shall be deemed to have been given either at the time of the
delivery thereof to any officer or manager of the Person entitled to receive
such notices and demands at the address of such person for notices hereunder, or
on the third day after the mailing thereof to such address, as the case may be..
 
Section 13. The Guarantor’s Receipt of Permitted Note Issuance Indenture and
Permitted Note Issuance Related Documents. The Guarantor by its execution hereof
acknowledges receipt of a true copy of the Permitted Note Issuance Indenture.
The Permitted Note Issuance Trustee hereby agrees to provide the Guarantor with
true copies of (i) any supplement to the Permitted Note Issuance Indenture,
(iii) any series supplement to the Permitted Note Issuance Indenture creating
series of Permitted Notes and (iii) each other related Permitted Note Issuance
Related Document, in each case promptly upon execution thereof.
 
Section 14. Bankruptcy Petition. The Guarantor hereby covenants and agrees that,
prior to the date which is one year and one day after the payment in full of all
Issuer Obligations and all obligations of USF and each related Permitted Note
Issuance SPV under any Permitted Note Issuance Indenture, it will not institute
against, or join any other Person in instituting against, USF, any other Box
Truck SPV, any Permitted Note Issuance SPV or the Nominee Titleholder any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceeding under the laws of the United States or any state of
the United States. The provisions of this Section 14 shall survive the
termination of this Limited Guarantee.
 
Section 15. Counterparts. This Limited Guarantee may be executed in any number
of counterparts, each of which when so executed shall be deemed to be an
original, but all of such counterparts shall together constitute but one and the
same instrument.
 





B-8

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, each of the parties hereto has executed this Limited
Guarantee as of the date first above written.


[BOX TRUCK SPV], as Guarantor






By:             
Name:
Title:






ACKNOWLEDGED AND AGREED TO BY:


[PERMITTED NOTE ISSUANCE TRUSTEE]






By:             
Name:
Title:



